 



EXHIBIT 10.1
 
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
AMONG
REYNOLDS AMERICAN INC.,
JPMORGAN CHASE BANK, N.A.
as ADMINISTRATIVE AGENT,
LEHMAN COMMERCIAL PAPER INC.
and
CITICORP USA, INC.,
as SYNDICATION AGENTS,
GENERAL ELECTRIC CAPITAL CORPORATION
and
MIZUHO CORPORATE BANK, LTD.,
as DOCUMENTATION AGENTS,
LEHMAN BROTHERS INC.,
J.P. MORGAN SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC.
and
GENERAL ELECTRIC CAPITAL CORPORATION,
as JOINT LEAD ARRANGERS
LEHMAN BROTHERS INC.,
J.P. MORGAN SECURITIES INC.
and
CITIGROUP GLOBAL MARKETS INC.,
as JOINT BOOKRUNNERS
and
VARIOUS LENDING INSTITUTIONS
 
Dated as of May 31, 2006
 
$2,100,000,000
 
** This Fourth Amended and Restated Credit Agreement (the “Credit Agreement”)
contains representations and warranties Reynolds American Inc. made to its
lenders. These representations and warranties were made as of specific dates and
are subject to qualifications and limitations agreed to by Reynolds American
Inc. and the other parties to the Credit Agreement in connection with
negotiating the terms of the Credit Agreement. Moreover, these representations
and warranties are subject to contractual standards of materiality that may be
different from those generally applicable to disclosures to securityholders and
in some cases may have been made solely for the purpose of providing contractual
rights and remedies to the parties rather than to establish matters as facts.
Accordingly, you should not rely on the representations and warranties as
characterizations of the actual state of affairs.**

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1. Amount and Terms of Credit
    1  
1.01 Commitments
    1  
1.02 Minimum Amount of Each Borrowing; Maximum Number of Borrowings
    3  
1.03 Notice of Borrowing of Committed Loans
    3  
1.04 Disbursement of Funds
    4  
1.05 Notes; Register
    5  
1.06 Conversions
    7  
1.07 Pro Rata Borrowings
    7  
1.08 Interest
    7  
1.09 Interest Periods
    8  
1.10 Increased Costs, Illegality, etc
    9  
1.11 Compensation
    11  
1.12 Change of Lending Office
    11  
1.13 [RESERVED]
    11  
1.14 Replacement of Lenders
    11  
1.15 Notice of Certain Costs
    12  
1.16 Incremental RL Commitments
    12  
 
       
SECTION 2. Letters of Credit
    14  
2.01 Letters of Credit
    14  
2.02 Letter of Credit Requests
    15  
2.03 Letter of Credit Participations
    15  
2.04 Agreement to Repay Letter of Credit Drawings
    17  
2.05 Increased Costs
    18  
2.06 Indemnification; Nature of Letter of Credit Issuers’ Duties
    18  
 
       
SECTION 3. Fees; Commitments
    20  
3.01 Fees
    20  
3.02 Voluntary Reduction of Commitments
    21  
3.03 Termination of Commitments
    21  
 
       
SECTION 4. Payments
    21  
4.01 Voluntary Prepayments
    21  
4.02 Mandatory Prepayments
    22  
4.03 Method and Place of Payment
    25  
4.04 Net Payments
    26  
 
       
SECTION 5. Conditions Precedent
    28  
5.01 Conditions Precedent to the Fourth Restatement Effective Date
    28  
5.02 Conditions Precedent to All Credit Events
    34  

(i)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
SECTION 6. Representations, Warranties and Agreements
    34  
6.01 Status
    35  
6.02 Power and Authority
    35  
6.03 No Violation
    35  
6.04 Litigation
    35  
6.05 Use of Proceeds; Margin Regulations
    36  
6.06 Governmental Approvals
    36  
6.07 Investment Company Act
    36  
6.08 True and Complete Disclosure
    37  
6.09 Financial Condition; Financial Statements; Solvency
    37  
6.10 Tax Returns and Payments
    38  
6.11 Compliance with ERISA
    38  
6.12 Subsidiaries
    38  
6.13 Patents, etc.
    39  
6.14 Pollution and Other Regulations
    39  
6.15 Properties
    39  
 
       
SECTION 7. Affirmative Covenants
    39  
7.01 Information Covenants
    39  
7.02 Books, Records and Inspections
    41  
7.03 Insurance
    41  
7.04 Payment of Taxes
    41  
7.05 Consolidated Corporate Franchises
    42  
7.06 Compliance with Statutes, etc.
    42  
7.07 ERISA
    42  
7.08 Good Repair
    43  
7.09 End of Fiscal Years; Fiscal Quarters
    43  
7.10 Subsidiary Guaranty; Collateral
    43  
7.11 Margin Stock
    45  
7.12 Ownership Structure
    46  
7.13 Tax Sharing Agreement
    46  
7.14 Post Closing Liquidation
    46  
 
       
SECTION 8. Negative Covenants
    46  
8.01 Changes in Business
    46  
8.02 Consolidation, Merger, Sale of Assets, etc.
    46  
8.03 Liens
    49  
8.04 Indebtedness
    51  
8.05 Limitation on Dividends
    54  
8.06 Transactions with Affiliates
    55  
8.07 Consolidated Total Leverage Ratio
    56  
8.08 Consolidated Fixed Charge Coverage Ratio
    56  
8.09 Investments
    56  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
8.10 No Negative Pledge
    60  
8.11 Modifications of Acquisition Documents and Certain Other Agreements;
Limitations on Voluntary Payments, etc.
    60  
8.12 Maintenance of Company Separateness
    61  
8.13 Capital Expenditures
    61  
 
       
SECTION 9. Events of Default
    62  
9.01 Payments
    62  
9.02 Representations, etc.
    62  
9.03 Covenants.
    62  
9.04 Default Under Other Agreements
    62  
9.05 Bankruptcy, etc.
    63  
9.06 ERISA
    63  
9.07 Guaranties
    64  
9.08 Judgments
    64  
9.09 Security Documents
    64  
9.10 Change of Control
    64  
 
       
SECTION 10. Definitions
    65  
 
       
SECTION 11. The Lead Agents
    102  
11.01 Appointment
    102  
11.02 Delegation of Duties
    103  
11.03 Exculpatory Provisions
    103  
11.04 Reliance by Lead Agents
    104  
11.05 Notice of Default
    104  
11.06 Non-Reliance on Lead Agents and Other Lenders
    104  
11.07 Indemnification
    105  
11.08 Lead Agents in Their Individual Capacities
    105  
11.09 Successor Lead Agents, etc.
    105  
 
       
SECTION 12. Miscellaneous
    106  
12.01 Payment of Expenses, etc
    106  
12.02 Right of Setoff
    108  
12.03 Notices
    108  
12.04 Benefit of Agreement
    108  
12.05 No Waiver; Remedies Cumulative
    112  
12.06 Payments Pro Rata
    113  
12.07 Calculations; Computations
    113  
12.08 Governing Law; Submission to Jurisdiction; Venue
    114  
12.09 Counterparts; Severability
    115  
12.10 Execution
    115  
12.11 Headings Descriptive
    115  
12.12 Amendment or Waiver
    116  

(iii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
12.13 Survival
    116  
12.14 Domicile of Loans
    117  
12.15 Confidentiality
    117  
12.16 Waiver of Jury Trial
    118  
12.17 USA Patriot Act
    118  
12.18 Interest Rate Limitation
    118  
12.19 Post-Closing Actions
    119  
12.20 Special Provisions Relating to Amendment and Restatement
    119  
 
       
SECTION 13. Borrower Guaranty
    121  
13.01 The Guaranty
    121  
13.02 Bankruptcy
    121  
13.03 Nature of Liability
    122  
13.04 Independent Obligation
    122  
13.05 Authorization
    122  
13.06 Reliance
    123  
13.07 Subordination
    123  
13.08 Waiver
    124  
13.09 Payments
    125  

     
ANNEX I
  List of Lenders and Commitments
ANNEX II
  Lender Addresses
ANNEX III
  Existing Letters of Credit
ANNEX IV
  Certain Litigation
ANNEX V
  List of Subsidiaries
ANNEX VI
  Existing Liens
ANNEX VII
  Existing Debt
ANNEX VIII
  Real Property
ANNEX IX
  Existing Investments
ANNEX X
  Post-Closing Matters
ANNEX XI
  Designated Properties
 
   
EXHIBIT A-1
  Form of Term Note
EXHIBIT A-2
  Form of Revolving Note
EXHIBIT A-3
  Form of Swingline Note
EXHIBIT B
  Form of Letter of Credit Request
EXHIBIT C-1
  Form of Opinion of Executive Vice President, General Counsel and Assistant
Secretary
EXHIBIT C-2
  Form of Opinion of Womble Carlyle Sandridge & Rice, PLLC
EXHIBIT C-3
  Form of Opinion of Kilpatrick Stockton LLP
EXHIBIT D
  Form of Subsidiary Guaranty
EXHIBIT E
  Form of Assignment Agreement
EXHIBIT F
  Form of Solvency Certificate

(iv)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

     
EXHIBIT G
  Form of Intercompany Subordination Agreement
EXHIBIT H
  Form of Pledge Agreement
EXHIBIT I
  Form of Security Agreement
EXHIBIT J
  Form of Section 4.04(b)(ii) Certificate
EXHIBIT K
  Form of Incremental RL Commitment Agreement
EXHIBIT L
  Form of RAI Assumption Agreement
EXHIBIT M
  Form of RJRTH Intercompany Note
EXHIBIT N
  Form of RAI Existing Senior Notes Assumption and Indemnification Agreement

(v)



--------------------------------------------------------------------------------



 



          FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 31,
2006, among REYNOLDS AMERICAN INC., a North Carolina corporation (the
“Borrower”), and the lending institutions listed from time to time on Annex I
hereto (each, a “Lender” and, collectively, the “Lenders”). Unless otherwise
defined herein, all capitalized terms used herein and defined in Section 10 are
used herein as so defined.
WITNESSETH:
          WHEREAS, the Borrower, R.J. Reynolds Tobacco Holdings, Inc., a
Delaware corporation (“RJRTH”), and certain financial institutions are party to
a Credit Agreement, dated as of May 7, 1999, amended and restated as of
November 17, 2000, amended and restated as of May 10, 2002 and further amended
and restated as of July 30, 2004 (as so amended and restated and as the same has
been further amended, modified, supplemented to, but not including, the Fourth
Restatement Effective Date, the “Third Amended and Restated Credit Agreement”);
and
          WHEREAS, the parties hereto wish to amend and restate the Third
Amended and Restated Credit Agreement in its entirety as herein provided;
          NOW, THEREFORE, the parties hereto agree that the Third Amended and
Restated Credit Agreement shall be and is hereby amended and restated in its
entirety as follows:
          NOW, THEREFORE, IT IS AGREED:
          SECTION 1. Amount and Terms of Credit.
          1.01 Commitments. (a) Subject to and upon the terms and conditions
herein set forth, each Lender with a Revolving Loan Commitment severally agrees
to make a loan or loans (each, a “Revolving Loan” and, collectively, the
“Revolving Loans”) to the Borrower, which Revolving Loans:
     (i) shall be made at any time and from time to time on and after the
Original Effective Date and prior to the Revolving Loan Maturity Date;
     (ii) may, at the option of the Borrower, be incurred and maintained as,
and/or converted into, Reference Rate Loans or Eurodollar Loans, provided that
all Revolving Loans comprising the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Revolving Loans of the same
Type;
     (iii) may be repaid and reborrowed in accordance with the provisions
hereof; and
     (iv) shall not exceed for any Lender at any time outstanding that aggregate
principal amount which, when added to the product of (x) such Lender’s RL
Percentage and (y) the sum of (I) the aggregate Letter of Credit Outstandings
plus (II) the aggregate outstanding principal amount of all Swingline Loans then
outstanding, equals the Revolving Loan Commitment of such Lender at such time.

 



--------------------------------------------------------------------------------



 



          (b) Subject to and upon the terms and conditions herein set forth, the
Swingline Lender agrees, at any time and from time to time on and after the
Original Effective Date and prior to the Swingline Maturity Date, to make a loan
or loans (each, a “Swingline Loan” and, collectively, the “Swingline Loans”) to
the Borrower, which Swingline Loans:
     (i) shall be Reference Rate Loans;
     (ii) shall have the benefit of the provisions of Section 1.01(c);
     (iii) shall not exceed in the aggregate at any one time outstanding the
Swingline Commitment of the Swingline Lender at such time;
     (iv) shall not exceed at any time outstanding that aggregate principal
amount which, when combined with the aggregate principal amount of all Revolving
Loans then outstanding and all Letter of Credit Outstandings at such time,
equals the Total Revolving Loan Commitment then in effect; and
     (v) may be repaid and reborrowed in accordance with the provisions hereof.
          On (x) the Swingline Maturity Date, all Swingline Loans shall be
repaid in full and (y) the last Business Day of each calendar quarter, all
Swingline Loans shall be repaid in full and may not be reborrowed until the next
succeeding Business Day, provided that repayment of the Swingline Loans pursuant
to this clause (y) shall not be required to the extent that the aggregate
outstanding principal amount of Swingline Loans to be repaid is less than
$10,000,000. The Swingline Lender will not make a Swingline Loan after it has
received written notice from the Required Lenders that one or more of the
applicable conditions to Credit Events specified in Section 5 are not then
satisfied.
          (c) On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the RL Lenders that all then outstanding Swingline
Loans shall be funded with a Borrowing of Revolving Loans (provided that such
notice shall be deemed to have been automatically given by the Swingline Lender
upon the occurrence of an Event of Default under Section 9.05), in which case a
Borrowing of Revolving Loans constituting Reference Rate Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by all RL Lenders pro rata based on each RL Lender’s RL Percentage,
and the proceeds thereof shall be applied directly to repay the Swingline Lender
for its outstanding Swingline Loans. Each RL Lender hereby irrevocably agrees to
make Reference Rate Loans upon one Business Day’s notice (or deemed notice)
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swingline
Lender, notwithstanding (i) that the amount of the Mandatory Borrowing may not
comply with the Minimum Borrowing Amount otherwise required hereunder,
(ii) whether any conditions specified in Section 5 are then satisfied,
(iii) whether a Default or an Event of Default has occurred and is continuing,
(iv) the date of such Mandatory Borrowing and (v) any reduction in the Total
Revolving Loan Commitment after any such Swingline Loans were made. In the event
that any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code in respect of the Borrower), each

-2-



--------------------------------------------------------------------------------



 



RL Lender (other than the Swingline Lender) hereby agrees that it shall
forthwith purchase from the Swingline Lender (without recourse or warranty) such
assignment of its outstanding Swingline Loans as shall be necessary to cause the
RL Lenders to share in such Swingline Loans ratably based upon their respective
RL Percentages; provided that all interest payable on such Swingline Loans shall
be for the account of the Swingline Lender until the date the respective
assignment is purchased and, to the extent attributable to the purchased
assignment, shall be payable to the RL Lender purchasing same from and after
such date of purchase.
          (d) Subject to and upon the terms and conditions set forth herein,
each Lender with a Term Loan Commitment severally agrees to make a term loan or
term loans (each, a “Term Loan” and, collectively, the “Term Loans”) to the
Borrower, which Term Loans:
     (i) shall be incurred pursuant to a single drawing on the Fourth
Restatement Effective Date;
     (ii) may, at the option of the Borrower, be incurred and maintained as,
and/or converted into, Reference Rate Loans or Eurodollar Loans, provided that
all Term Loans comprising the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Term Loans of the same Type;
and
     (iii) shall be made by each such Lender in that aggregate principal amount
which equals the Term Loan Commitment of such Lender on the Fourth Restatement
Effective Date (before giving effect to the termination thereof on such date
pursuant to Section 3.03(c)).
Once repaid, Term Loans incurred hereunder may not be reborrowed.
          1.02 Minimum Amount of Each Borrowing; Maximum Number of Borrowings.
The aggregate principal amount of each Borrowing of Loans under a respective
Tranche shall not be less than the applicable Minimum Borrowing Amount with
respect thereto (except that Mandatory Borrowings shall be made in the amounts
required by Section 1.01(c)). More than one Borrowing may be incurred on any
date; provided that at no time shall there be outstanding more than twenty
Borrowings of Eurodollar Loans in the aggregate for all Tranches of Loans under
this Agreement.
          1.03 Notice of Borrowing of Committed Loans. (a) Whenever the Borrower
desires to incur (x) Eurodollar Loans hereunder, the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office at least three
Business Days’ prior notice of each Eurodollar Loan to be incurred hereunder and
(y) Reference Rate Loans hereunder (excluding Swingline Loans and Revolving
Loans made pursuant to a Mandatory Borrowing), the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office at least one Business
Day’s prior notice of each Reference Rate Loan to be incurred hereunder,
provided that (in each case) any such notice shall be deemed to have been given
on a certain day only if given before 11:00 A.M. (New York City time) on such
day. Each such notice (each, together with each notice of a Borrowing of
Swingline Loans pursuant to Section 1.03(b), a “Notice of Borrowing”), shall be
irrevocable and shall be in writing, or by telephone promptly confirmed in
writing, appropriately completed to specify: (i) the aggregate principal amount
of the Loans to be

-3-



--------------------------------------------------------------------------------



 



incurred pursuant to such Borrowing, (ii) the date of such Borrowing (which
shall be a Business Day), (iii) whether the Loans being incurred pursuant to
such Borrowing shall constitute Term Loans or Revolving Loans, and (iv) whether
the Loans being incurred pursuant to such Borrowing are to be initially
maintained as Reference Rate Loans or, to the extent permitted hereunder,
Eurodollar Loans and, if Eurodollar Loans, the initial Interest Period to be
applicable thereto. The Administrative Agent shall promptly give each Lender
which is required to make Loans of the Tranche specified in the respective
Notice of Borrowing, notice of such proposed Borrowing, of such Lender’s
proportionate share thereof and of the other matters required by the immediately
preceding sentence to be specified in the Notice of Borrowing.
          (b) Whenever the Borrower desires to incur Swingline Loans hereunder,
it shall give the Swingline Lender at the Administrative Agent’s Office written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing of
Swingline Loans prior to 11:00 A.M. (New York time) on the date of such
Borrowing. Each such notice shall be irrevocable and shall specify (i) the
aggregate principal amount of the Swingline Loans to be made pursuant to such
Borrowing and (ii) the date of Borrowing (which shall be a Business Day).
          (c) Mandatory Borrowings shall be made upon the notice specified in
Section 1.01(c), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.
          (d) Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it may give hereunder by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice, believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower. In each such case, the Borrower hereby waives the right to dispute the
Administrative Agent’s record of the terms of any such telephonic notice.
          1.04 Disbursement of Funds. (a) No later than 1:00 P.M. (New York
time) on the date of each Borrowing (including Mandatory Borrowings), each
Lender with a Commitment under the respective Tranche will make available its
pro rata portion, if any, of each Borrowing requested to be made on such date in
the manner provided in Section 1.04(b) below.
          (b) Each Lender with a Commitment under the respective Tranche shall
make available all amounts it is to fund under any Borrowing in U.S. Dollars and
immediately available funds to the Administrative Agent at the Administrative
Agent’s Office and the Administrative Agent will (except in the case of
Mandatory Borrowings) make available to the Borrower by depositing to its
account at the Administrative Agent’s Office the aggregate of the amounts so
made available in U.S. Dollars and the type of funds received. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the

-4-



--------------------------------------------------------------------------------



 



Administrative Agent by such Lender and the Administrative Agent has made
available same to the Borrower, the Administrative Agent shall be entitled to
recover such corresponding amount from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent shall also be entitled to recover from such
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower to the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (x) if paid by such Lender, the overnight Federal Funds Rate or
(y) if paid by the Borrower, the then applicable rate of interest, calculated in
accordance with Section 1.08, for the respective Loans.
          (c) Nothing in this Section 1.04 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights which the Borrower may have against any Lender as a result of any default
by such Lender hereunder.
          1.05 Notes; Register. (a) The Borrower’s obligation to pay the
principal of, and interest on, the Loans made by each Lender shall be set forth
in the Register maintained by the Administrative Agent pursuant to
Section 12.04(f) and, subject to the provisions of Section 1.05(f), shall be
evidenced (i) if Term Loans, by a promissory note duly executed and delivered by
the Borrower substantially in the form of Exhibit A-1, with blanks appropriately
completed in conformity herewith (each, a “Term Note” and, collectively, the
“Term Notes”), (ii) if Revolving Loans, by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit A-2 with blanks
appropriately completed in conformity herewith (each, a “Revolving Note” and,
collectively, the “Revolving Notes”) and (iii) if Swingline Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit A-3 with blanks appropriately completed in conformity herewith
(the “Swingline Note” and, together with the Term Notes and the Revolving Notes,
each, a “Note” and, collectively, the “Notes”).
          (b) The Term Note issued to each Lender with a Term Loan Commitment or
outstanding Term Loans shall (i) be executed by the Borrower, (ii) be payable to
such Lender or its registered assigns and be dated the Fourth Restatement
Effective Date (or, in the case of any Term Note issued after the Fourth
Restatement Effective Date, the date of issuance thereof), (iii) be in a stated
principal amount equal to the Term Loan Commitment of such Lender on the date of
issuance thereof (or, if issued after the termination of such Term Loan
Commitment, in a stated principal amount equal to the outstanding principal
amount of the Term Loans of such Lender on the date of the issuance thereof) and
be payable in the principal amount of the Term Loans evidenced thereby from time
to time, (iv) mature on the Term Loan Maturity Date, (v) bear interest as
provided in the appropriate clause of Section 1.08 in respect of the Reference
Rate Loans and Eurodollar Loans, as the case may be, evidenced thereby, (vi) be
subject to voluntary repayment as provided in Section 4.01 and mandatory
repayment as provided in Section 4.02 and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents.

-5-



--------------------------------------------------------------------------------



 



          (c) The Revolving Note issued to each Lender with a Revolving Loan
Commitment or outstanding Revolving Loans shall (i) be executed by the Borrower,
(ii) be payable to such Lender or its registered assigns and be dated the Fourth
Restatement Effective Date (or, in the case of any Revolving Note issued after
the Fourth Restatement Effective Date, the date of issuance thereof), (iii) be
in a stated principal amount equal to the Revolving Loan Commitment of such
Lender on the date of issuance thereof (or, if issued after the termination of
such Revolving Loan Commitment, in a stated principal amount equal to the
outstanding principal amount of the Revolving Loans of such Lender on the date
of the issuance thereof) and be payable in the principal amount of the Revolving
Loans evidenced thereby from time to time, (iv) mature on the Revolving Loan
Maturity Date, (v) bear interest as provided in the appropriate clause of
Section 1.08 in respect of the Reference Rate Loans and Eurodollar Loans, as the
case may be, evidenced thereby, (vi) be subject to voluntary repayment as
provided in Section 4.01 and mandatory repayment as provided in Section 4.02 and
(vii) be entitled to the benefits of this Agreement and the other Credit
Documents.
          (d) The Swingline Note issued to the Swingline Lender shall (i) be
executed by the Borrower, (ii) be payable to the Swingline Lender or its
registered assigns and be dated the Fourth Restatement Effective Date (or, in
the case of any Swingline Note issued after the Fourth Restatement Effective
Date, the date of issuance thereof), (iii) be in a stated principal amount equal
to the Swingline Commitment of the Swingline Lender on the date of issuance
thereof (or, if issued after the termination of such Swingline Commitment, in a
stated principal amount equal to the outstanding principal amount of the
Swingline Loans of the Swingline Lender on the date of the issuance thereof) and
be payable in the principal amount of the Swingline Loans evidenced thereby from
time to time, (iv) mature on the Swingline Maturity Date, (v) bear interest as
provided in the appropriate clause of Section 1.08 in respect of the Reference
Rate Loans evidenced thereby, (vi) be subject to voluntary repayment as provided
in Section 4.01 and mandatory repayment as provided in Section 4.02 and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.
          (e) Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and will prior to any
transfer of its Note endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby. Failure to make any such notation
or any error in any such notation shall not affect the Borrower’s obligations in
respect of such Loans.
          (f) Notwithstanding anything to the contrary contained above or
elsewhere in this Agreement, Notes shall only be delivered to Lenders that at
any time specifically request the delivery of such Notes. No failure of any
Lender to request or obtain a Note evidencing its Loans to the Borrower shall
affect or in any manner impair the obligations of the Borrower to pay the Loans
(and all related Obligations) which would otherwise be evidenced thereby in
accordance with the requirements of this Agreement, and shall not in any way
affect the security or guaranties therefor provided pursuant to the various
Credit Documents. Any Lender that does not have a Note evidencing its
outstanding Loans shall in no event be required to make the notations otherwise
described in preceding clause (e). At any time when any Lender requests the
delivery of a Note to evidence any of its Loans, the Borrower shall promptly
execute and deliver to the respective Lender the requested Note or Notes in the
appropriate amount or amounts to evidence such Loans.

-6-



--------------------------------------------------------------------------------



 



          1.06 Conversions. The Borrower shall have the option to convert on any
Business Day all or a portion equal to at least the applicable Minimum Borrowing
Amount of the outstanding principal amount of Loans under a given Tranche of one
Type into a Borrowing or Borrowings of Loans under such Tranche of another Type;
provided that (i) no partial conversion of Eurodollar Loans shall reduce the
outstanding principal amount of Eurodollar Loans made pursuant to a single
Borrowing to less than the applicable Minimum Borrowing Amount, (ii) Reference
Rate Loans may only be converted into Eurodollar Loans if no Event of Default is
in existence on the date of the conversion and (iii) Borrowings resulting from
conversions pursuant to this Section 1.06 shall be limited in number as provided
in Section 1.02. Each such conversion shall be effected by the Borrower by
giving the Administrative Agent at the Administrative Agent’s Office prior to
11:00 A.M. (New York time) at least three Business Days’ (or one Business Day’s
in the case of a conversion into Reference Rate Loans) prior written notice (or
telephonic notice promptly confirmed in writing) (each, a “Notice of
Conversion”) specifying the Loans of a given Tranche to be so converted, the
Type of Loans to be converted into and, if to be converted into Eurodollar
Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall give each Lender notice as promptly as practicable of
any such proposed conversion affecting any of its Loans.
          1.07 Pro Rata Borrowings. All Borrowings of Term Loans and Revolving
Loans under this Agreement shall be loaned by the Lenders pro rata on the basis
of their respective Term Loan Commitments or Revolving Loan Commitments, as the
case may be. It is understood that no Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.
          1.08 Interest. (a) The unpaid principal amount of each Reference Rate
Loan shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise) at a rate per annum which shall at all
times be the Applicable Margin plus the Reference Rate, in each case as in
effect from time to time.
          (b) The unpaid principal amount of each Eurodollar Loan shall bear
interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) at a rate per annum which shall at all times be the
Applicable Margin plus the relevant Eurodollar Rate.
          (c) Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan under a given Tranche shall, in each case, bear
interest at a rate per annum equal to the Reference Rate in effect from time to
time plus the sum of (i) 2% and (ii) the Applicable Margin for Loans of the
respective Tranche maintained as Reference Rate Loans; provided that each
Eurodollar Loan shall bear interest after maturity (whether by acceleration or
otherwise) until the end of the Interest Period then applicable thereto at a
rate per annum equal to 2% in excess of the rate of interest applicable thereto
at maturity. All other overdue amounts payable hereunder and under any other
Credit Document shall bear interest at a rate per annum equal to the rate which
is 2% in excess of the rate applicable to Revolving Loans that are maintained as
Reference Rate Loans from time to time. Interest that accrues under this
Section 1.08(c) shall be payable on demand.

-7-



--------------------------------------------------------------------------------



 



          (d) Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each Reference Rate Loan, quarterly in arrears on each
Quarterly Payment Date, (ii) in respect of each Eurodollar Loan, on the last day
of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period, and on any prepayment (on
the amount prepaid) and (iii) in respect of each Loan, at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.
          (e) All computations of interest hereunder shall be made in accordance
with Section 12.07(b).
          (f) The Administrative Agent, upon determining the interest rate for
any Borrowing of Eurodollar Loans for any Interest Period, shall promptly notify
the Borrower and the Lenders thereof.
          1.09 Interest Periods. At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion in respect of the making of, or conversion
into, a Borrowing of Eurodollar Loans (in the case of the initial Interest
Period applicable thereto) or prior to 11:00 A.M. (New York time) on the third
Business Day prior to the expiration of an Interest Period applicable to a
Borrowing of Eurodollar Loans, it shall have the right to elect by giving the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) the Interest Period applicable to such Borrowing, which Interest Period
shall, at the option of the Borrower, be a one, two, three or six month period.
Notwithstanding anything to the contrary contained above:
     (i) the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of Reference Rate Loans) and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;
     (ii) if any Interest Period relating to a Borrowing of Eurodollar Loans
begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period, such Interest Period shall
end on the last Business Day of such calendar month;
     (iii) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that if any Interest Period in respect of a Eurodollar Loan would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;
     (iv) no Interest Period in respect of any Borrowing of any Tranche of Loans
shall be selected which extends beyond the Maturity Date for such Tranche of
Loans; and

-8-



--------------------------------------------------------------------------------



 



     (v) no Interest Period in respect of any Borrowing of Term Loans shall be
selected which extends beyond any date upon which a mandatory repayment of such
Term Loans will be required to be made under Section 4.02(b), if the aggregate
principal amount of such Term Loans which have Interest Periods which will
expire after such date will be in excess of the aggregate principal amount of
such Term Loans then outstanding less the aggregate amount of such required
repayment.
          Notwithstanding the foregoing, if an Event of Default is in existence
at the time any Interest Period in respect of any Eurodollar Loans is to expire,
such Eurodollar Loans may not be continued as Eurodollar Loans but instead shall
be automatically converted on the last day of such Interest Period into
Reference Rate Loans. If upon the expiration of any Interest Period in respect
of Eurodollar Loans, the Borrower has failed to elect a new Interest Period to
be applicable thereto as provided above, the Borrower shall be deemed to have
elected to convert such Borrowing into a Borrowing of Reference Rate Loans
effective as of the expiration date of such current Interest Period.
          1.10 Increased Costs, Illegality, etc. (a) In the event that (x) in
the case of clause (i) below, the Administrative Agent or (y) in the case of
clauses (ii) and (iii) below, any Lender shall have determined (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto):
     (i) on any date for determining the Eurodollar Rate for any Interest Period
that, by reason of any changes arising on or after the Fourth Restatement
Effective Date affecting the interbank Eurodollar market, adequate and fair
means do not exist for ascertaining the applicable interest rate on the basis
provided for in the definition of Eurodollar Rate; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loans because of (x) any change since the Fourth Restatement
Effective Date in any applicable law, governmental rule, regulation, guideline
or order (or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, guideline or
order) such as, for example, but not limited to, (A) a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Eurodollar Rate or
(B) a change in the basis of taxation of payments to a Lender of the principal
of or interest on the Loans or any other amount payable hereunder (except for
changes in the rate of tax on, or determined by reference to, the net income or
net profits of such Lender imposed by the jurisdiction in which its principal
office or applicable lending office is located) and/or (y) other circumstances
affecting the interbank Eurodollar market; or
     (iii) at any time, that the making or continuance of any Loan (other than
Reference Rate Loans) has become unlawful by compliance by such Lender in good
faith with any law, governmental rule, regulation, guideline or order (or would
conflict with any such governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or, in the case of a Eurodollar Loan, has become impracticable as a
result of a contingency occurring after

-9-



--------------------------------------------------------------------------------



 



the Fourth Restatement Effective Date which materially and adversely affects the
interbank Eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall on such date give notice (if by telephone
confirmed in writing) to the Borrower and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (x) in the case of clause (i) above,
Eurodollar Loans shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion given by the Borrower
with respect to Eurodollar Loans which have not yet been incurred shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower shall pay to such Lender, upon written demand therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as shall be required to compensate such Lender for such increased
costs or reductions in amounts receivable hereunder (a written notice as to the
additional amounts owed to such Lender, showing in reasonable detail the basis
for the calculation thereof, submitted to the Borrower by such Lender shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto) and (z) in the case of clause (iii) above, the Borrower shall take one
of the actions specified in Section 1.10(b) as promptly as possible and, in any
event, within the time period required by law.
          (b) At any time that any Eurodollar Loan is affected by the
circumstances described in Section 1.10(a)(ii) or (iii), the Borrower may (and
in the case of a Eurodollar Loan affected pursuant to Section 1.10(a)(iii)
shall) either (i) if the affected Eurodollar Loan is then being made pursuant to
a Borrowing, cancel said Borrowing by giving the Administrative Agent telephonic
notice (confirmed promptly in writing) thereof as promptly as practicable after
the Borrower was notified by a Lender pursuant to Section 1.10(a)(ii) or (iii),
or (ii) if the affected Eurodollar Loan is then outstanding, upon at least three
Business Days’ notice to the Administrative Agent, require the affected Lender
to convert each such Eurodollar Loan into a Reference Rate Loan; provided that
if more than one Lender is affected in a similar manner at any time, then all
such similarly affected Lenders must be treated the same pursuant to this
Section 1.10(b).
          (c) If after the Fourth Restatement Effective Date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by a Lender or
its parent with any request or directive made or adopted after the Fourth
Restatement Effective Date regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Lender’s or its
parent’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent
could have achieved but for such adoption, effectiveness, change or compliance
(taking into consideration such Lender’s or its parent’s policies with respect
to capital adequacy), then from time to time, within 15 days after demand by
such Lender (with a copy to the Administrative Agent), the Borrower shall pay to
such Lender such additional amount or

-10-



--------------------------------------------------------------------------------



 



amounts as will compensate such Lender or its parent for such reduction. Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 1.10(c), will give prompt written notice
thereof to the Borrower, which notice shall set forth in reasonable detail the
basis of the calculation of such additional amounts, although the failure to
give any such notice shall not, subject to Section 1.15, release or diminish any
of the Borrower’s obligations to pay additional amounts pursuant to this Section
1.10(c) upon receipt of such notice.
          1.11 Compensation. The Borrower shall compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding any loss of
anticipated profit with respect to such Loans) which such Lender may sustain:
(i) if for any reason (other than a default by such Lender or the Administrative
Agent) a Borrowing of Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion (whether or not
withdrawn by the Borrower or deemed withdrawn pursuant to Section 1.10); (ii) if
any repayment or conversion of any of its Eurodollar Loans occurs on a date
which is not the last day of an Interest Period applicable thereto; (iii) if any
prepayment of any of its Eurodollar Loans is not made on any date specified in a
notice of prepayment given by the Borrower; or (iv) as a consequence of (x) any
other default by the Borrower to repay its Eurodollar Loans when required by the
terms of this Agreement or (y) an election made pursuant to Section 1.10(b).
Calculation of all amounts payable to a Lender under this Section 1.11 in
respect of Eurodollar Loans shall be made as though that Lender had actually
funded its relevant Eurodollar Loan through the purchase of a Eurodollar deposit
bearing interest at the Eurodollar Rate in an amount equal to the amount of that
Loan, having a maturity comparable to the relevant Interest Period and through
the transfer of such Eurodollar deposit from an offshore office of that Lender
to a domestic office of that Lender in the United States of America; provided,
however, that each Lender may fund each of its Eurodollar Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 1.11.
          1.12 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 1.10(a)(ii) or
(iii), 2.05 or 4.04 with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 1.12 shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided in
Section 1.10, 2.05 or 4.04.
          1.13 [RESERVED]
          1.14 Replacement of Lenders. If (x) any Lender becomes a Defaulting
Lender or otherwise defaults in its obligations to make Loans or fund Unpaid
Drawings, (y) any Lender refuses to give timely consent to proposed changes,
waivers, discharges or terminations with

-11-



--------------------------------------------------------------------------------



 



respect to this Agreement which have been approved by the Required Lenders as,
and to the extent, provided in Section 12.12(b), or (z) any Lender is owed
increased costs under Section 1.10(a) or (c), Section 2.05 or Section 4.04 which
in the judgment of the Borrower are material in amount and which are not
otherwise requested generally by the other Lenders, the Borrower shall have the
right, if no Event of Default then exists and, in the case of a Lender described
in clause (z) above, such Lender has not withdrawn its request for such
compensation or changed its applicable lending office with the effect of
eliminating or substantially decreasing (to a level which in the judgment of the
Borrower is not material) such increased cost, to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Transferee or Transferees
(collectively, the “Replacement Lender”) reasonably acceptable to the
Administrative Agent and, in the case of the replacement of a Replaced Lender
with a Revolving Loan Commitment (and/or related Obligations), each Significant
Letter of Credit Issuer, provided that (i) at the time of any replacement
pursuant to this Section 1.14, the Replacement Lender shall enter into one or
more Assignment Agreements pursuant to which the Replacement Lender shall
acquire all of the Commitment and outstanding Loans of, and participations in
Letters of Credit by, the Replaced Lender and, in connection therewith, shall
pay to (x) the Replaced Lender in respect thereof an amount equal to the sum of
(a) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Replaced Lender, (b) an amount equal to such Replaced
Lender’s participations in Unpaid Drawings that have been funded by such
Replaced Lender, together with all then accrued but unpaid interest with respect
thereto at such time, and (c) an amount equal to all accrued, but theretofore
unpaid, Fees owing to the Replaced Lender pursuant to Section 3.01 hereof and
(y) the appropriate Letter of Credit Issuer an amount equal to such Replaced
Lender’s RL Percentage of any Unpaid Drawing not funded by such Replaced Lender
and (ii) all Obligations of the Borrower owing to the Replaced Lender (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement. Upon
the execution of the respective assignment documentation, the payment of amounts
referred to in clauses (i) and (ii) above and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
executed by the Borrower (if any), the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such Replaced Lender.
          1.15 Notice of Certain Costs. Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 1.10 or
2.05 is given by any Lender more than 180 days after the occurrence of the event
giving rise to the additional cost, reduction in amounts or other additional
amounts of the type described in such Section, such Lender shall not be entitled
to compensation under Section 1.10 or Section 2.05, as the case may be, for any
such amounts incurred or accruing prior to the giving of such notice to the
Borrower.
          1.16 Incremental RL Commitments. (a) The Borrower shall have the
right, without requiring the consent of any of the Lenders, to request at any
time and from time to time after the Fourth Restatement Effective Date so long
as no Default or Event Default has occurred and is continuing, that one or more
Lenders (and/or one or more other Persons which are Eligible Transferees and
which will become Lenders as provided below) satisfactory to the Administrative
Agent (with such consent not to be unreasonably withheld) provide Incremental RL
Commitments and, subject to the applicable terms and conditions contained in
this

-12-



--------------------------------------------------------------------------------



 



Agreement, make Revolving Loans pursuant thereto; it being understood and
agreed, however, that (i) until such time, if any, as such Lender has agreed in
its sole discretion to provide an Incremental RL Commitment and executed and
delivered to the Administrative Agent an Incremental RL Commitment Agreement in
respect thereof as provided in clause (b) of this Section 1.16, such Lender
shall not be obligated to fund any Revolving Loans in excess of its Revolving
Loan Commitment as in effect prior to giving effect to such Incremental RL
Commitment provided pursuant to this Section 1.16, (ii) any Lender (including
any Eligible Transferee who will become a Lender) may so provide an Incremental
RL Commitment without the consent of any other Lender, (iii) each provision of
Incremental RL Commitments on a given date pursuant to this Section 1.16 shall
be in a minimum aggregate amount (for all Lenders (including any Eligible
Transferee who will become a Lender)) of at least $20,000,000, (iv) the
aggregate amount of all Incremental RL Commitments provided pursuant to this
Section 1.16 shall not exceed $250,000,000, (v) all Revolving Loans made
pursuant to an Incremental RL Commitment (and all interest, fees and other
amounts payable thereon) shall be Obligations under this Agreement and the other
applicable Credit Documents and shall be secured by the Security Documents, and
guaranteed under the Subsidiaries Guaranty, on a pari passu basis with all other
Obligations secured by the Security Documents and guaranteed under the
Subsidiaries Guaranty and (vi) all actions taken by the Borrowers pursuant to
this Section 1.16 shall be done in coordination with the Administrative Agent.
          (b) At the time of the provision of Incremental RL Commitments
pursuant to this Section 1.16, the Borrower, the Administrative Agent and each
such Lender or other Eligible Transferee which agrees to provide an Incremental
RL Commitment (each, an “Incremental RL Lender”) shall execute and deliver to
the Administrative Agent an Incremental RL Commitment Agreement, with the
effectiveness of such Incremental RL Lender’s Incremental RL Commitment to occur
on the date set forth in such Incremental RL Commitment Agreement, which date in
any event shall be no earlier than the date on which (w) all fees required to be
paid in connection therewith at the time of such effectiveness shall have been
paid (including, without limitation, any agreed upon up-front or arrangement
fees), (x) all Incremental Commitment Requirements are satisfied, (y) all other
conditions set forth in this Section 1.16 shall have been satisfied, and (z) all
other conditions precedent that may be set forth in such Incremental RL
Commitment Agreement shall have been satisfied. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental RL
Commitment Agreement, and at such time, (i) the Total Revolving Loan Commitment
under, and for all purposes of, this Agreement shall be increased by the
aggregate amount of such Incremental RL Commitments, (ii) Annex I shall be
deemed modified to reflect the revised Revolving Loan Commitments of the
affected Lenders and (iii) to the extent requested by any Incremental RL Lender,
Revolving Notes will be issued, at the Borrower’s expense, to such Incremental
RL Lender in conformity with the requirements of Section 1.05.
          (c) At the time of any provision of Incremental RL Commitments
pursuant to this Section 1.16, the Borrower shall, in coordination with the
Administrative Agent, repay outstanding Revolving Loans of certain of the RL
Lenders, and incur additional Revolving Loans from certain other RL Lenders
(including the Incremental RL Lenders), in each case to the extent necessary so
that all of the RL Lenders participate in each outstanding Borrowing of
Revolving Loans pro rata on the basis of their respective Revolving Loan
Commitments (after giving effect to any increase in the Total Revolving Loan
Commitment pursuant to this Section 1.16) and with

-13-



--------------------------------------------------------------------------------



 



the Borrower being obligated to pay to the respective RL Lenders any costs of
the type referred to in Section 1.11 in connection with any such repayment
and/or Borrowing.
          SECTION 2. Letters of Credit.
          2.01 Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, the Borrower may request that a Letter of Credit
Issuer issue, at any time and from time to time on or after the Original
Effective Date and prior to the L/C Termination Date, for the account of the
Borrower and in support of any Permitted Obligations, to replace Existing
Letters of Credit, to effect Permitted Litigation Bonding or in support of such
other obligations of the Borrower and/or any of its Subsidiaries as are
acceptable to the Administrative Agent, an irrevocable standby letter of credit
or letters of credit in such form as may be approved by such Letter of Credit
Issuer and the Administrative Agent, acting reasonably, and, subject to and upon
the terms and conditions set forth in this Agreement, the Letter of Credit
Issuer will issue the Letters of Credit so requested to be issued.
          (b) Notwithstanding the foregoing (i) no Letter of Credit shall be
issued (x) the Stated Amount of which, when added to the Letter of Credit
Outstandings at such time would exceed, when added to the sum of the aggregate
principal amount of all Revolving Loans and all Swingline Loans then
outstanding, the Total Revolving Loan Commitment at such time or (y) with an
expiration date beyond the L/C Termination Date, provided that, at the request
of the Borrower, a Letter of Credit Issuer may in its sole discretion permit any
Letter of Credit to have an expiration date after the L/C Termination Date by
giving written notice of such permission to the Borrower, so long as (x) upon
the earlier to occur of (I) the date of any request of the respective Letter of
Credit Issuer and (II) the 91st day preceding the L/C Termination Date, the
Borrower shall pay to the respective Letter of Credit Issuer an amount of cash
and/or Marketable Investments acceptable to such Letter of Credit Issuer equal
to 105% of the Letter of Credit Outstandings with respect to such Letter of
Credit, such cash and Marketable Investments to be held as security for the
obligations of the Borrower in respect of such Letter of Credit in a cash
collateral account, and pursuant to cash collateral arrangements, satisfactory
to such Letter of Credit Issuer and (y) the aggregate Stated Amount of all
Letters of Credit at any time having an expiration date after the L/C
Termination Date shall not exceed $15,000,000; (ii) each Letter of Credit shall
be denominated in U.S. Dollars or an Approved Alternate Currency; and (iii) no
Letter of Credit shall be issued by a Letter of Credit Issuer after it has
received a notice in writing from the Required Lenders that one or more of the
applicable conditions specified in Section 5 are not then satisfied.
          (c) Annex III hereto contains a description of all letters of credit
issued by any Lender for the account of RJRTH pursuant to the Third Amended and
Restated Credit Agreement and outstanding on the Fourth Restatement Effective
Date (and setting forth, with respect to each such letter of credit, (i) the
name of the issuing lender, (ii) the letter of credit number, (iii) the name(s)
of the account party or account parties, (iv) the stated amount (which shall be
in U.S. Dollars or an Approved Alternate Currency), (v) the name of the
beneficiary and (vi) the expiry date). Each such letter of credit, including any
extension or renewal thereof (each, as amended from time to time in accordance
with the terms thereof and hereof, an “Existing Letter of Credit”) shall
constitute a “Letter of Credit” issued for the account of the Borrower for all
purposes of this Agreement, issued, for purposes of Section 2.03(a), on the

-14-



--------------------------------------------------------------------------------



 



Fourth Restatement Effective Date and the respective issuer(s) thereof shall
constitute the “Letter of Credit Issuer(s)” with respect to such Letter of
Credit for all purposes of this Agreement.
          2.02 Letter of Credit Requests. Whenever the Borrower desires that a
Letter of Credit be issued for its account, it shall give the Administrative
Agent and the Letter of Credit Issuer that is to issue same at least five
Business Days’ (or such lesser number of days as may be agreed to by the
relevant Letter of Credit Issuer) written notice thereof. Each notice shall be
executed by the Borrower and shall be in the form of Exhibit B attached hereto
(each, a “Letter of Credit Request”). The Administrative Agent shall promptly
transmit copies of each Letter of Credit Request to each RL Lender.
          2.03 Letter of Credit Participations. (a) Immediately upon the
issuance by a Letter of Credit Issuer of any Letter of Credit (and on the Fourth
Restatement Effective Date, in the case of Existing Letters of Credit), such
Letter of Credit Issuer shall be deemed to have sold and transferred to each
other RL Lender (each such other RL Lender, in its capacity under this
Section 2.03, a “Participant”), and each such Participant shall be deemed
irrevocably and unconditionally to have purchased and received from such Letter
of Credit Issuer, without recourse or warranty, an undivided interest and
participation (each, a “participation”), to the extent of such Participant’s RL
Percentage, in such Letter of Credit, each substitute letter of credit, each
drawing made thereunder and the obligations of the Borrower under this Agreement
with respect thereto, and any security therefor that remains in effect after the
Original Effective Date, or guaranty pertaining thereto (although Letter of
Credit Fees will be paid directly to the Administrative Agent for the ratable
account of the Participants as provided in Section 3.01(c) and the Participants
shall have no right to receive any portion of any Facing Fees). Upon any change
in the Revolving Loan Commitments of the RL Lenders pursuant to Section 1.14,
1.16 or 12.04, it is hereby agreed that, with respect to all outstanding Letters
of Credit and Unpaid Drawings, there shall be an automatic adjustment to the
participations pursuant to this Section 2.03 to reflect the new RL Percentages
of the assignor and assignee RL Lender and of all RL Lenders.
          (b) In determining whether to pay under any Letter of Credit, the
Letter of Credit Issuer issuing same shall have no obligation relative to the
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by a Letter of Credit Issuer under or in connection with
any Letter of Credit issued by it, if taken or omitted in the absence of gross
negligence or willful misconduct, shall not create for such Letter of Credit
Issuer any resulting liability.
          (c) In the event that any Letter of Credit Issuer makes any payment
under any Letter of Credit issued by it and the Borrower shall not have
reimbursed such amount in full to such Letter of Credit Issuer pursuant to
Section 2.04(a), such Letter of Credit Issuer shall promptly notify the
Administrative Agent and each Participant of such failure, and each Participant
shall promptly and unconditionally pay to the Administrative Agent for the
account of such Letter of Credit Issuer, the amount of such Participant’s RL
Percentage of such unreimbursed payment in U.S. Dollars and in same day funds;
provided, however, that no Participant shall be obligated to pay to the
Administrative Agent for the account of such Letter of Credit Issuer its RL
Percentage of such unreimbursed amount for any wrongful payment made by such
Letter of Credit Issuer under a Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Letter of

-15-



--------------------------------------------------------------------------------



 



Credit Issuer (as determined by a court of competent jurisdiction in a final and
non-appealable decision). If such Letter of Credit Issuer so notifies, prior to
11:00 A.M. (New York time) on any Business Day, any Participant required to fund
a payment under a Letter of Credit, such Participant shall make available to the
Administrative Agent for the account of such Letter of Credit Issuer such
Participant’s RL Percentage of the amount of such payment on such Business Day
in same day funds. If and to the extent such Participant shall not have so made
its RL Percentage of the amount of such payment available to the Administrative
Agent for the account of such Letter of Credit Issuer, such Participant agrees
to pay to the Administrative Agent for the account of such Letter of Credit
Issuer, forthwith on demand such amount, together with interest thereon for each
day from such date until the date such amount is paid to the Administrative
Agent for the account of such Letter of Credit Issuer at the overnight Federal
Funds Rate. The failure of any Participant to make available to the
Administrative Agent for the account of the applicable Letter of Credit Issuer
its RL Percentage of any payment under any Letter of Credit shall not relieve
any other Participant of its obligation hereunder to make available to the
Administrative Agent for the account of such Letter of Credit Issuer its RL
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no Participant shall be responsible for the failure of any
other Participant to make available to the Administrative Agent such other
Participant’s RL Percentage of any such payment.
          (c) Whenever any Letter of Credit Issuer receives a payment in respect
of an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of such Letter of Credit Issuer any payments from the
Participants pursuant to the preceding clause (c), such Letter of Credit Issuer
shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each Participant which has paid its RL Percentage of such
reimbursement obligation, in U.S. Dollars and in same day funds, an amount equal
to such Participant’s share (based upon the proportionate aggregate amount
originally funded by such Participant to the aggregate amount funded by all
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.
          (d) The obligations of the Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever
(except as expressly provided in Section 2.03(c)) and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
     (ii) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Letter of Credit
Issuer, any Lender, or other

-16-



--------------------------------------------------------------------------------



 



Person, whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the Borrower and the beneficiary named in any
such Letter of Credit);
     (iii) any draft, certificate or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents;
     (v) the occurrence of any Default or Event of Default; or
     (vi) the failure of any condition precedent set forth in Section 5 hereof
to have been satisfied at the time of the issuance of any Letter of Credit,
unless the applicable Letter of Credit Issuer shall have received a notice in
writing to such effect from the Required Lenders pursuant to Section 2.01(b)(iv)
hereof prior to the issuance of such Letter of Credit.
          2.04 Agreement to Repay Letter of Credit Drawings. (a) The Borrower
hereby agrees to reimburse the respective Letter of Credit Issuer, by making
payment to the Administrative Agent in U.S. Dollars and immediately available
funds at the Administrative Agent’s Office, for any payment or disbursement made
by such Letter of Credit Issuer under any Letter of Credit issued by it (each
such amount so paid until reimbursed, an “Unpaid Drawing”) promptly after, and
in any event within one Business Day after the date of, notice given by such
Letter of Credit Issuer to the Borrower of such payment (which notice each
Letter of Credit Issuer hereby agrees to give promptly after the making of any
payment or disbursement under a Letter of Credit, provided that no such notice
shall be required to be given if a Default or an Event of Default under
Section 9.05 shall have occurred and be continuing, in which case the Unpaid
Drawing shall be due and payable immediately without presentment, demand,
protest or notice of any kind (all of which are hereby waived by the Borrower)),
with interest on the amount so paid or disbursed by such Letter of Credit
Issuer, to the extent not reimbursed prior to 1:00 P.M. (New York time) on the
date of such payment or disbursement, from and including the date paid or
disbursed to but excluding the date such Letter of Credit Issuer is reimbursed
therefor, at a rate per annum which shall be the Applicable Margin for Revolving
Loans maintained as Reference Rate Loans plus the Reference Rate as in effect
from time to time (plus an additional 2% per annum if not reimbursed by the
second Business Day following any such notice of payment or disbursement), such
interest to be payable on demand. Notwithstanding the foregoing, to the extent
that a Letter of Credit Issuer of a Letter of Credit denominated in a currency
other than U.S. Dollars has agreed in writing to such arrangement at the time of
the issuance of such Letter of Credit, the Borrower shall reimburse any Drawing
thereunder in the currency in which such Letter of Credit is denominated;
provided that (x) if any such Drawing is made at a time when there exists an
Event of Default or (y) if such reimbursement is not made by the close of
business two Business Days after the Borrower has received notice of such
Drawing, then, in either such case, such reimbursement shall instead be made in
U.S. Dollars and in immediately available funds (with the amount of such
reimbursement to be calculated as provided in Section 12.07(c)).

-17-



--------------------------------------------------------------------------------



 



          (b) The Borrower’s obligations under this Section 2.04 to reimburse
each Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) issued by it shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower or any other Person may have or have had
against any Lender (including in its capacity as a Letter of Credit Issuer or as
a Participant), including, without limitation, any defense based upon the
failure of any drawing under a Letter of Credit (each, a “Drawing”) to conform
to the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing; provided that the Borrower
shall not be obligated to reimburse the respective Letter of Credit Issuer for
any wrongful payment made by such Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence as determined by a court of competent jurisdiction on the part of
such Letter of Credit Issuer.
          2.05 Increased Costs. If after the Fourth Restatement Effective Date,
the adoption of any applicable law, rule or regulation, or any change therein,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or actual compliance by any Letter of
Credit Issuer or any Participant with any request or directive made or adopted
after the Fourth Restatement Effective Date (whether or not having the force of
law), by any such authority, central bank or comparable agency shall either
(i) impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against Letters of Credit issued by such Letter of Credit
Issuer, or such Participant’s participation therein, or (ii) impose on any
Letter of Credit Issuer or any Participant any other conditions affecting its
obligations under this Agreement in respect of Letters of Credit or
participations therein or any Letter of Credit or such Participant’s
participation therein; and the result of any of the foregoing is to increase the
cost to such Letter of Credit Issuer or such Participant of issuing, maintaining
or participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by such Letter of Credit Issuer or such Participant
hereunder in respect of Letters of Credit or participations therein, then, upon
demand to the Borrower by such Letter of Credit Issuer or such Participant, as
the case may be (a copy of which notice shall be sent by such Letter of Credit
Issuer or such Participant to the Administrative Agent), the Borrower shall pay
to such Letter of Credit Issuer or such Participant such additional amount or
amounts as will compensate such Letter of Credit Issuer or such Participant for
such increased cost or reduction. A certificate submitted to the Borrower by
such Letter of Credit Issuer or such Participant, as the case may be (a copy of
which certificate shall be sent by such Letter of Credit Issuer or such
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the determination of such additional amount or amounts necessary to
compensate such Letter of Credit Issuer or such Participant as aforesaid shall
be conclusive and binding on the Borrower absent manifest error, although the
failure to deliver any such certificate shall not, subject to Section 1.15,
release or diminish any of the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.05 upon receipt of such certificate.
          2.06 Indemnification; Nature of Letter of Credit Issuers’ Duties.
(a) In addition to its other obligations under this Section 2, the Borrower
hereby agrees to protect, indemnify, pay and save each of the Letter of Credit
Issuers harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees but excluding those taxes excluded from the definition of Taxes in

-18-



--------------------------------------------------------------------------------



 



Section 4.04) that any such Letter of Credit Issuer may incur or be subject to
as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit or (ii) the failure of any Letter of Credit Issuer to honor a drawing
under a Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions, herein called “Government
Acts”).
          (b) As between the Borrower and the Letter of Credit Issuers, the
Borrower shall assume all risks of the acts, omissions or misuse of any Letter
of Credit by the beneficiary thereof. Except as expressly provided in
Section 2.06(e), the Letter of Credit Issuers shall not be responsible: (i) for
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign any Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason; (iii) for failure of the beneficiary
of a Letter of Credit to comply fully with conditions required in order to draw
upon a Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under a Letter of Credit or of
the proceeds thereof; and (vii) for any consequences arising from causes beyond
the control of the Letter of Credit Issuers, including, without limitation, any
Government Acts. None of the above shall affect, impair, or prevent the vesting
of any of the Letter of Credit Issuers’ rights or powers hereunder.
          (c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Letter of
Credit Issuer, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Letter of
Credit Issuer under any resulting liability to the Borrower. It is the intention
of the parties that this Agreement shall be construed and applied to protect and
indemnify the Letter of Credit Issuers against any and all risks involved in the
issuance of the Letters of Credit arising from any present or future Government
Acts. The Letter of Credit Issuers shall not, in any way, be liable for any
failure by the Letter of Credit Issuers or anyone else to pay any Drawing under
any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of the Letter of Credit Issuers.
          (d) Nothing in this Section 2.06 is intended to limit the
reimbursement obligation of the Borrower contained in Section 2.04 hereof. The
obligations of the Borrower under this Section 2.06 shall survive the
termination of this Agreement. No act or omission of any current or prior
beneficiary of a Letter of Credit shall in any way affect or impair the rights
of the Letter of Credit Issuers to enforce any right, power or benefit under
this Agreement.
          (e) Notwithstanding anything to the contrary contained in this
Section 2.06, (i) the Borrower shall have no obligation to indemnify any Letter
of Credit Issuer in respect of any liability incurred by such Letter of Credit
Issuer arising solely out of the gross negligence or willful misconduct of such
Letter of Credit Issuer (as determined by a court of competent jurisdiction in a
final and non-appealable decision) and (ii) the Borrower shall have a claim

-19-



--------------------------------------------------------------------------------



 



against any Letter of Credit Issuer and such Letter of Credit Issuer shall be
liable to the Borrower to the extent, but only to the extent, of any direct, as
opposed to consequential, damages suffered by the Borrower which the Borrower
proves were caused by (x) such Letter of Credit Issuer’s willful misconduct or
gross negligence (as determined by a court of competent jurisdiction in a final
and non-appealable decision) in determining whether the documents presented
under its Letter of Credit complied with the terms of such Letter of Credit or
(y) such Letter of Credit Issuer’s willful or grossly negligent failure to pay
under its Letter of Credit after presentation to it of a drawing certificate and
any other documents strictly complying with the terms and conditions of such
Letter of Credit (as determined by a court of competent jurisdiction in a final
and non-appealable decision).
          SECTION 3. Fees; Commitments.
          3.01 Fees. (a) The Borrower agrees to pay the Administrative Agent for
the account of each Non-Defaulting RL Lender a commitment fee (the “Commitment
Fee”) for the period from and including the Fourth Restatement Effective Date to
but not including the Revolving Loan Maturity Date or, if earlier, the date upon
which the Total Revolving Loan Commitment has been terminated, computed for each
day at a rate per annum equal to the Applicable Margin for such day multiplied
by the Unutilized Revolving Loan Commitment of such Non-Defaulting RL Lender as
in effect from time to time. Such Commitment Fee shall be due and payable
quarterly in arrears on each Quarterly Payment Date and on the date upon which
the Total Revolving Loan Commitment is terminated.
          (b) The Borrower agrees to pay to the Administrative Agent for the
account of the RL Lenders pro rata on the basis of their respective RL
Percentages, a fee in respect of each Letter of Credit (the “Letter of Credit
Fee”), computed for each day at a rate per annum equal to the Applicable Margin
for Revolving Loans maintained as Eurodollar Loans for such day multiplied by
the then Stated Amount of such Letter of Credit. Such Letter of Credit Fees
shall be due and payable quarterly in arrears on each Quarterly Payment Date and
on the date upon which the Total Revolving Loan Commitment is terminated.
          (c) The Borrower agrees to pay to the Administrative Agent for the
account of each Letter of Credit Issuer a fee in respect of each Letter of
Credit issued by it (the “Facing Fee”) computed for each day at a rate per annum
equal to 0.25% (or such lesser percentage as may be agreed by the Borrower and
the respective Letter of Credit Issuer in any given case) multiplied by the
average daily Stated Amount of such Letter of Credit. Such Facing Fees shall be
due and payable quarterly in arrears on each Quarterly Payment Date and on the
date upon which the Total Revolving Loan Commitment is terminated.
          (c) The Borrower hereby agrees to pay directly to each Letter of
Credit Issuer upon each issuance of, drawing under, and/or amendment of, a
Letter of Credit issued by such Letter of Credit Issuer such amount as shall at
the time of such issuance, drawing or amendment be the administrative charge
which such Letter of Credit Issuer is customarily charging for issuances of,
drawings under or amendments of, letters of credit issued by it.

-20-



--------------------------------------------------------------------------------



 



          (d) The Borrower shall pay to the Administrative Agent for the account
of each Agent and each other Lender the fees specified in the accepted
commitment letter, or related fee letter, executed by such Agent or such Lender,
as the case may be, when and as due.
          (e) All computations of Fees shall be made in accordance with
Section 12.07(b).
          3.02 Voluntary Reduction of Revolving Loan Commitments. Upon at least
three Business Days’ prior written notice (or telephonic notice confirmed in
writing) to the Administrative Agent at the Administrative Agent’s Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
the Borrower shall have the right, without premium or penalty, to terminate
Revolving Loan Commitments of the RL Lenders, in part or in whole, in an amount
equal to the Total Unutilized Revolving Loan Commitment at such time (or, to the
extent that at such time there are no Revolving Loans or Swingline Loans
outstanding and no Letter of Credit Outstandings, to terminate all Revolving
Loan Commitments, in full), provided that (x) any such termination shall apply
to proportionately and permanently reduce the Revolving Loan Commitment of each
of the RL Lenders and (y) any partial reduction pursuant to this Section 3.02
shall be in the amount of at least $10,000,000.
          3.03 Termination of Commitments. (a) The Total Revolving Loan
Commitment shall terminate on the Revolving Loan Maturity Date.
          (b) The Swingline Lender’s Swingline Commitment shall terminate on the
Swingline Maturity Date.
          (c) The Total Term Loan Commitment (and the Term Loan Commitment of
each Lender) shall terminate in its entirety on the Fourth Restatement Effective
Date (after giving effect to the incurrence of Term Loans on such date).
          SECTION 4. Payments.
          4.01 Voluntary Prepayments. The Borrower shall have the right to
prepay Loans of a given Tranche in whole or in part from time to time on the
following terms and conditions: (i) the Borrower shall give the Administrative
Agent at the Administrative Agent’s Office written notice (or telephonic notice
promptly confirmed in writing) of its intent to make such prepayment, whether
such Loans are Term Loans, Revolving Loans or Swingline Loans, the amount of
such prepayment and (in the case of Eurodollar Loans) the specific Borrowing(s)
pursuant to which made, which notice shall be given by the Borrower no later
than (x) in the case of Reference Rate Loans, 11:00 A.M. (New York time) one
Business Day prior to, (y) in the case of Eurodollar Loans, 11:00 A.M. (New York
time) three Business Days prior to, and (z) in the case of Swingline Loans,
11:00 A.M. (New York time) on, the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the relevant Lenders entitled
thereto; (ii) each partial prepayment of any Borrowing shall be in an aggregate
principal amount of at least $10,000,000, provided that no partial prepayment of
Eurodollar Loans made pursuant to a single Borrowing shall reduce the
outstanding Loans made pursuant to such Borrowing to an amount less than the
applicable Minimum Borrowing Amount for Eurodollar Loans; (iii) each prepayment
in respect of any Loans of a given Tranche made pursuant to a given Borrowing

-21-



--------------------------------------------------------------------------------



 



shall be applied pro rata among such Loans, provided that at the Borrower’s
election in connection with any prepayment pursuant to this Section 4.01, such
prepayment shall not be applied to any Revolving Loan of a Defaulting Lender at
any time when the aggregate amount of Revolving Loans of any Non-Defaulting
Lender exceeds such Non-Defaulting Lender’s RL Percentage of all Revolving Loans
then outstanding; and (iv) each prepayment of Term Loans pursuant to this
Section 4.01 shall be applied (I) first, to reduce the four immediately
succeeding Scheduled Repayments (after giving effect to all prior reductions
thereto) required to be made after the date of the respective prepayment
pursuant to this Section 4.01 in direct order of maturity and (II) second, to
the extent in excess thereof, to reduce the then remaining Scheduled Repayments
on a pro rata basis (based upon the then remaining principal amount of each such
Scheduled Repayment after giving effect to all prior reductions thereto).
          4.02 Mandatory Prepayments. (a) If on any date the sum of the
outstanding principal amount of all Revolving Loans and Swingline Loans and the
aggregate amount of Letter of Credit Outstandings (all the foregoing,
collectively, the “Aggregate RL Outstandings”) exceeds the Total Revolving
Commitment as then in effect, the Borrower shall repay on such date the
principal of Swingline Loans and, after Swingline Loans have been paid in full,
Revolving Loans, in an amount equal to such excess. If, after giving effect to
the prepayment of all outstanding Revolving Loans and Swingline Loans, the
Aggregate RL Outstandings exceed the Total Revolving Loan Commitment then in
effect, the Borrower shall pay to the Administrative Agent an amount in cash
equal to such excess and the Administrative Agent shall hold such payment as
security for the Obligations of the Borrower hereunder (including, without
limitation, obligations in respect of Letter of Credit Outstandings) pursuant to
a cash collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agent (which shall permit certain investments
in Marketable Investments reasonably satisfactory to the Administrative Agent,
until the proceeds are applied to the secured obligations).
          (b) In addition to any other mandatory repayments pursuant to this
Section 4.02, on each date set forth below (each, a “Scheduled Repayment Date”),
the Borrower shall be required to repay that principal amount of Term Loans, to
the extent then outstanding, as is set forth opposite each such date below (each
such repayment, as the same may be reduced as provided in Section 4.01 or
4.02(f), a “Scheduled Repayment”):

          Scheduled Repayment Date   Amount  
The last Business Day of Borrower’s fiscal quarter ending September 30, 2006
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending December 31, 2006
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending March 31, 2007
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending June 30, 2007
  $ 3,875,000  

-22-



--------------------------------------------------------------------------------



 



          Scheduled Repayment Date   Amount  
The last Business Day of Borrower’s fiscal quarter ending September 30, 2007
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending December 31, 2007
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending March 31, 2008
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending June 30, 2008
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending September 30, 2008
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending December 31, 2008
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending March 31, 2009
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending June 30, 2009
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending September 30, 2009
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending December 31, 2009
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending March 31, 2010
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending June 30, 2010
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending September 30, 2010
  $ 3,875,000  

-23-



--------------------------------------------------------------------------------



 



          Scheduled Repayment Date   Amount  
The last Business Day of Borrower’s fiscal quarter ending December 31, 2010
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending March 31, 2011
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending June 30, 2011
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending September 30, 2011
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending December 31, 2011
  $ 3,875,000  
The last Business Day of Borrower’s fiscal quarter ending March 31, 2012
  $ 3,875,000  
Term Loan Maturity Date
  $ 1,460,875,000  

          (c) In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 4.02, on each date on or after the Fourth
Restatement Effective Date upon which Borrower or any of its Subsidiaries
receives any cash proceeds from any issuance or incurrence by Borrower or any of
its Subsidiaries of Indebtedness (other than Indebtedness permitted to be
incurred pursuant to Section 8.04, except for Additional Non-Acquisition Senior
Notes issued pursuant to Section 8.04(k)), an amount equal to 100% of the Net
Cash Proceeds of the respective issuance or incurrence of Indebtedness shall be
applied on such date as a mandatory repayment of Term Loans in accordance with
the requirements of Sections 4.02(f) and (g).
          (d) In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 4.02, on each Excess Cash Payment Date, an
amount equal to the Applicable ECF Percentage of the Excess Cash Flow for the
related Excess Cash Payment Period shall be applied as a mandatory repayment of
Term Loans in accordance with the requirements of Sections 4.02(f) and (g).

-24-



--------------------------------------------------------------------------------



 



          (e) In addition to any other mandatory repayments pursuant to this
Section 4.02, all then outstanding Loans of a respective Tranche shall be repaid
in full on the respective Maturity Date for such Tranche of Loans.
          (f) Each principal repayment of Term Loans made as required by
Sections 4.02(c) and (d) shall be applied to reduce the then remaining Scheduled
Repayments of Term Loans on a pro rata basis (based upon the then remaining
principal amounts of the Scheduled Repayments after giving effect to all prior
reductions thereto).
          (g) With respect to each prepayment of Loans required by this
Section 4.02, the Borrower may designate the Types of Loans of the respective
Tranche which are to be prepaid and, in the case of Eurodollar Loans, the
specific Borrowing(s) of the respective Tranche pursuant to which made; provided
that: (i) if any prepayment of Eurodollar Loans made pursuant to a single
Borrowing under a given Tranche shall reduce the outstanding Eurodollar Loans
made pursuant to such Borrowing to an amount less than the applicable Minimum
Borrowing Amount for such Eurodollar Loans, such Borrowing shall immediately be
converted into a Borrowing of Reference Rate Loans under such Tranche; and
(ii) each prepayment of any Tranche of Loans made pursuant to a Borrowing shall
be applied pro rata among such Tranche of Loans. In the absence of a designation
by the Borrower as described in the preceding sentence, the Administrative Agent
shall, subject to the above, make such designation in its sole discretion with a
view, but no obligation, to minimize breakage costs owing under Section 1.11.
          4.03 Method and Place of Payment. (a) Except as otherwise specifically
provided herein, all payments under this Agreement shall be made to the
Administrative Agent for the ratable account of the Lenders entitled thereto,
not later than 1:00 P.M. (New York time) on the date when due and shall be made
in immediately available funds and in lawful money of the United States of
America at the Administrative Agent’s Office, it being understood that written,
telex or facsimile notice by the Borrower to the Administrative Agent to make a
payment from the funds in the Borrower’s account at the Administrative Agent’s
Office shall constitute the making of such payment to the extent of such funds
held in such account. The Administrative Agent will thereafter cause to be
distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 P.M. (New York time) on such day) like funds
relating to the payment of principal or interest or Fees ratably to the Lenders
entitled thereto. If and to the extent that any such distribution shall not be
so made by the Administrative Agent in full on the same day (if payment was
actually received by the Administrative Agent prior to 2:00 P.M. (New York time)
on such day), the Administrative Agent shall pay to each Lender its ratable
amount thereof and each such Lender shall be entitled to receive from the
Administrative Agent, upon demand, interest on such amount at the overnight
Federal Funds Rate for each day from the date such amount is paid to the
Administrative Agent until the date the Administrative Agent pays such amount to
such Lender.
          (b) Any payments under this Agreement which are made later than 1:00
P.M. (New York time) shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day which is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

-25-



--------------------------------------------------------------------------------



 



          4.04 Net Payments. (a) All payments made by the Borrower hereunder
will be made without setoff, counterclaim or other defense. The Borrower will
pay, prior to the date on which penalties attach thereto, all present and future
income, stamp and other taxes, levies, or costs and charges whatsoever imposed,
assessed, levied or collected on or in respect of a Loan and/or the recording,
registration, notarization or other formalization thereof and/or any payments of
principal, interest or other amounts made on or in respect of a Loan (all such
taxes, levies, costs and charges being herein collectively called “Taxes”;
provided that Taxes shall not include taxes imposed on or measured by the
overall net income of that Lender (or any alternative tax imposed generally by
any relevant jurisdiction in lieu of a tax on net income) by the United States
of America or any political subdivision or taxing authority thereof or therein
or taxes on or measured by the overall net income (or any alternative tax
imposed generally by any relevant jurisdiction in lieu of a tax on net income)
of that Lender by any foreign country or subdivision thereof pursuant to the
laws of which such Lender is organized or in which the principal office or
applicable lending office of such Lender is located). The Borrower shall also
pay such additional amounts equal to increases in taxes payable by that Lender
described in the foregoing proviso which increases are attributable to payments
made by the Borrower described in the immediately preceding sentence of this
Section. Promptly after the date on which payment of any such Tax is due
pursuant to applicable law, the Borrower will, at the request of that Lender,
furnish to that Lender evidence, in form and substance satisfactory to that
Lender, that the Borrower has met its obligation under this Section 4.04. The
Borrower will indemnify each Lender against, and reimburse each Lender on demand
for, any Taxes, as determined by that Lender in its good faith and reasonable
discretion. Such Lender shall provide the Borrower with appropriate receipts for
any payments or reimbursements made by the Borrower pursuant to this
Section 4.04.
          (b) Each Lender which is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for United States federal income tax
purposes agrees to provide to the Borrower on or prior to the Fourth Restatement
Effective Date, or in the case of a Lender that is an assignee or transferee of
an interest under this Agreement pursuant to Section 1.14 or Section 12.04
(unless the respective Lender was already a Lender hereunder immediately prior
to such assignment or transfer and such Lender is in compliance with the
provisions of this Section 4.04(b)), on the date of such assignment or transfer
to such Lender, (i) two accurate and complete original signed copies of Internal
Revenue Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption
under an income tax treaty) (or successor forms) certifying to such Lender’s
entitlement to a complete exemption from United States withholding tax with
respect to payments to be made under this Agreement or any Note or (ii) if the
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code
and cannot deliver either Internal Revenue Service Form W-8ECI or W-8BEN (with
respect to a complete exemption under an income tax treaty) pursuant to clause
(i) above, (x) a certificate substantially in the form of Exhibit J (any such
certificate, a “Section 4.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (with
respect to the portfolio interest exemption) (or successor form) certifying to
such Lender’s entitlement as of such date to a complete exemption from United
States withholding tax with respect to payments of interest to be made under
this Agreement or under any Note. Each Lender that is a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for Federal income tax
purposes, but that is not a corporation (as such term is defined in
Section 7701(a)(3) of the Code) for such purposes, agrees to provide to the
Borrower on or prior to the Fourth Restatement

-26-



--------------------------------------------------------------------------------



 



Effective Date, or in the case of a Lender that is an assignee or transferee of
an interest under this Agreement pursuant to Section 1.14 or Section 12.04
(unless the respective Lender was already a Lender hereunder immediately prior
to such assignment or transfer and such Lender is in compliance with the
provisions of this Section 4.04(b)), on the date of such assignment to such
Lender, two accurate and complete original signed copies of Internal Revenue
Service Form W-9 (or successor form). In addition, each such Lender agrees that
from time to time after the Fourth Restatement Effective Date, when a lapse in
time or change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to the Borrower two new
accurate and complete original signed copies of Internal Revenue Service Form
W-8ECI or W-8BEN (with respect to a claim for benefits of an income tax treaty)
or Form W-8BEN (with respect to the portfolio interest exemption) and a
Section 4.04(b)(ii) Certificate, as the case may be, and such other forms as may
be required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement or any Note, or it shall immediately
notify the Borrower and the Administrative Agent of its inability to deliver any
such form. Notwithstanding anything to the contrary contained in
Section 4.04(a), (x) the Borrower shall be entitled, to the extent it is
required to do so by law, to deduct or withhold income or other similar taxes
imposed by the United States (or any political subdivision or taxing authority
thereof or therein) from interest, fees or other amounts payable hereunder for
the account of any Lender which is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for United States federal income tax
purposes and which has not provided to the Borrower such forms that establish a
complete exemption from such deduction or withholding and (y) the Borrower shall
not be obligated pursuant to Section 4.04(a) to pay a Lender in respect of
income or similar taxes imposed by the United States or any additional amounts
with respect thereto if such Lender has not provided to the Borrower the
Internal Revenue Service forms required to be provided to the Borrower pursuant
to this Section 4.04(b). Notwithstanding anything to the contrary contained in
the preceding sentence or elsewhere in this Section 4.04, the Borrower agrees to
pay additional amounts and to indemnify each Lender in the manner set forth in
Section 4.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
after the Fourth Restatement Effective Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of income or similar taxes.
          (c) If the Borrower pays any additional amount under this Section 4.04
to a Lender and such Lender determines in its sole discretion that it has
actually received or realized in connection therewith any refund or any
reduction of, or credit against, its Tax liabilities in or with respect to the
taxable year in which the additional amount is paid (a “Tax Benefit”), such
Lender shall pay to the Borrower an amount that the Lender shall, in its sole
discretion, determine is equal to the net benefit, after tax, which was obtained
by the Lender in such year as a consequence of such Tax Benefit; provided,
however, that (i) any Lender may determine, in its sole discretion consistent
with the policies of such Lender, whether to seek a Tax Benefit; (ii) any Taxes
that are imposed on a Lender as a result of a disallowance or reduction
(including through the expiration of any tax credit carryover or carryback of
such Lender that otherwise would not have expired) of any Tax Benefit with
respect to which such Lender has made a payment to the Borrower pursuant to this
Section 4.04(c) shall be treated as a Tax for which the Borrower is obligated to
indemnify such Lender pursuant to this Section 4.04 without any

-27-



--------------------------------------------------------------------------------



 



exclusions or defenses; (iii) subject to Section 12.15, nothing in this
Section 4.04(c) shall require the Lender to disclose any confidential
information to the Borrower (including, without limitation, its tax returns);
and (iv) no Lender shall be required to pay any amounts pursuant to this
Section 4.04(c) at any time when a Default or Event of Default exists. If in the
reasonable opinion of the Borrower, any amount has been paid to, by or on behalf
of any Lender pursuant to this Section 4.04 with respect to Taxes which are not
correctly or legally asserted, such Lender will (subject, however, to the
immediately succeeding proviso and the limitations described in the immediately
preceding sentence) cooperate in good faith with the Borrower in identifying any
purported Tax Benefit, provided that the rendering of any such cooperation by
such Lender would not cause such Lender to incur any out of pocket expense
(which is not otherwise paid in full by Borrower prior to or at the time such
expense is incurred).
          SECTION 5. Conditions Precedent.
          5.01 Conditions Precedent to the Fourth Restatement Effective Date.
This Agreement shall become effective on the date (the “Fourth Restatement
Effective Date”) when each of the following conditions are first satisfied:
     A. Execution; Notes. The Fourth Restatement Execution Date shall have
occurred as provided in Section 12.10 and there shall have been delivered to the
Administrative Agent for the account of each Lender requesting same the
appropriate Note executed by the Borrower in the amount, maturity and as
otherwise provided herein.
     B. Officer’s Certificate. The Administrative Agent shall have received
certificates, dated the Fourth Restatement Effective Date and signed by an
appropriate officer of the Borrower, stating that all of the applicable
conditions set forth in Sections 5.01F, G, H, P and S and 5.02 have been
satisfied as of such date.
     C. Opinions of Counsel. The Administrative Agent shall have received an
opinion, or opinions, in form and substance satisfactory to each Agent,
addressed to each of the Lenders and dated the Fourth Restatement Effective
Date, from (i) McDara P. Folan III, Senior Vice President, Deputy General
Counsel and Secretary of the Borrower, which opinion shall cover the matters
contained in Exhibit C-1 hereto, (ii) Womble Carlyle Sandridge & Rice, PLLC,
special counsel to the Credit Parties, which opinion shall cover the matters
contained in Exhibit C-2 hereto, and (iii) Kilpatrick Stockton LLP, special
counsel to the Credit Parties, which opinion shall cover the matters contained
in Exhibit C-3 hereto, together with such other opinions, if any, covering such
matters as the Agents shall reasonably request, from counsel, and in form and
substance, reasonably satisfactory to the Agents.
     D. Company Proceedings. On the Fourth Restatement Effective Date, all
Company and legal proceedings and all instruments and agreements in connection
with the transactions contemplated by this Agreement and the other Credit
Documents shall be reasonably satisfactory in form and substance to each Agent,
and the Administrative Agent shall have received all information and copies of
all certificates, documents and papers, including records of Company proceedings
and governmental approvals, if any, which any Agent reasonably may have
requested in connection therewith, such

-28-



--------------------------------------------------------------------------------



 



documents and papers where appropriate to be certified by proper Company or
governmental authorities.
     E. Organizational Documentation, etc. The Lenders shall have received
copies of the Certificate of Incorporation and By-Laws or other equivalent
organizational documents of each Credit Party, certified on or recently prior to
the Fourth Restatement Effective Date as true and complete by an appropriate
Company officer or Governmental Authority.
     F. Consummation of Transaction. (a) On the Fourth Restatement Effective
Date (and concurrently with the initial incurrence of Loans hereunder), (i) all
material conditions precedent to the consummation of the Acquisition as set
forth in the Acquisition Agreement shall have been satisfied, and not waived,
except with the consent of each Agent and (ii) the Acquisition shall have been
consummated in accordance with the terms and conditions of the Acquisition
Agreement and all applicable law.
     (b) On the Fourth Restatement Effective Date (and prior to or concurrently
with the initial incurrence of Loans hereunder), (i) the Borrower shall have
received cash proceeds of $1,650,000,000 (calculated before original issue
discount, underwriting discounts and commissions) from the issuance by it of a
like principal amount of Initial New Senior Notes and (ii) the issuance of the
Initial New Senior Notes shall have been consummated in accordance with the
terms and conditions of the Initial New Senior Notes Documents and all
applicable law.
     (c) On the Fourth Restatement Effective Date, (i) the Administrative Agent
shall have received true and correct copies of all Initial New Senior Notes
Documents and all Acquisition Documents, in each case certified as such by an
Authorized Officer of the Borrower and (ii) all such Documents shall be in full
force and effect.
     (d) On the Fourth Restatement Effective Date, RJRTH shall have duly
authorized, executed and delivered to the Borrower a promissory note in the form
of Exhibit M (the “RJRTH Intercompany Note”), which RJRTH Intercompany Note
shall, in turn, have been delivered to the Collateral Agent for pledge pursuant
to the Pledge Agreement.
     G. Adverse Change. No event, development or circumstance shall have
occurred since December 31, 2005 (or, if such event, development or circumstance
has occurred since December 31, 2005, the Specified Agents had no knowledge
thereof prior to April 24, 2006) that has caused, or could reasonably be
expected to cause, a Material Adverse Effect.
     H. Approvals. On or prior to the Fourth Restatement Effective Date, (i) all
governmental, regulatory and third party approvals necessary under the terms of
the Acquisition Agreement to consummate the Acquisition and all material
governmental, regulatory and third party approvals necessary to consummate the
financing transactions contemplated by the Documents and for the continuing
operations of the Borrower and its Subsidiaries taken as a whole, shall have
been obtained and remain in full force and effect

-29-



--------------------------------------------------------------------------------



 



and (ii) all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that could reasonably be
expected to restrain, prevent or otherwise impose materially adverse conditions
upon the consummation of the Transaction, the making of the Loans and the
transactions contemplated by the Documents or otherwise referred to herein or
therein.
     I. Unaudited Pro Forma Condensed Combined Financial Statements; Pro Forma
Financial Statements. (a) The Agents shall have received (x) the audited
(incorporated by reference from filings with the SEC) and unaudited interim
(quarterly) consolidated financial statements of the Borrower (which shall have
been reviewed by the Borrower’s independent registered public accounting firm as
provided in Statement on Auditing Standards No. 100) and each Subsidiary
Guarantor, to the extent any such financial statements would be required by
(including by means of incorporation by reference), and meeting the requirements
of, Regulation S-X for a Form S-3 registration statement under the Securities
Act of 1933, as amended, relating to the offering of debt securities of the
Borrower and guarantees thereof by each of the Subsidiary Guarantors,
(y) audited combined historical financial statements of the Conwood Subsidiaries
for the fiscal year ended December 31, 2005 and (z) pro forma financial
statements of the Borrower based on the audited combined historical financial
statements of the Conwood Subsidiaries for the fiscal year ended December 31,
2005 and on the Borrower’s audited historical financial statements for the
fiscal year ended December 31, 2005 (the “Pro Forma Financial Statements”).
     (b) The Agents shall have received and shall be reasonably satisfied with a
schedule showing a ratio of Consolidated Indebtedness (determined as of the
Fourth Restatement Effective Date, after giving pro forma effect to the
Transaction) to Consolidated EBITDA for the Test Period ended on the date of the
most recent available financial statements of the Borrower as of the Fourth
Restatement Effective Date of no more than 2.25:1:00.
     J. Subsidiary Guaranty. Each Subsidiary Guarantor shall have duly
authorized, executed and delivered an amended and restated Subsidiary Guaranty
substantially in the form of Exhibit D hereto (as so amended and restated and as
the same may be further amended, restated, modified and/or supplemented from
time to time in accordance with the terms hereof and thereof, the “Subsidiary
Guaranty”), and the Subsidiary Guaranty shall be in full force and effect.
     K. Intercompany Subordination Agreement. The Borrower and each of its
Subsidiaries (other than an Insignificant Subsidiary) shall have duly
authorized, executed and delivered an amended and restated Subordination
Agreement substantially in the form of Exhibit G hereto (as so amended and
restated and as the same may be further amended, restated, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof,
the “Intercompany Subordination Agreement”), and the Intercompany Subordination
Agreement shall be in full force and effect.
     L. Pledge Agreement. The Borrower, each Subsidiary Guarantor and NA Holding
shall have duly authorized, executed and delivered an amended and restated
Pledge

-30-



--------------------------------------------------------------------------------



 



Agreement in the form of Exhibit H (as so amended and restated and as the same
may be further amended, restated, modified and/or supplemented from time to time
in accordance with the terms hereof and thereof, the “Pledge Agreement”), and
the following other documents shall be, or shall previously have been, delivered
to the Collateral Agent, as Pledgee thereunder:
     (i) all Collateral referred to in the Pledge Agreement then owned by such
Credit Party (including all outstanding shares of Borrower Preferred Stock),
(x) endorsed in blank, or accompanied by executed and undated endorsements for
transfer, in the case of promissory notes constituting Collateral thereunder and
(y) together with executed and undated endorsements for transfer, in the case of
Equity Interests constituting certificated Collateral thereunder;
     (ii) proper Financing Statements (Form UCC-1) and/or Financing Statement
amendments (Form UCC-3) fully executed for filing under the UCC or other
appropriate filing offices of each jurisdiction as may be necessary or, in the
opinion of the Collateral Agent, desirable to perfect the security interests
purported to be created by the Pledge Agreement; and
     (iii) evidence of the completion of all other recordings and filings of, or
with respect to, the Pledge Agreement as may be necessary or, in the reasonable
opinion of the Collateral Agent, desirable to perfect the security interests
intended to be created by the Pledge Agreement;
and the Pledge Agreement shall be in full force and effect.
          M. Security Agreement. The Borrower and each Subsidiary Guarantor
shall have duly authorized, executed and delivered an amended and restated
Security Agreement in the form of Exhibit I (as so amended and restated and as
the same may be further amended, restated, modified and/or supplemented from
time to time in accordance with the terms thereof and hereof, the “Security
Agreement”) covering all of the Collateral referred to therein, and the
following other documents shall be, or shall previously have been, delivered to
the Collateral Agent:
     (i) executed copies of financing statements (Form UCC-1) and/or financing
statement amendments (Form UCC-3) (or appropriate local equivalent) in
appropriate form for filing under the UCC or appropriate local equivalent of
each jurisdiction as may be necessary or, in the reasonable opinion of the
Collateral Agent, desirable to perfect the security interests purported to be
created by the Security Agreement; and
     (ii) evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent, desirable, to perfect the security interests
purported to be created by the Security Agreement have been taken;
and the Security Agreement shall be in full force and effect.

-31-



--------------------------------------------------------------------------------



 



     N. Mortgages. On the Fourth Restatement Effective Date (but subject to
Section 12.19), the Collateral Agent shall have received:
     (i) fully executed counterparts of amendments to, and/or amendments and
restatements of, each of the Existing Mortgages (the “Mortgage Amendments”), in
form and substance satisfactory to the Collateral Agent, together with evidence
that a counterpart of each such Mortgage Amendment has been delivered to the
title company insuring the Lien on the respective Existing Mortgage for
recording in all places to the extent necessary or desirable, in the reasonable
judgment of the Collateral Agent, effectively to maintain a valid and
enforceable first priority mortgage lien (subject to Permitted Liens) on each
Existing Mortgaged Property in favor of the Collateral Agent for the benefit of
the Secured Creditors;
     (ii) endorsements of the authorized issuing agent for title insurers
reasonably satisfactory to the Collateral Agent to each Existing Mortgage Policy
assuring the Collateral Agent that each Existing Mortgage is a valid and
enforceable first priority mortgage lien on the respective Existing Mortgaged
Properties, free and clear of all defects and encumbrances except Permitted
Liens;
     (iii) fully executed counterparts of Mortgages in form and substance
satisfactory to the Collateral Agent, which Mortgages shall cover such of the
Real Property (located in the United States or any State or territory thereof)
owned or leased by the Borrower or any of its Subsidiaries (after giving effect
to the Transaction) as are designated on Annex VIII as a “New Mortgaged
Property,” together with evidence that counterparts of the Mortgages have been
delivered to the title insurance company insuring the lien of such Mortgage for
recording in all places to the extent necessary or, in the reasonable opinion of
the Collateral Agent, desirable to effectively create a valid and enforceable
first priority mortgage lien on each such New Mortgaged Property in favor of the
Collateral Agent for the benefit of the Secured Creditors, subject to Permitted
Liens;
     (iv) Mortgage Policies on the New Mortgaged Properties issued by such title
insurers reasonably satisfactory to the Collateral Agent in amounts satisfactory
to the Lead Agents assuring the Collateral Agent that the Mortgages on such New
Mortgaged Properties are valid and enforceable first priority mortgage liens on
the respective New Mortgaged Properties, free and clear of all defects and
encumbrances except Permitted Liens and such Mortgage Policies shall otherwise
be in form and substance reasonably satisfactory to the Collateral Agent and
shall include, as appropriate, an endorsement for future advances under this
Agreement and the Notes and for any other matter that the Collateral Agent may
reasonably request, shall not include an exception for mechanics’ liens or
creditors’ rights, and shall provide for affirmative insurance and such
reinsurance (including direct access agreements) as the Collateral Agent may
reasonably request;

-32-



--------------------------------------------------------------------------------



 



     (v) surveys, in form and substance reasonably satisfactory to the
Collateral Agent, of each New Mortgaged Property designated as a “surveyed
property” on Annex VIII, dated a recent date reasonably acceptable to the
Collateral Agent and certified in a manner reasonably satisfactory to the
Collateral Agent by a licensed professional surveyor reasonably satisfactory to
the Collateral Agent; and
     (vi) flood certificates covering each Mortgaged Property in form and
substance acceptable to the Administrative Agent, certified to the Collateral
Agent in its capacity as such and whether or not each such Mortgaged Property is
located in a flood hazard area, as determined by designation of each such
Mortgaged Property in a specified flood hazard zone by reference to the
applicable FEMA map.
     O. Insurance Certificates. On or before the Fourth Restatement Effective
Date, the Administrative Agent shall have received evidence of insurance
complying with the requirements of Section 7.03 for the business and properties
of the Borrower and its Subsidiaries (including, without limitation, the
Acquired Business), in scope, form and substance reasonably satisfactory to the
Lead Agents and naming the Collateral Agent as an additional insured and/or loss
payee, and stating that such insurance shall not be terminated without at least
30 days’ prior written notice by the insurer to the Collateral Agent.
     P. Third Amended and Restated Credit Agreement. On the Fourth Restatement
Effective Date (and, except in the case of clause (v) below, concurrently with
the initial incurrence of Loans on such date), (i) all Loans (if any)
outstanding pursuant to (and as defined in) the Third Amended and Restated
Credit Agreement shall have been repaid in full (and the Borrower shall have
paid all breakage costs and similar costs resulting therefrom in accordance with
the provisions of Section 1.11 of the Third Amended and Restated Credit
Agreement), (ii) all outstanding Letters of Credit under, and as defined in, the
Third Amended and Restated Credit Agreement shall have been incorporated as
Letters of Credit hereunder pursuant to Section 2.01(c), (iii) all accrued
interest on all outstanding extensions of credit, and all accrued fees, pursuant
to the Third Amended and Restated Credit Agreement shall be paid in full on, and
through, the Fourth Restatement Effective Date (whether or not same would
otherwise be then due and payable pursuant to the Third Amended and Restated
Credit Agreement), (iv) all other amounts then due and owing to each Lender
under, and as defined in, the Third Amended and Restated Credit Agreement
pursuant to the Third Amended and Restated Credit Agreement shall have been paid
in full and (v) immediately prior to giving effect thereto, no Default or Event
of Default under, and as defined in, the Third Amended and Restated Credit
Agreement shall have occurred and be continuing.
     Q. Joinders To Tax Sharing Agreement. On or prior to the Fourth Restatement
Effective Date, the Subsidiaries of the Borrower comprising a part of the
Acquired Business shall have duly authorized, executed and delivered joinder
agreements in form and substance satisfactory to the Lead Agents, pursuant to
which such Subsidiaries shall

-33-



--------------------------------------------------------------------------------



 



become party to the Tax Sharing Agreement, and the Tax Sharing Agreement shall
be in full force and effect.
     R. Solvency Certificate. On the Fourth Restatement Effective Date, the
Administrative Agent shall have received a solvency certificate from the chief
financial officer of the Borrower in the form of Exhibit F hereto.
     S. Fees, etc. On the Fourth Restatement Effective Date, the Borrower shall
have paid to each Agent and each Lender all costs, fees and expenses payable to
the Agents or the Lenders, to the extent then due.
     T. RAI Assumption Agreement. On the Fourth Restatement Effective Date (but
immediately prior to giving effect thereto), the Borrower and RJRTH shall have
duly authorized, executed and delivered an Assignment and Assumption Agreement
in the form of Exhibit L (the “RAI Assumption Agreement”), pursuant to which the
Borrower shall assume, and RJRTH shall assign to the Borrower, all of RJRTH’s
rights and obligations under the Third Amended and Restated Credit Agreement and
the other Credit Documents (as defined in the Third Amended and Restated Credit
Agreement) to which RJRTH is a party.
     U. RAI Existing Senior Notes Assumption and Indemnificaton Agreement. On
the Fourth Restatement Effective Date (but immediately prior to giving effect
thereto), the Borrower and RJRTH shall have duly authorized, executed and
delivered an Assumption and Indemnification Agreement in the form of Exhibit N
(the “RAI Existing Senior Notes Assumption and Indemnification Agreement”).
          5.02 Conditions Precedent to All Credit Events. The obligation of each
Lender to make any Loans (other than pursuant to a Mandatory Borrowing) and the
obligation of each Letter of Credit Issuer to issue or extend Letters of Credit,
is subject, at the time of the making of each such Loan and/or the issuance or
extension of each such Letter of Credit (and after giving effect thereto), to
the satisfaction of the following conditions at such time: (i) there shall exist
no Default or Event of Default and (ii) all representations and warranties
contained herein or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event, unless such
representation and warranty expressly indicates that it is being made as of a
specified date, in which case such representation or warranty shall be true and
correct in all material respects only as of such specified date.
          The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
of the applicable conditions specified above exist as of that time. All of the
certificates, legal opinions and other documents and papers referred to in
Section 5.01, unless otherwise specified, shall be delivered to the
Administrative Agent at the Administrative Agent’s Office for the account of
each of the Lenders and shall be reasonably satisfactory in form and substance
to each Agent.
          SECTION 6. Representations, Warranties and Agreements. In order to
induce the Lenders to enter into this Agreement, to make the Loans and issue or
participate in Letters of

-34-



--------------------------------------------------------------------------------



 



Credit as provided for herein, the Borrower makes the following representations
and warranties to and agreements with the Lenders, all of which shall survive
the execution and delivery of this Agreement and the making of the Loans and the
issuance (or, in the case of Existing Letters of Credit, deemed issuance) of the
Letters of Credit (with (x) all such representations, warranties and agreements
being first made on the Fourth Restatement Effective Date and (y) the occurrence
of each Credit Event being deemed to constitute a representation and warranty
that the matters specified in this Section 6 are true and correct in all
material respects on and as of the date hereof and as of the date of each such
Credit Event, unless such representation and warranty expressly indicates that
it is being made as of any specific date, in which case such representation or
warranty shall be true and correct in all material respects only as of such
specified date):
          6.01 Status. Each Credit Party and each of its Material Subsidiaries
(i) is a duly organized and validly existing Company in good standing under the
laws of the jurisdiction of its organization and has the requisite Company power
and authority to own its property and assets and to transact the business in
which it is engaged and (ii) is duly qualified and is authorized to do business
and is in good standing in all jurisdictions where it is required to be so
qualified and where the failure to be so qualified would have a Material Adverse
Effect.
          6.02 Power and Authority. Each Credit Party has the requisite Company
power and authority to execute, deliver and carry out the terms and provisions
of the Documents to which it is a party and has taken all necessary Company
action to authorize the execution, delivery and performance of the Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Document to which it is a party and each such Document constitutes the legal,
valid and binding obligation of such Credit Party enforceable in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally or general principles of equity.
          6.03 No Violation. Neither the execution, delivery and performance by
any Credit Party of the Documents to which it is a party nor compliance with the
terms and provisions thereof, nor the consummation of the transactions
contemplated therein (i) will contravene any material provision of any
applicable law, statute, rule, regulation, order, writ, injunction or decree of
any Governmental Authority, (ii) will conflict or be inconsistent with or result
in any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except for the Liens created pursuant
to the Security Documents) upon any of the property or assets of the Borrower or
any of its Subsidiaries pursuant to the terms of any material indenture,
mortgage, deed of trust, agreement or other instrument to which the Borrower or
any of its Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it may be subject (including, without limitation,
the New Senior Notes Documents) or (iii) will violate any provision of the
Certificate of Incorporation or By-Laws (or equivalent organizational documents)
of the Borrower or any of its Subsidiaries.
          6.04 Litigation. Except as set forth on Annex IV, there are no
actions, suits or proceedings pending or threatened with respect to the Borrower
or any of its Subsidiaries that would reasonably be expected to have a Material
Adverse Effect.

-35-



--------------------------------------------------------------------------------



 



          6.05 Use of Proceeds; Margin Regulations. (a) All proceeds of the Term
Loans will be used by the Borrower to finance the Acquisition and to pay fees
and expenses incurred in connection with the Transaction.
          (b) The proceeds of all Revolving Loans and Swingline Loans shall be
utilized by the Borrower for general corporate purposes of the Borrower and/or
its Subsidiaries (including, without limitation, the refinancing of Indebtedness
and the backing up of commercial paper issued by the Borrower); provided that
(i) no proceeds of Revolving Loans or Swingline Loans may be used to finance the
Acquisition or pay fees and expenses incurred in connection with the Transaction
and (ii) proceeds of Revolving Loans and Swingline Loans to be used for the
bonding of litigation may only be used for Permitted Litigation Bonding.
          (c) Except as otherwise permitted by Section 8.05(b), (c), (d), and
(f), no part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.
          (d) The Fair Market Value of all Margin Stock owned by the Borrower
and its Subsidiaries does not exceed $50,000,000 (for such purposes, determined
without regard to the Fair Market Value of the shares of Excluded Joint Ventures
held by the Borrower and its Subsidiaries, to the extent same shall at any time
constitute Margin Stock). At the time of each Credit Event, not more than 25% of
the value of the assets of the Borrower and its Subsidiaries taken as a whole
will constitute Margin Stock.
          (d) Notwithstanding the foregoing provisions of this Section 6.05, no
proceeds of any Loan will be utilized to purchase any Margin Stock in a
transaction, or as part of a series of transactions, the result of which is the
ownership by the Borrower and/or its Subsidiaries of 5% or more of the capital
stock of a corporation unless the Board of Directors of such corporation has
approved such transaction prior to any public announcement of the purchase, or
the intent to purchase, any such Margin Stock.
          6.06 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority, or any subdivision thereof, is
required to authorize or is required in connection with (i) the execution,
delivery and performance of any Document or (ii) the legality, validity, binding
effect or enforceability of any Document, except for (x) those that have
otherwise been obtained or made on or prior to the Fourth Restatement Effective
Date and which remain in full force and effect on the Fourth Restatement
Effective Date and (y) filings which are necessary to perfect the security
interests created under the Security Documents.
          6.07 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

-36-



--------------------------------------------------------------------------------



 



          6.08 True and Complete Disclosure. All factual information (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of the Credit
Parties or any of their Subsidiaries in writing to any Agent or any Lender for
purposes of or in connection with this Agreement, the other Documents or any
transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of such
Persons in writing to any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time in light of the
circumstances under which such information was provided. The projections and pro
forma financial information contained in such materials were based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and such differences may be material.
          6.09 Financial Condition; Financial Statements; Solvency. (a) The
consolidated balance sheets of the Borrower and its Subsidiaries, at
December 31, 2003, at December 31, 2004 and at December 31, 2005 and the related
consoli dated statements of income (loss), shareholders’ equity and
comprehensive income (loss) and cash flows for the fiscal years ended as of said
dates, which statements have been examined by KPMG LLP, independent registered
public accountants, who delivered an unqualified opinion in respect of the
financial statements examined by them, copies of which have heretofore been
furnished to the Administrative Agent (on behalf of each Lender), present fairly
in all material respects the consolidated financial position of the Borrower at
the dates of said statements and the results of operations for the periods
covered thereby in conformity with GAAP.
          (b) The combined balance sheet of the Conwood Subsidiaries at
December 31, 2005 and the related combined statements of income and cash flows
for the fiscal year ended as of said date, which statements have been examined
by KPMG LLP, independent auditors, who delivered an unqualified opinion in
respect of the financial statements examined by them, copies of which have
heretofore been furnished to the Administrative Agent (on behalf of each
Lender), present fairly in all material respects the combined financial position
of the Conwood Subsidiaries at the date of said statements and the results of
operations for the period covered thereby in conformity with GAAP.
          (c) The Pro Forma Financial Statements present a good faith estimate
of the combined pro forma financial condition of the Borrower and its
Subsidiaries and the pro forma results of operations of the Borrower and its
Subsidiaries for the respective periods covered thereby (after giving effect to
the Transaction at the date thereof or for the period covered thereby).
          (d) Since December 31, 2005 (after giving effect to the Transaction as
if same had occurred immediately prior to such date), nothing has occurred which
has had a Material Adverse Effect.
          (e) On and as of the date of each Credit Event, and after giving
effect to the Transaction and to all Indebtedness (including the Loans and the
New Senior Notes) being

-37-



--------------------------------------------------------------------------------



 



incurred or assumed and Liens created by the Credit Parties in connection
therewith, (i) the sum of the assets, at a fair valuation, of the Borrower (on a
stand-alone basis) and of each Credit Party and its Subsidiaries (taken as a
whole) will exceed its or their respective debts, (ii) the Borrower (on a
stand-alone basis) and of each Credit Party and its Subsidiaries (taken as a
whole) has or have not incurred and does or do not intend to incur, and does or
do not believe that it or they will incur, debts beyond its or their respective
ability to pay such debts as such debts mature, and (iii) the Borrower (on a
stand-alone basis) and of each Credit Party and its Subsidiaries (taken as a
whole) will have sufficient capital with which to conduct its or their
respective businesses. For purposes of this Section 6.09(e), “debt” means any
liability on a claim, and “claim” means (a) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (b) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
          6.10 Tax Returns and Payments. Each of the Borrower and its
Subsidiaries has timely filed all federal income tax returns and all other
material tax returns, domestic and foreign, required to be filed by it (the
“Returns”). The Returns accurately reflect in all material respects all
liability for taxes of the Borrower and its Subsidiaries as a whole for the
periods covered thereby. Each of the Borrower and each of its Subsidiaries have
paid all material taxes and assessments payable by them other than those
contested in good faith and adequately disclosed and for which adequate reserves
have been established in accordance with generally accepted accounting
principles.
          6.11 Compliance with ERISA. Except to the extent that all events
described in the following clauses of this sentence and then in existence could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
each Plan is in substantial compliance with ERISA and the Code; no Reportable
Event has occurred with respect to any Plan; no Plan is insolvent or in
reorganization, no Plan has an Unfunded Current Liability, and no Plan has an
accumulated or waived funding deficiency or permitted decreases in its funding
standard account within the meaning of Section 412 of the Code; none of the
Borrower, any Subsidiary or any ERISA Affiliate has incurred any material
liability to or on account of a Plan pursuant to Section 409, 502(i), 502(1),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of
the Code; no proceedings have been instituted to terminate any Plan; no
condition exists which presents a material risk to the Borrower or any
Subsidiary of incurring a liability to or on account of a Plan pursuant to the
foregoing provisions of ERISA and the Code. With respect to Plans that are
multi-employer plans (within the meaning of Section 3(37) of ERISA) and Plans
which are not currently maintained or contributed to by the Borrower, any
Subsidiary or any ERISA Affiliate, the representations and warranties in this
Section are made to the best knowledge of the Borrower.
          6.12 Subsidiaries. Part A of Annex V hereto lists each Material
Subsidiary of the Borrower (and the direct and indirect ownership interest of
the Borrower therein), in each

-38-



--------------------------------------------------------------------------------



 



case existing on the Fourth Restatement Effective Date. All ownership
percentages referred to in Part A of Annex V are calculated without regard to
directors’ or nominees’ qualifying shares.
          6.13 Patents, etc. The Borrower and each of its Subsidiaries have
obtained all material patents, trademarks, servicemarks, trade names,
copyrights, licenses and other rights, free from burdensome restrictions, that
are necessary for the operation of their respective businesses as presently
conducted and as proposed to be conducted.
          6.14 Pollution and Other Regulations. The Borrower and each of its
Subsidiaries are in material compliance with all material laws and regulations
relating to pollution and environmental control, equal employment opportunity
and employee safety in all domestic jurisdictions in which the Borrower and each
of its Subsidiaries is presently doing business, and the Borrower will comply,
and cause each of its Subsidiaries to comply, with all such laws and regulations
which may be imposed in the future in jurisdictions in which the Borrower or
such Subsidiary may then be doing business other than, in each case, those the
non-compliance with which would not reasonably be expected to have a Material
Adverse Effect.
          6.15 Properties. The Borrower and each of its Subsidiaries have good
title to all properties that are necessary for the operation of their respective
businesses as presently conducted and as proposed to be conducted, free and
clear of all Liens, other than as permitted by this Agreement. All Real Property
owned by the Borrower or any of its Subsidiaries, and all material leaseholds
leased by the Borrower or any of its Subsidiaries, in each case as of the Fourth
Restatement Effective Date and after giving effect to the Transaction, and the
nature of the interests therein, are correctly set forth in Annex VIII.
          SECTION 7. Affirmative Covenants. The Borrower hereby covenants and
agrees that on the Fourth Restatement Effective Date and thereafter, for so long
as this Agreement is in effect and until the Commitments and each Letter of
Credit have terminated and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder, are paid in full:
          7.01 Information Covenants. The Borrower will furnish to the
Administrative Agent (for further delivery to each Lender):
     (a) Annual Financial Statements. Within 100 days after the close of each
fiscal year of the Borrower, to the extent prepared to comply with SEC
requirements, a copy of the SEC Form 10-Ks filed by the Borrower with the SEC
for such fiscal year, or, if no such Form 10-K was so filed by the Borrower for
such fiscal year, the consolidated balance sheet of the Borrower and its
Subsidiaries, as at the end of such fiscal year and the related consolidated
statements of income and of cash flows for such fiscal year, setting forth
comparative consolidated figures as of the end of and for the preceding fiscal
year, and examined by independent certified public accountants of recognized
national standing whose opinion shall not be qualified as to the scope of audit
or as to the status of the Borrower or any of its Subsidiaries as a going
concern, together in any event with a certificate of such accounting firm
stating that in the course of its regular audit of the business of the Borrower,
which audit was conducted in accordance with generally accepted auditing
standards, such accounting firm has obtained no knowledge of any

-39-



--------------------------------------------------------------------------------



 



Default or Event of Default which has occurred and is continuing or, if in the
opinion of such accounting firm such a Default or Event of Default has occurred
and is continuing, a statement as to the nature thereof.
     (b) Quarterly Financial Statements. As soon as available and in any event
within 55 days after the close of each of the first three quarterly accounting
periods in each fiscal year of the Borrower to the extent prepared to comply
with SEC requirements, a copy of the SEC Form 10-Qs filed by the Borrower with
the SEC for each such quarterly period, or, if no such Form 10-Q was so filed by
the Borrower with respect to any such quarterly period, the consolidated
condensed balance sheet of the Borrower and its Subsidiaries as at the end of
such quarterly period and the related consolidated condensed statements of
income for such quarterly period and for the elapsed portion of the fiscal year
ended with the last day of such quarterly period, and the related consolidated
condensed statement of cash flows for the elapsed portion of the fiscal year
ended with the last day of such quarterly period, and in each case setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of such consolidated condensed balance sheet, for the last
day of the prior fiscal year, all of which shall be certified by an Authorized
Officer of the Borrower, subject to changes resulting from audit and normal
year-end adjustments.
     (c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 7.01(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth the calculations
required to establish whether the Borrower and its Subsidiaries were in
compliance with the provisions of (x) Sections 8.07, 8.08 and 8.13 as at the end
of such fiscal period or year, as the case may be, and (y) if furnished in
connection with the delivery of the financial statements provided for in
Section 7.01(a), Sections 8.02(d), 8.02(k), 8.03(j), 8.03(v), 8.04(d), 8.04(e),
8.04(k), 8.04(l), 8.04(m), 8.04(o), 8.05(c), 8.05(d), 8.09(b), 8.09(e), 8.09(i),
8.09(j), 8.09(l) and 8.09(n) as at the end of such fiscal year.
     (d) Notice of Default or Litigation. Promptly, and in any event within
three Business Days after any senior financial or legal officer of the Borrower
obtains knowledge thereof, notice of (x) the occurrence of any event which
constitutes a Default or Event of Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower and/or the
relevant Subsidiary proposes to take with respect thereto and (y) any litigation
or governmental proceeding pending against or affecting the Borrower or any of
its Subsidiaries which has had, or could reasonably be expected to have, a
material adverse effect on the business, properties, assets, financial condition
or prospects of the Borrower and its Subsidiaries taken as a whole, the rights
and remedies of the Agents and the Lenders or the ability of any Credit Party to
perform its obligations hereunder or under any other Credit Document to which it
is a party.
     (e) Credit Rating Changes. Promptly after any senior financial or legal
officer of the Borrower obtains knowledge thereof, notice of any change in the
Applicable

-40-



--------------------------------------------------------------------------------



 



Facilities Credit Rating or the Applicable Corporate Credit Rating assigned by
either Rating Agency.
     (f) Other Information. Promptly upon transmission thereof, copies of any
filings and registrations with, and reports to, the Securities and Exchange
Commission or any successor thereto (the “SEC”) by the Borrower or any of its
Subsidiaries (other than amendments to any registration statement (to the extent
such registration statement, in the form it becomes effective, is delivered to
the Administrative Agent), exhibits to any registration statement, any
registration statements on Form S-8 and Forms 3, 4 and 5 and any annual report
on Form 11-K) and copies of all financial statements, proxy statements, notices
and reports that the Borrower or any of its Subsidiaries shall send to analysts
or the holders of any publicly issued debt of the Borrower and/or any of its
Subsidiaries in their capacity as such holders (in each case, to the extent not
theretofore delivered to the Administrative Agent pursuant to this Agreement)
and, with reasonable promptness, such other information or documents (financial
or otherwise) as any Agent on its own behalf or on behalf of the Required
Lenders may reasonably request from time to time.
          7.02 Books, Records and Inspections. The Borrower will, and will cause
each of its Subsidiaries to, permit, upon reasonable notice to an Authorized
Officer of the Borrower, officers and designated representatives of any Lead
Agent or the Required Lenders to visit and inspect any of the properties or
assets of the Borrower and any of its Subsidiaries in whomsoever’s possession,
and to examine the books of account of the Borrower and any of its Subsidiaries
and discuss the affairs, finances and accounts of the Borrower and of any of its
Subsidiaries with, and be advised as to the same by, its and their officers and
independent accountants, all at such reasonable times and intervals and to such
reasonable extent as any Lead Agent or the Required Lenders may desire; provided
that, the Borrower and its Subsidiaries shall only be required to use their
commercially reasonably efforts to permit access to their respective assets not
in the possession of the Borrower or any Subsidiary; and provided further that,
unless a Default or Event of Default is in existence at the time of a given
request for inspection or visit pursuant to this Section 7.02 (in which case
this proviso shall not be applicable to such inspection or visit), the Borrower
shall only be responsible for fees, costs and expenses relating to only one such
visit and inspection in each fiscal year of the Borrower.
          7.03 Insurance. The Borrower will, and will cause each of its
Subsidiaries to, at all times maintain in full force and effect insurance in
such amounts, covering such risks and liabilities and with such deductibles or
self-insured retentions as are in accordance with normal industry practice.
          7.04 Payment of Taxes. The Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all Federal, state and
other material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any properties belonging to it,
in each case on a timely basis, and all material lawful claims which, if unpaid,
might become a Lien or charge upon any properties of the Borrower or any of its
Subsidiaries; provided that neither the Borrower nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves (in the good faith judgment of the management of the Borrower)
with respect thereto in accordance with GAAP.

-41-



--------------------------------------------------------------------------------



 



          7.05 Consolidated Corporate Franchises. The Borrower will do, and will
cause each Subsidiary Guarantor and each of its Material Subsidiaries to do, or
cause to be done, all things necessary to preserve and keep in full force and
effect its existence, rights and authority; provided that any transaction
permitted by Section 8.02 will not constitute a breach of this Section 7.05.
          7.06 Compliance with Statutes, etc. The Borrower will, and will cause
each Subsidiary to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business and the ownership of its property
(including applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls) other than those the non-compliance with
which would not reasonably be expected to have a Material Adverse Effect.
          7.07 ERISA. As soon as possible and, in any event, within 10 days
after the Borrower or any Subsidiary knows or has reason to know of the
occurrence of any of the following, the Borrower will deliver to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
setting forth details as to such occurrence and the action, if any, which the
Borrower, such Subsidiary or an ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given to or filed with or
by the Borrower, such Subsidiary, such ERISA Affiliate, the PBGC, a Plan
participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto: that a Reportable
Event has occurred (except to the extent that the Borrower has previously
delivered to the Administrative Agent a certificate and notices (if any)
concerning such event pursuant to the next clause hereof), that a contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title
IV of ERISA is subject to the advance reporting requirement of PBGC
Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof), that
an accumulated funding deficiency has been incurred or an application may be or
has been made to the Secretary of the Treasury for a waiver or modification of
the minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code with respect
to a Plan, that a Plan which has an Unfunded Current Liability has been or may
be terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA, that a Plan has an Unfunded Current Liability giving rise to a lien under
ERISA or the Code, that proceedings may be or have been instituted to terminate
a Plan which has an Unfunded Current Liability, that a proceeding has been
instituted pursuant to Section 515 of ERISA to collect a delinquent contribution
to a Plan, or that the Borrower, any Subsidiary or any ERISA Affiliate will or
may incur any liability (including any contingent or secondary liability) to or
on account of the termination of or withdrawal from a Plan under Section 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or with respect to a Plan under Section
4971 or 4975 of the Code or Section 409 or 502(i) or 502(l) of ERISA. Upon
request of the Administrative Agent or the Required Lenders, the Borrower will
deliver to the Administrative Agent a complete copy of the annual report
(Form 5500) of each Plan required to be filed with the Internal Revenue Service.
In addition to any certificates or notices delivered to the Administrative Agent
pursuant to the first sentence hereof, copies of any notices received by the
Borrower or any Subsidiary shall be delivered to the Administrative Agent no
later than 10 days after the later of the date such notice has been filed with
the Internal Revenue Service or the PBGC, given to Plan participants (other than
notices relating to an individual participant’s benefits) or received by the
Borrower or such Subsidiary.

-42-



--------------------------------------------------------------------------------



 



          7.08 Good Repair. The Borrower will, and will cause each of its
Subsidiaries to, ensure that its properties and equipment used or useful in its
business in whomsoever’s possession they may be, are kept in good repair,
working order and condition, normal wear and tear excepted and subject to the
occurrence of casualty events, and that from time to time there are made in such
properties and equipment all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto, to the extent and
in the manner customary for companies in similar businesses.
          7.09 End of Fiscal Years; Fiscal Quarters. The Borrower will, for
financial reporting purposes, cause (i) each of its fiscal years to end on
December 31 of each year, (ii) each of its fiscal quarters to end on March 31,
June 30, September 30 and December 31 of each year and (iii) each of the
Subsidiaries to maintain the accounting periods maintained by such Subsidiary on
the Fourth Restatement Effective Date, consistent with the past practice and
procedures of each such Subsidiary; provided that any of the foregoing fiscal or
reporting periods may be changed if (x) the Borrower gives the Administrative
Agent 30 days’ prior written notice of such proposed change and (y) prior to
effecting such change, the Borrower and the Lead Agents shall have agreed upon
adjustments, if any, to Sections 8.05, 8.07, 8.08 and 8.13 (and the definitions
used therein) the sole purpose of which shall be to give effect to the proposed
change in fiscal or accounting periods (it being understood and agreed that to
the extent that the Borrower and the Lead Agents cannot agree on appropriate
adjustments to such Sections (or that no adjustments are necessary), the
proposed change may not be effected).
          7.10 Subsidiary Guaranty; Collateral. (a) No later than 15 days after
the date on which a Guaranty Event occurs after the Fourth Restatement Effective
Date, each Material Subsidiary not then a Subsidiary Guarantor shall
(i) authorize the execution of, and execute and deliver to the Administrative
Agent on behalf of the Lenders, a Subsidiary Guaranty and (ii) cause to be
delivered such opinions of counsel as are reasonably requested by, and are
reasonably satisfactory to, the Lead Agents in respect of such Subsidiary
Guaranty.
          (b) No later than 15 days after the date on which a Trigger Event
occurs after the Fourth Restatement Effective Date, each Credit Party (including
each Subsidiary which is required to become a Subsidiary Guarantor pursuant to
Section 7.10(a)) shall (i) authorize, execute and deliver to the Collateral
Agent on behalf of the Secured Creditors pledge agreements, security agreements
and/or mortgages substantially in the form of the respective Security Documents
entered into on the Fourth Restatement Effective Date (with such modifications
thereto as may be reasonably required by the Lead Agents), which agreements and
mortgages shall be effective to create in favor of the Collateral Agent on
behalf of the Secured Creditors a pledge of and/or a lien on substantially all
of its assets (other than Excluded Collateral and subject to such other
exceptions as are reasonably satisfactory to the Lead Agents) with such priority
as is provided for in the representations contained in the respective Security
Documents, (ii) deliver in pledge thereunder all securities, notes, instruments
and transfer powers required to be delivered by the terms of the respective
Security Documents, (iii) execute and cause to be filed such financing
statements and mortgages as are required to perfect the pledges and Liens
created under the Security Documents and to obtain the priority of such
perfection required by the respective Security Documents and (iv) cause to be
delivered such opinions of counsel as are reasonably requested by, and as are
reasonably satisfactory to, the Lead Agents with respect to the Security
Documents and the pledges and Liens created thereunder.

-43-



--------------------------------------------------------------------------------



 



          (c) At any time (i) a Guaranty Event has occurred and is continuing
and (ii) a Material Subsidiary Threshold Event occurs, then on or prior to the
45th day following the date of the occurrence of such Material Subsidiary
Threshold Event, the Borrower shall cause one or more Subsidiaries not then a
Subsidiary Guarantor to take the actions described in Section 7.10(a) such that,
after giving effect to such actions, such Material Subsidiary Threshold Event
shall cease to exist. At any time (i) a Trigger Event has occurred and is
continuing and (ii) a Material Subsidiary Threshold Event occurs, then on or
prior to the 45th day following the date of the occurrence of such Material
Subsidiary Threshold Event, the Borrower shall cause one or more Subsidiaries
not then a party to Security Documents to take the actions described in Section
7.10(b) such that, after giving effect to such actions, such Material Subsidiary
Threshold Event shall cease to exist.
          (d) At any time a Trigger Event has occurred and is continuing, the
Borrower will, and will cause each of the other Credit Parties that are
Subsidiaries of the Borrower to, grant to the Collateral Agent for the benefit
of the Secured Creditors security interests and mortgages in such assets and
properties of the Borrower and such other Credit Parties as are not covered by
the original Security Documents (excluding Excluded Collateral) and as may be
reasonably requested from time to time by the Collateral Agent or the Required
Lenders (collectively, the “Additional Security Documents”). All such security
interests and mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Collateral Agent and shall constitute
valid and enforceable perfected security interests and mortgages superior to and
prior to the rights of all third Persons and subject to no other Liens except
for Permitted Liens. The Additional Security Documents or instruments related
thereto shall have been duly recorded or filed in such manner and in such places
as are required by law to establish, perfect, preserve and protect the Liens in
favor of the Collateral Agent required to be granted pursuant to the Additional
Security Documents and all taxes, fees and other charges payable in connection
therewith shall have been paid in full.
          (e) At any time a Trigger Event has occurred and is continuing, the
Borrower will, and will cause each of the other Credit Parties to, at the
expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports,
landlord waivers, bailee agreements, control agreements and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents as the Collateral Agent may reasonably require.
Furthermore, the Borrower will, and will cause the other Credit Parties to,
deliver to the Collateral Agent such opinions of counsel, title insurance and
other related documents as may be reasonably requested by the Collateral Agent
to assure itself that this Section 7.10 has been complied with.
          (f) If the Administrative Agent or the Required Lenders reasonably
determine that they are required by law or regulation to have appraisals
prepared in respect of any Real Property of the Borrower and its Subsidiaries
constituting Collateral, the Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.

-44-



--------------------------------------------------------------------------------



 



          (g) The Borrower agrees that each action required by clauses
(d) through (f) of this Section 7.10 shall be completed as soon as possible, but
in no event later than 60 days after such action is requested to be taken by the
Administrative Agent, the Collateral Agent or the Required Lenders, as the case
may be; provided that in no event will the Borrower or any of its Subsidiaries
be required to take any action, other than using its commercially reasonable
efforts, to obtain consents from third parties with respect to its compliance
with this Section 7.10.
          (h) Promptly (and in any event within five business days) after
repayment or defeasance in full of the Macon-Bibb Industrial Authority Taxable
Industrial Development Revenue Bonds (Brown & Williamson Tobacco Corporation
Project), Series 1993A in the original aggregate principal amount of
$25,000,000, the Borrower shall give notice of the same to the Administrative
Agent and, if requested by the Collateral Agent at such time, take such actions
with respect to such Real Property as may be required pursuant to
Section 7.10(d), (e), (f) and (g), unless the Borrower has theretofore disposed
of such Real Property in accordance with the terms hereof.
          (i) Notwithstanding anything to the contrary in this Section 7.10, all
Collateral shall be released in accordance with the release provisions of the
Security Documents (subject to reinstatement upon the occurrence of a new
Trigger Event) if at any time subsequent to the Fourth Restatement Effective
Date or any reinstatement of the requirements of Section 7.10(b) after the
Fourth Restatement Effective Date as a result of the occurrence of a new Trigger
Event, both (i) all outstanding Term Loans shall have been repaid in full and
(ii) the Applicable Corporate Credit Rating issued by each Rating Agency shall,
after giving effect to such release and subject to the completion of such
release, if applicable, each be the Minimum Investment Grade Rating or higher
(with at least a stable outlook).
          7.11 Margin Stock. The Borrower will take all actions so that at all
times the Fair Market Value of all Margin Stock owned by the Borrower and its
Subsidiaries shall not exceed $50,000,000 (for such purposes, determined without
regard to the Fair Market Value of the shares of the Excluded Joint Ventures
held by the Borrower and its Subsidiaries, to the extent same shall at any time
constitute Margin Stock). So long as the covenant contained in the immediately
preceding sentence is complied with, all Margin Stock at any time owned by the
Borrower and its Subsidiaries will not constitute Collateral and no security
interest shall be granted therein pursuant to any Credit Document. Without
excusing any violation of the first sentence of this Section 7.11, if at any
time the Fair Market Value of all Margin Stock owned by the Borrower and its
Subsidiaries exceeds the amount permitted pursuant to the first sentence of this
Section 7.11, then (x) all Margin Stock owned by the Credit Parties shall be
pledged, and delivered for pledge, pursuant to the Pledge Agreement and (y) the
Borrower will execute and deliver to the Lenders appropriate completed forms
(including, without limitation, Forms G-3 and U-1, as appropriate) establishing
compliance with Regulations T, U and X of the Board of Governors of the Federal
Reserve System. If at any time any Margin Stock is required to be pledged as a
result of the provisions of the immediately preceding sentence, repayments of
outstanding Obligations shall be required, and subsequent Credit Events shall be
permitted, only in compliance with the applicable provisions of Regulations T, U
and X of the Board of Governors of the Federal Reserve System.

-45-



--------------------------------------------------------------------------------



 



          7.12 Ownership Structure. The Borrower shall cause (i) the Equity
Interests of each Subsidiary Guarantor at all times to be owned directly by the
Borrower or another Subsidiary Guarantor, (ii) the Equity Interests of Reynolds
Tobacco at all times to be directly owned by RJRTH and (iii) the Conwood
Subsidiaries, Santa Fe and Lane to be Subsidiaries of the Borrower but not
Subsidiaries of RJRTH; provided that the preceding clause (i) shall not prohibit
the sale of any such Subsidiary to a Person that is not a Subsidiary pursuant to
a transaction permitted by Section 8.02.
          7.13 Tax Sharing Agreement. The Borrower shall cause each new direct
Subsidiary formed or acquired after the Fourth Restatement Effective Date (other
than an Insignificant Subsidiary) to execute a counterpart to the Tax Sharing
Agreement (or a joinder agreement therefor in form and substance reasonably
satisfactory to the Administrative Agent) within 5 days following such formation
or acquisition.
          7.14 Post Closing Liquidation. Within one Business Day following the
Fourth Restatement Effective Date, (i) NA Holdings shall have liquidated all of
its assets (including all of the Equity Interests of the Conwood Subsidiaries)
into Conwood Holdings and (ii) immediately after such liquidation, dissolved.
          SECTION 8. Negative Covenants. The Borrower hereby covenants and
agrees that on the Fourth Restatement Effective Date and thereafter, for so long
as this Agreement is in effect and until the Commitments and each Letter of
Credit have terminated and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder, are paid in full:
          8.01 Changes in Business. Except as otherwise permitted by
Section 8.02, the Borrower and its Subsidiaries, taken as a whole, will not
substantively alter the character of their business from that conducted by the
Borrower and its Subsidiaries taken as a whole on the Fourth Restatement
Execution Date.
          8.02 Consolidation, Merger, Sale of Assets, etc. The Borrower will
not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation,
or convey, sell, lease (as lessor) or otherwise dispose of all or any part of
its property or assets (other than sales of inventory to customers in the
ordinary course of business) or agree to do any of the foregoing at any future
time, except that:
     (a) any Subsidiary of the Borrower may from time to time sell or otherwise
dispose of inventory, equipment, raw materials and other assets (other than
Equity Interests) to another Subsidiary of the Borrower in the ordinary course
of business, so long as (x) cash in an amount equal to at least the Fair Market
Value of the assets so transferred is received by the respective transferor or
(y) no Default or Event of Default then exists or would result therefrom,
intercompany indebtedness owing by the respective transferor to the respective
transferee in an amount equal to at least the Fair Market Value of the assets so
transferred is forgiven by such transferee;

-46-



--------------------------------------------------------------------------------



 



     (b) each Subsidiary of the Borrower may sell or otherwise transfer
obsolete, uneconomic or worn-out equipment, materials or other assets in the
ordinary course of business;
     (c) Permitted Acquisitions may be consummated in accordance with the
requirements of Section 8.09(l);
     (d) any Subsidiary of the Borrower may transfer or otherwise dispose of any
of its respective assets (including cash, fixed assets and intellectual property
but excluding Equity Interests of a Subsidiary Guarantor owned or held by such
Person) to any of their respective Subsidiaries not otherwise permitted by this
Section 8.02, so long as (i) no Default or Event of Default is then in existence
or would result therefrom and (ii) the aggregate amount of all such transfers
and dispositions made pursuant to this clause (d) on and after the Fourth
Restatement Effective Date (taking the Fair Market Value of any non-cash assets
so transferred or disposed of) shall not exceed, when aggregated with (I) the
aggregate amount of all Investments made by Subsidiaries of the Borrower in
reliance on Section 8.09(n) (taking the Fair Market Value of any non-cash assets
so invested and determined without regard to any write-downs or write-offs
thereof and net of any returns of capital), (II) the aggregate amount of
contributions, capitalizations and forgiveness theretofore made by Credit
Parties pursuant to Section 8.09(j) to (or in respect of) Wholly-Owned
Subsidiaries that are not Credit Parties and (III) the aggregate outstanding
principal amount of all Intercompany Loans made pursuant to Section 8.09(i) by
Credit Parties to Wholly-Owned Subsidiaries that are not Credit Parties
(determined without regard to any write-downs or write-offs thereof),
$300,000,000;
     (e) each Subsidiary of the Borrower may sell or discount, in each case
without recourse and in the ordinary course of business, accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction;
     (f) each Subsidiary of the Borrower may grant licenses, sublicenses, leases
or subleases to other Persons not materially interfering with the conduct of the
business of any Subsidiary of the Borrower or any other, in each case so long as
no such grant otherwise affects any security interest of the Collateral Agent in
the asset or property subject thereto;
     (g) any Subsidiary of the Borrower may merge with and into, or be dissolved
or liquidated into, or transfer assets to, any Subsidiary Guarantor, so long as
(x) in the case of any merger, dissolution or liquidation, a Subsidiary
Guarantor is the surviving Company of any such merger, dissolution or
liquidation, and (y) if a Trigger Event has occurred and is continuing, any
security interests granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Security Documents in the assets of such
surviving Subsidiary Guarantor or so transferred are in full force and effect
and perfected and enforceable (to at least the same extent as in effect
immediately prior to such merger, dissolution, liquidation or transfer) and all
actions (if any) then required to maintain said perfected status have been
taken;

-47-



--------------------------------------------------------------------------------



 



     (h) any Domestic Subsidiary of the Borrower that is not a Credit Party may
merge with and into, or be dissolved or liquidated into, or transfer assets to,
any other Wholly-Owned Domestic Subsidiary of the Borrower that is not a Credit
Party, so long as (x) in the case of any merger, dissolution or liquidation,
such Wholly-Owned Domestic Subsidiary is the surviving Company of any such
merger, dissolution or liquidation, and (y) if a Guaranty Event has occurred and
is continuing and either (I) the Person that is the survivor of any such merger,
dissolution or liquidation is (after giving effect thereto) a Material
Subsidiary or (II) the Person that is the transferee of such assets is a
Material Subsidiary after giving effect thereto, such new Material Subsidiary
shall have executed (A) a counterpart of the Subsidiary Guaranty and (B) if a
Trigger Event has occurred and is continuing at such time, such Security
Documents as the Lead Agents shall reasonably request, with, in the case of this
clause (B), such actions having been taken to perfect the pledge of, and Liens
on, the stock and substantially all of the assets of such new Subsidiary as
would have been taken if such new Subsidiary had been a Subsidiary Guarantor on
the Fourth Restatement Effective Date, all to the reasonable satisfaction of the
Lead Agents;
     (i) the Borrower may consumate the Acquisition in accordance with the
requirements of Section 5.01F;
     (j) any Foreign Subsidiary of the Borrower may merge with and into, or be
dissolved or liquidated into, or transfer any of its assets to, any Wholly-Owned
Foreign Subsidiary of the Borrower, so long as (i) in the case of any such
merger, dissolution or liquidation, a Wholly-Owned Foreign Subsidiary of the
Borrower is the survivor of such merger, dissolution or liquidation, and
(ii) any security interests granted to the Collateral Agent for the benefit of
the Secured Creditors pursuant to the Security Documents in the Equity Interests
of such Wholly-Owned Foreign Subsidiary shall remain in full force and effect
and perfected (to at least the same extent as in effect immediately prior to
such merger, dissolution or liquidation);
     (k) any Subsidiary of the Borrower may sell assets (other than the Equity
Interests of any Wholly-Owned Subsidiary, unless all of the Equity Interests of
such Wholly-Owned Subsidiary are sold in accordance with this clause (k)) to a
Person other than a Subsidiary, so long as (x) no Default or Event of Default
then exists or would result therefrom, (y) each such sale is in an arm’s-length
transaction and the respective Subsidiary receives at least Fair Market Value,
and (z) the aggregate amount of the proceeds received from all assets sold
pursuant to this clause (k) after the Fourth Restatement Effective Date shall
not exceed $500,000,000; and;
     (l) any Subsidiary of the Borrower may dispose of (by means of donation)
any of the designated properties listed on Annex XI hereto owned by it to any
other Person, so long as no Default or Event of Default then exists or would
result therefrom; and
     (m) the Borrower and its Subsidiaries may sell, liquidate and/or dispose of
Marketable Investments in the ordinary course of business.

-48-



--------------------------------------------------------------------------------



 



          To the extent the Required Lenders waive the provisions of this
Section 8.02 with respect to the sale of any Collateral, or any Collateral is
sold as permitted by this Section 8.02 (other than to the Borrower or a
Subsidiary thereof), such Collateral shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate in
order to effect the foregoing.
          8.03 Liens . The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (whether real or personal,
tangible or intangible) of the Borrower or any of its Subsidiaries, whether now
owned or hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable with recourse to the Borrower
or any of its Subsidiaries), or assign any right to receive income; provided
that the provisions of this Section 8.03 shall not prevent the creation,
incurrence, assumption or existence of the following (Liens described below are
herein referred to as “Permitted Liens”):
     (a) Liens encumbering customary initial deposits and margin deposits, and
other Liens incurred in the ordinary course of business and which are within the
general parameters customary in the industry, securing obligations under
Commodities Agreements;
     (b) Liens securing Indebtedness permitted by Section 8.04(c), provided that
(x) such Liens are granted in the ordinary course of business and (y) in the
case of Liens securing indebtedness described in sub-clause (x) of
Section 8.04(c), such Liens shall attach only to documents or other property
relating to such letters of credit and the products and proceeds thereof;
     (c) Liens arising pursuant to purchase money mortgages or security
agreements securing Indebtedness of any Subsidiary of the Borrower representing
the purchase price (or financing of the purchase price within 180 days after the
respective purchase) of assets acquired, provided that (i) any such Liens attach
only to the assets so purchased, (ii) the Indebtedness secured by any such Lien
is not less than 70% of the purchase price of the property being purchased, and
(iii) the Indebtedness secured thereby is permitted pursuant to Section 8.04(d);
     (d) Liens on specific tangible assets at the time acquired by any
Subsidiary of the Borrower (including pursuant to a Permitted Acquisition) or on
the property or assets of a Person at the time such Person first becomes a
Subsidiary of the Borrower, provided that (i) any such Liens were not created at
the time of or in contemplation of the acquisition of such assets or Person by
the respective Subsidiary, (ii) in the case of any such acquisition of a Person,
any such Lien attaches only to a specific tangible asset of such Person and not
assets of such Person generally, (iii) the Indebtedness secured by any such Lien
does not exceed 100% of the Fair Market Value of the asset to which such Lien
attaches, determined at the time of the acquisition of such asset or at the time
such Person first becomes a Subsidiary, as the case may be, and (iv) the
Indebtedness that is secured by such Liens is permitted to exist under
Section 8.04(e);

-49-



--------------------------------------------------------------------------------



 



     (e) Liens created pursuant to the Security Documents, including Liens
created pursuant thereto for the benefit of the holders of New Senior Notes,
Existing Senior Notes and Refinancing Senior Notes;
     (f) Liens resulting from the Borrower or Reynolds Tobacco cash
collateralizing Litigation Bonds or judgments not constituting an Event of
Default under Section 9.08, or providing cash collateral directly to courts to
satisfy such courts’ requirements for a stay to appeal verdicts, orders and/or
judgments, provided that Permanent Surplus Cash shall be applied for such
purposes before proceeds of Loans are used for such purpose;
     (g) Existing Liens (and any extensions or renewals of such Liens (to the
extent included in the definition of Existing Liens), to the extent such Liens
do not attach to any additional properties and the Indebtedness secured thereby
is not increased);
     (h) Liens securing the performance of bids, tenders, leases and contracts
in the ordinary course of business, surety bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business and
consistent with past practices (exclusive of obligations in respect of the
payment for borrowed money and Litigation Bonds);
     (i) Liens encumbering the Borrower Common Stock repurchased in accordance
with the requirements of Section 8.05(c) or (d), to the extent that such Liens
(x) are created for the sole purpose of securing obligations of the Borrower to
the agent brokering any such repurchase incurred in connection with such
repurchase and (y) terminate upon the payment of such obligations;
     (j) Liens encumbering cash deposits securing obligations under Permitted
Interest Rate Agreements and Permitted Currency Agreements, so long as the
aggregate amount of the cash pledged to secure such obligations pursuant to this
clause (j) does not exceed $500,000,000;
     (k) Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law which were incurred in the ordinary course of
business and which have not arisen to secure Indebtedness for borrowed money,
such as carriers’, materialmen’s, warehousemen’s and mechanics’ Liens, statutory
and common law landlord’s Liens, and other similar Liens arising in the ordinary
course of business, and which either (x) do not in the aggregate materially
detract from the value of the Borrower’s or such Subsidiary’s property or assets
or materially impair the use thereof in the operation of the business of the
Borrower or such Subsidiary or (y) are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or asset subject to such Lien;
     (l) Liens arising from or related to precautionary UCC financing statements
regarding operating leases entered into by any Subsidiary of the Borrower in the
ordinary course of business;

-50-



--------------------------------------------------------------------------------



 



     (m) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Borrower or any of its Subsidiaries;
     (n) Permitted Encumbrances;
     (o) inchoate Liens for taxes, assessments or governmental charges or levies
not yet due or Liens for taxes, assessments or governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with generally accepted accounting
principles;
     (p) licenses, sublicenses, leases or subleases granted by the Borrower or
any of its Subsidiaries to other Persons not materially interfering with the
conduct of the business of the Borrower or any of its Subsidiaries;
     (q) any interest or title of a lessor, sublessor or licensor under any
lease or license agreement permitted by this Agreement to which the Borrower or
any of its Subsidiaries is a party;
     (r) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party;
     (s) Liens arising out of any conditional sale, title retention, consignment
or other similar arrangements for the sale of goods entered into by the Borrower
or any of its Subsidiaries in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;
     (t) Liens (x) incurred in the ordinary course of business in connection
with the purchase or shipping of goods or assets (or the related assets and
proceeds thereof), which Liens are in favor of the seller or shipper of such
goods or assets and only attach to such goods or assets, and (y) in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods;
     (u) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Marketable Investments on deposit in one or more
accounts maintained by the Borrower or any Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements; and
     (v) Liens not otherwise permitted by the foregoing clauses (a) through
(u) above, provided that the aggregate amount of Indebtedness and other
obligations secured by Liens permitted by this clause (v) shall not exceed
$250,000,000 at any time.
          8.04 Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, contract create, incur, assume or suffer to exist any
Indebtedness, except:

-51-



--------------------------------------------------------------------------------



 



     (a) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
     (b) Intercompany Loans by and among the Borrower and its Subsidiaries, to
the extent permitted by Section 8.09(i);
     (c) Indebtedness of the Borrower or any of its Subsidiaries with respect to
(x) trade letters of credit incurred in the ordinary course of business (which
are to be repaid in full not more than one year after the date originally
incurred) to finance the purchase of tobacco or other products or goods for use
in the day-to-day operations of the Subsidiaries of the Borrower consistent with
such Subsidiaries’ past practices or then current industry practices and
(y) letters of credit incurred in the ordinary course of business in connection
with payments of foreign excise taxes in respect of tobacco sales;
     (d) Indebtedness of the Borrower and its Subsidiaries evidenced by purchase
money Indebtedness described in Section 8.03(c), provided that in no event shall
the aggregate principal amount of all such Indebtedness permitted pursuant to
this clause (d) exceed $200,000,000 at any time outstanding;
     (e) Indebtedness of (x) a Subsidiary of the Borrower assumed in connection
with the acquisition of a specific tangible asset that is secured by such
Indebtedness or (y) a Person at the time such Person first becomes a Subsidiary
of the Borrower (including pursuant to a Permitted Acquisition), provided that
(i) such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such acquisition, and (ii) the aggregate outstanding principal
amount of all Indebtedness pursuant to this clause (e) shall not exceed
$100,000,000 at any time;
     (f) Indebtedness of Reynolds Tobacco constituting reimbursement obligations
in respect of Litigation Bonds, and of the Subsidiary Guarantors as guarantors
of Reynolds Tobacco’s obligations in respect of Litigation Bonds;
     (g) Existing Debt (and any extensions, renewals or refinancings of such
Indebtedness to the extent not increasing the outstanding principal amount
thereof); provided that any intercompany Indebtedness among the Borrower or any
of its Subsidiaries shall be subject to the requirements applicable to
Intercompany Loans as set forth in clauses (iii), (iv) and (v) of the proviso
appearing in Section 8.09(i) as if such intercompany Indebtedness was an
Intercompany Loan and shall be subject to extensions, renewals or refinancings
only to the extent the obligor and obligee of such intercompany Indebtedness are
not altered;
     (h) Indebtedness of the Borrower and its Subsidiaries with respect to
performance bonds, surety bonds or customs bonds required in the ordinary course
of business (but excluding any Contingent Obligations in respect of, or
reimbursement obligations relating to, Litigation Bonds);
     (i) (x) Indebtedness of the Borrower and any of its Subsidiaries under, or
under any guaranty of, Permitted Currency Agreements and Permitted Interest Rate

-52-



--------------------------------------------------------------------------------



 



Agreements and (y) Indebtedness of the Borrower under guaranties of RJRTH’s
obligations in respect of the Stub Notes;
     (j) Indebtedness of (x) the Borrower in respect of the Initial New Senior
Notes and the Subsidiary Guarantors under their guaranties of the Borrower’s
obligations in respect of the Initial New Senior Notes, (y) RJRTH in respect of
the Existing Senior Notes and the Subsidiary Guarantors that are Subsidiaries of
RJRTH under their guaranties of RJRTH’s obligations in respect of the Existing
Senior Notes and (z) the Borrower in respect of Exchange Senior Notes and the
Subsidiary Guarantors under their guaranties of the Borrower’s obligations in
respect of the Exchange Senior Notes; provided that that aggregate outstanding
principal amount of all Indebtedness permitted by this clause (j) shall not
exceed $3,100,000,000 (as reduced by any principal repayments of Initial New
Senior Notes, Existing Senior Notes or Exchange Senior Notes but excluding, for
avoidance of doubt, any reduction of the outstanding principal amount of the
Existing Senior Notes as a result of any exchange thereof for Exchange Senior
Notes as contemplated by the definition of “Exchange Senior Notes”);
     (k) Indebtedness of the Borrower in respect of Additional Senior Notes and
the Subsidiary Guarantors under their guaranties of the Borrower’s obligations
in respect of Additional Senior Notes; provided that (i) the aggregate
outstanding principal amount of all Additional Acquisition Senior Notes, when
aggregated with the aggregate outstanding principal amount of all Refinancing
Senior Notes issued to refinance Additional Acquisition Senior Notes (and any
other Refinancing Senior Notes subsequently issued to refinance the same), shall
not exceed $500,000,000 at any time, and (ii) in the case of any issuance of
Additional Non-Acquisition Senior Notes, 100% of the Net Cash Proceeds therefrom
shall be applied to repay Term Loans in accordance with the requirements of
Section 4.02(c);
     (l) Indebtedness of the Borrower in respect of Refinancing Senior Notes and
the Subsidiary Guarantors under their guaranties of the Borrower’s obligations
in respect of Refinancing Senior Notes; provided that (i) the aggregate
outstanding principal amount of all Refinancing Senior Notes issued to refinance
Additional Acquisition Senior Notes (and any other Refinancing Senior Notes
subsequently issued to refinance the same), when aggregated with the aggregate
outstanding principal amount of all Additional Acquisition Senior Notes, shall
not exceed $500,000,000 at any time, and (ii) the aggregate outstanding
principal amount of all Refinancing Senior Notes issued to Refinance (within the
meaning of clause (ii) of the definition of “Refinance”) New Senior Notes and
other Refinancing Senior Notes shall be limited as provided in the definition of
“Refinancing Senior Notes”;
     (m) Indebtedness of the Borrower or any of its Subsidiaries in any manner
guaranteeing or intended to guarantee, whether directly or indirectly, any
leases, dividends or other monetary obligations of any Person in which the
Borrower or such Subsidiary has an ownership interest, provided that the
aggregate maximum stated or determinable amount (or, if not stated or
determinable, the maximum reasonably anticipated liability in respect of such
Indebtedness as determined in good faith by the

-53-



--------------------------------------------------------------------------------



 



Borrower or such Subsidiary) of all Indebtedness permitted pursuant to this
clause (m) shall not exceed at any time an amount in excess of $150,000,000;
     (n) unsecured Contingent Obligations of the Borrower as a guarantor of any
contractual obligations of any Wholly-Owned Subsidiary of the Borrower (which
contractual obligations do not themselves constitute Indebtedness); and
     (o) Indebtedness of the Borrower and its Subsidiaries not otherwise
permitted by any of the foregoing clauses (a) through (n), provided that the
aggregate outstanding principal amount of Indebtedness pursuant to this clause
(o) shall not exceed $250,000,000 at any time.
          8.05 Limitation on Dividends. The Borrower will not, and will not
permit any of its Subsidiaries to, declare, pay or otherwise authorize any
dividends (other than dividends payable solely in non-redeemable common stock or
comparable common Equity Interests of the Borrower or any such Subsidiary, as
the case may be) or return any equity capital to, its stockholders, partners,
members or other equityholders or declare, authorize or make any other
distribution, payment or delivery of property or cash to its stockholders,
partners, members or other equity holders as such, or redeem, retire, purchase
or otherwise acquire, directly or indirectly, for a consideration, any shares of
any class of its capital stock or other Equity Interests, now or hereafter
outstanding (or any warrants for or options or stock appreciation rights in
respect of any of such shares or other Equity Interests), or set aside any funds
for any of the foregoing purposes, and the Borrower will not and will not permit
any of its Subsidiaries to purchase or otherwise acquire for consideration any
shares of any class of the capital stock or other Equity Interests of the
Borrower or any other Subsidiary, as the case may be, now or hereafter
outstanding (or any options or warrants or stock appreciation rights issued by
such Person with respect to its capital stock or other Equity Interests) (all of
the foregoing “Dividends”), except that:
     (a) (i) any Subsidiary of the Borrower may pay Dividends to the Borrower or
any Wholly-Owned Subsidiary of the Borrower, and (ii) any non-Wholly-Owned
Subsidiary of the Borrower may pay cash Dividends to its shareholders generally
so long as the Borrower or its respective Subsidiary which owns the Equity
Interest in the Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holding of the Equity
Interests in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of Equity Interests of such
Subsidiary);
     (b) the Borrower may issue shares of Borrower Common Stock upon the
exercise of any warrants or options or upon the conversion or redemption of any
convertible or redeemable preferred or preference stock, and in connection with
any such exercise, conversion or redemption, the Borrower may, so long as no
Event of Default then exists or would result therefrom, pay cash in lieu of
issuing fractional shares of Borrower Common Stock;
     (c) so long as no Event of Default then exists or would result therefrom,
the Borrower may repurchase Borrower Common Stock (and/or options or warrants in

-54-



--------------------------------------------------------------------------------



 



respect thereof) pursuant to, and in accordance with the terms of, management
and/or employee stock plans, provided that the aggregate amount of cash paid in
respect of all such repurchases in any calendar year pursuant to this clause
(c) does not exceed $40,000,000;
     (d) so long as no Event of Default then exists or would result therefrom,
the Borrower may declare and pay, or otherwise pay or make, any other Dividend,
provided that, at the time it is, in the case of a Non-Declared Dividend, paid
or made and, in the case of any other Dividend, declared or otherwise
authorized, the aggregate amount of such Dividend, when added to all
Non-Declared Dividends theretofore paid or made and any other Dividends
theretofore declared or otherwise authorized (or paid) pursuant to this
Section 8.05(d) after the Fourth Restatement Effective Date shall not exceed an
amount equal to the sum of (x) $625,000,000 plus (y) (if positive) 75% of
Cumulative Adjusted Net Income plus (z) the aggregate cash proceeds (net of
underwriting discounts and commissions) received by the Borrower after the
Fourth Restatement Effective Date from issuances of its common equity securities
(provided that the aggregate amount of such aggregate net cash proceeds received
in any twelve-month period shall be deemed not to exceed $250,000,000 for
purposes of this Section 8.05(d)), in each case determined at, in the case of a
Non-Declared Dividend, the date paid or made and, in the case of any other
Dividend, the date declared or otherwise authorized, provided that such Dividend
(other than a Dividend that is a Non-Declared Dividend) is paid within 90 days
of the making of such declaration or other authorization, provided, further,
that Dividends may only be paid or made by the Borrower under this
Section 8.05(d) if at the time of, in the case of a Non-Declared Dividend, the
date paid or made and, in the case of any other Dividend, the date declared or
otherwise authorized, the excess of (i) the sum of the Total Unutilized
Revolving Loan Commitment and Permanent Surplus Cash, in each case at such time,
over (ii) the sum of the amount of, in the case of a Non-Declared Dividend, the
aggregate amount of such Non-Declared Dividend plus any other Dividends
theretofore declared or otherwise authorized but then unpaid and, in the case of
any other Dividend, the amount thereof so declared or otherwise authorized,
shall equal at least $200,000,000;
     (e) the Borrower may issue and exchange shares of any class or series of
its common stock now or hereafter outstanding for shares of any other class or
series of its common stock now or hereafter outstanding; and
     (f) the Borrower may, in connection with any reclassification of its common
stock and any exchange permitted by clause (e) above, pay cash in lieu of
issuing fractional shares of any class or series of its common stock.
          8.06 Transactions with Affiliates . The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with any
Affiliate (other than any Wholly-Owned Subsidiary of the Borrower) other than on
terms and conditions substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s-length transaction with a Person other than an Affiliate;
provided that the foregoing restrictions shall not apply to: (i) customary fees
paid to members of the Board of Directors of the Borrower and of its
Subsidiaries; (ii) the Transaction; (iii) Dividends permitted

-55-



--------------------------------------------------------------------------------



 



to be paid pursuant to Section 8.05; and (iv) the entering into, and making of
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions, severance arrangements, and other similar
compensatory arrangements with officers, employees and directors of the Borrower
and its Subsidiaries in the ordinary course of business.
          8.07 Consolidated Total Leverage Ratio. The Borrower will not permit
the Consolidated Total Leverage Ratio at any time during a period set forth
below to be greater than the ratio set forth opposite such period below:

         
Period
  Ratio  
Fourth Restatement Effective Date through and including December 31, 2007
    3.00:1.00  
From January 1, 2008 through the Maturity Date
    2.50:1.00  

          8.08 Consolidated Fixed Charge Coverage Ratio. The Borrower will not
permit the Consolidated Fixed Charge Coverage Ratio for any Test Period ending
after June 30, 2006 to be less than 1.00:1.00.
          8.09 Investments. The Borrower will not, and will not permit any of
its Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, or purchase or acquire (in one transaction or a series of
related transactions) all or substantially all of the property and assets or
business of another Person or assets constituting a business unit, line of
business or division of such Person (including by way of consolidation or
merger), or purchase or own a futures contract or otherwise become liable for
the purchase or sale of currency or other commodities at a future date in the
nature of a futures contract, or hold any cash or Marketable Investments (each
of the foregoing an “Investment” and, collectively, “Investments”), except that
the following shall be permitted:
     (a) any Subsidiary of the Borrower may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of such Subsidiary;
     (b) the Borrower and its Subsidiaries may acquire and hold cash, Marketable
Investments and Investment Equities; provided however that the aggregate amount
of cash, Marketable Investments and Investment Equities permitted to be held by
(i) Non-Guarantor Subsidiaries that are Domestic Subsidiaries shall not exceed
$50,000,000 for any period of five consecutive Business Days and
(ii) Non-Guarantor Subsidiaries that are not Domestic Subsidiaries shall not
exceed $150,000,000 for any period of five consecutive Business Days;
     (c) the Borrower and its Subsidiaries may hold the Investments held by them
on the Fourth Restatement Effective Date and described on Annex IX, provided
that any

-56-



--------------------------------------------------------------------------------



 



additional Investments made with respect thereto shall be permitted only if
independently justified under the other provisions of this Section 8.09;
     (d) any Subsidiary of the Borrower may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers or in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
     (e) any Subsidiary of the Borrower may make loans and advances to their
officers and employees for moving, relocation and travel expenses and other
similar expenditures, in each case in the ordinary course of business in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding
(determined without regard to any write-downs or write-offs of such loans and
advances);
     (f) the Borrower may acquire and hold obligations of one or more officers,
directors or other employees of the Borrower or any of its Subsidiaries in
connection with such officers’, directors’ or employees’ acquisition of shares
of capital stock of the Borrower, so long as no cash is paid by the Borrower or
any of its Subsidiaries to such officers, directors or employees in connection
with the acquisition of any such obligations;
     (g) the Borrower and any of its Subsidiaries may enter into Permitted
Interest Rate Agreements and Permitted Currency Agreements;
     (h) any Subsidiary of the Borrower may acquire and hold promissory notes
and other non-cash consideration issued by the purchaser of assets in connection
with a sale or other disposition of such assets permitted by Sections 8.02(d)
and (k);
     (i) the Borrower and its Wholly-Owned Subsidiaries may make intercompany
loans and advances between and among one another (collectively, “Intercompany
Loans”), provided that (i) at no time shall the aggregate outstanding principal
amount of all Intercompany Loans made pursuant to this clause (i) by Credit
Parties to Wholly-Owned Subsidiaries that are not Credit Parties (determined
without regard to any write-downs or write-offs thereof), when added to (I) the
aggregate amount of contributions, capitalizations and forgiveness theretofore
made by Credit Parties pursuant to Section 8.09(j) to (or in respect of)
Wholly-Owned Subsidiaries that are not Credit Parties, (II) the aggregate amount
of all Investments made pursuant to Section 8.09(n) (taking the Fair Market
Value of any non-cash assets so invested and determined without regard to any
write-downs or write-offs thereof and net of any returns of capital), and
(III) the aggregate amount of all transfers and dispositions made by
Subsidiaries of the Borrower in reliance on Section 8.02(d) (taking the Fair
Market Value of any non-cash assets so transferred or disposed of), exceed
$300,000,000, (ii) no Intercompany Loans may be made by a Credit Party to a
Wholly-Owned Subsidiary that is not a Credit Party at a time that an Event of
Default exists and is continuing, (iii) if any such Intercompany Loan made by a
Credit Party is evidenced by a promissory note, such note shall be in form and
substance reasonably satisfactory to the Administrative Agent and shall be
pledged to the Collateral Agent as, and to the extent required by, the Pledge
Agreement (if then in effect), (iv) each

-57-



--------------------------------------------------------------------------------



 



Intercompany Loan made pursuant to this clause (i) shall be subject to
subordination as, and to the extent required by, the Intercompany Subordination
Agreement and (v) any Intercompany Loan made pursuant to this clause (i) shall
cease to be permitted hereunder if the obligor or obligee thereunder ceases to
be the Borrower or a Wholly-Owned Subsidiary of the Borrower as contemplated
above;
     (j) the Borrower and its Wholly-Owned Subsidiaries may make cash capital
contributions to their respective Wholly-Owned Subsidiaries, and may capitalize
or forgive any Indebtedness owed to them by a Wholly-Owned Subsidiary
outstanding under clause (i) of this Section 8.09, provided that (i) the
aggregate amount of such contributions, capitalizations and forgiveness made by
Credit Parties to Wholly-Owned Subsidiaries that are not Credit Parties, when
added to (I) the aggregate outstanding principal amount of Intercompany Loans
made by Credit Parties to Wholly-Owned Subsidiaries that are not Credit Parties
pursuant to Section 8.09(i) (determined without regard to any write-downs or
write-offs thereof), (II) the aggregate amount of all Investments made pursuant
to Section 8.09(n) (taking the Fair Market Value of any non-cash assets so
invested and determined without regard to any write-downs or write-offs and net
of any returns of capital), and (III) the aggregate amount of all transfers and
dispositions made by Subsidiaries of the Borrower in reliance on Section 8.02(d)
(taking the Fair Market Value of any non-cash assets so transferred or disposed
of), shall not exceed an amount equal to $300,000,000 at any time, and (ii) no
such contributions, capitalizations or forgivenesses may be made by a Credit
Party to a Wholly-Owned Subsidiary that is not a Credit Party at any time that
an Event of Default exists and is continuing;
     (k) the Borrower and any of its Subsidiaries may acquire the stock or other
Equity Interests of any Person (other than the Borrower) owned by the Borrower
or another Subsidiary of the Borrower by way of the dividend of such stock or
Equity Interest by such other Subsidiary to the Borrower or such Subsidiary of
the Borrower, so long as, in the event any such stock or other Equity Interests
are held by the Borrower or a Subsidiary Guarantor immediately prior to the
respective dividend, such stock or other Equity Interests are held by the
Borrower or another Subsidiary Guarantor after giving effect to such dividend;
     (l) the Borrower and each Wholly-Owned Domestic Subsidiary of the Borrower
which is a Subsidiary Guarantor may from time to time effect Permitted
Acquisitions, so long as:
     (i) no Default or Event of Default shall have occurred and be continuing at
the time of the consummation of the proposed Permitted Acquisition or
immediately after giving effect thereto;
     (ii) the Borrower shall have given to the Administrative Agent and the
Lenders at least 10 Business Days’ prior written notice of any Permitted
Acquisition (or such shorter period of time as may be reasonably acceptable to
the Administrative Agent), which notice shall describe in reasonable detail the
principal terms and conditions of such Permitted Acquisition;

-58-



--------------------------------------------------------------------------------



 



     (iii) calculations are made by the Borrower with respect to the financial
covenants contained in Sections 8.07 and 8.08, for the respective Calculation
Period on a Pro Forma Basis as if the respective Permitted Acquisition (as well
as all other Permitted Acquisitions theretofore consummated after the first day
of such Calculation Period) had occurred on the first day of such Calculation
Period, and such calculations shall show that such financial covenants would
have been complied with if the Permitted Acquisition had occurred on the first
day of such Calculation Period;
     (iv) all representations and warranties contained herein and in the other
Credit Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of such Permitted Acquisition (both before and after giving
effect thereto), unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date;
     (v) the Aggregate Consideration payable for the proposed Permitted
Acquisition, when added to the Aggregate Consideration paid or payable for all
other Permitted Acquisitions theretofore consummated after the Fourth
Restatement Effective Date, does not exceed $600,000,000; and
     (vi) if the Aggregate Consideration payable in connection with the proposed
Permitted Acquisition equals or exceeds $25,000,000, the Borrower shall have
delivered to the Administrative Agent and each Lender a certificate executed by
its chief financial officer, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (v),
inclusive, and containing the calculations (in reasonable detail) required by
preceding clauses (iii) and (v);
     (m) the Borrower and its Subsidiaries may make loans or advances to
salespersons employed by them for purposes of enabling such salespersons to
purchase “car stock” and for other ordinary course purposes, all on a basis
consistent with the past practices of the Borrower and its Subsidiaries as in
effect on the Fourth Restatement Effective Date; and
     (n) the Borrower and any of its Subsidiaries may make Investments not
otherwise permitted by clauses (a) through (m) of this Section 8.09 (including
by way of a capital contribution by the Borrower or any of its Subsidiaries to
any other Person of cash, fixed assets and intellectual property but excluding
capital stock or other equity interests of any Subsidiary Guarantor), so long as
(x) no Default or Event of Default then exists or would result therefrom, and
(y) the aggregate amount of all Investments made pursuant to this clause (n)
(taking the Fair Market Value of any non-cash assets so invested and determined
without regard to any write-downs or write-offs thereof and net of any returns
of capital), when aggregated with (I) the aggregate amount of all transfers and
dispositions made by Subsidiaries of the Borrower in reliance on Section 8.02(d)
(taking the Fair Market Value of any non-cash assets so transferred or disposed
of), (II)

-59-



--------------------------------------------------------------------------------



 



the aggregate amount of contributions, capitalizations and forgiveness
theretofore made by Credit Parties pursuant to Section 8.09(j) to (or in respect
of) Wholly-Owned Subsidiaries that are not Credit Parties and (III) the
aggregate outstanding principal amount of all Intercompany Loans made pursuant
to Section 8.09(i) by Credit Parties to Wholly-Owned Subsidiaries that are not
Credit Parties (determined without regard to any write-downs or write-offs
thereof), shall not exceed $300,000,000; and
     (o) the Acquisition may be consummated in accordance with the requirements
of Section 5.01F.
          8.10 No Negative Pledge. (a) The Borrower shall not, and shall not
permit any of its Subsidiaries to, enter into any agreement or arrangement that
prohibits or restricts (including by requiring ratable sharing of Liens) any
Credit Party from entering into the Security Documents and/or granting any Lien
in favor of the Collateral Agent for the benefit of the Secured Creditors other
than (i) any ratable sharing of Liens provisions governing any of the New Senior
Notes, the Existing Senior Notes or the Refinancing Senior Notes, in each case,
to the extent such provisions shall be satisfied by the entering into of the
Security Documents and the granting of Liens thereunder in favor of the
Collateral Agent for the benefit of the Secured Creditors and (ii) any
prohibition created in connection with any Lien permitted by Section 8.03 to the
extent applicable only to the property subject to such Lien.
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of any such
Subsidiary to (i) pay dividends or make any other distributions on its capital
stock or any other Equity Interest or participation in its profits owned by the
Borrower or any of its Subsidiaries, or pay any Indebtedness owed to the
Borrower or any of its Subsidiaries, (ii) make loans or advances to the Borrower
or any of its Subsidiaries or (iii) transfer any of its properties or assets to
the Borrower or any of its Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of (1) applicable law, (2) this
Agreement and the other Credit Documents, (3) customary provisions restricting
subletting or assignment of any lease governing any leasehold interest of the
Borrower or any of its Subsidiaries, (4) customary provisions restricting
assignment of any licensing agreement (in which the Borrower or any of its
Subsidiaries is the licensee) or other contract entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business, (5) restrictions on
the transfer of any asset pending the close of the sale of such asset,
(6) restrictions on the transfer of any asset subject to a Lien permitted by
Section 8.03, and (7) the New Senior Notes, the Existing Senior Notes, the
Refinancing Senior Notes and the indentures governing the same.
          8.11 Modifications of Acquisition Documents and Certain Other
Agreements; Limitations on Voluntary Payments, etc.. The Borrower will not, and
will not permit any of its Subsidiaries to:
     (a) amend, modify, change or waive any term or provision of any Acquisition
Document or the Tax Sharing Agreement, or enter into any new tax sharing
agreement, other than any amendments, modifications or changes to any
Acquisition Document or the Tax Sharing Agreement which do not adversely affect
the interests of the Lenders in any material respect;

-60-



--------------------------------------------------------------------------------



 



     (b) make (or give any notice in respect of) any voluntary or optional
payment or prepayment on or voluntary or optional redemption, repurchase or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, change of control or similar event of (including, in each case
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), any New Senior Note, any Existing Senior Note and any Refinancing
Senior Note; provided that, so long as no Default or Event of Default then
exists or would result therefrom, (i) Exchange Senior Notes may be issued in
exchange for Existing Senior Notes in accordance with the definition of
“Exchange Senior Notes”, and (ii) Refinancing Senior Notes may be issued to
Refinance any New Senior Notes, any Existing Senior Notes or any Refinancing
Senior Notes theretofore issued to refinance New Senior Notes, Existing Senior
Notes or other Refinancing Senior Notes in accordance with the requirements of
the definition of “Refinancing Senior Notes”; and
     (c) amend or modify, or permit the amendment or modification of, any
provision of any New Senior Note, any Existing Senior Note, any Refinancing
Senior Note or any indenture or other agreement governing the foregoing, other
than any amendments, modifications or changes which do not adversely affect the
interests of the Lenders in any material respect.
          8.12 Maintenance of Company Separateness. The Borrower will, and will
cause each of its Subsidiaries to, satisfy customary Company formalities,
including the holding of regular board of directors’ and shareholders’ meetings
or action by directors or shareholders without a meeting and the maintenance of
Company records. Neither the Borrower nor any other Credit Party shall make any
payment to a creditor of any Non-Guarantor Subsidiary in respect of any
liability of any Non-Guarantor Subsidiary, and no bank account of any
Non-Guarantor Subsidiary shall be commingled with any bank account of the
Borrower or any other Credit Party. Finally, neither the Borrower nor any of its
Subsidiaries shall take any action, or conduct its affairs in a manner, which is
likely to result in the Company existence of the Borrower, any other Credit
Party or any Non-Guarantor Subsidiary being ignored, or in the assets and
liabilities of the Borrower or any other Credit Party being substantively
consolidated with those of any other such Person or any Non-Guarantor Subsidiary
in a bankruptcy, reorganization or other insolvency proceeding.
          8.13 Capital Expenditures. (a) The Borrower will not, and will not
permit any of its Subsidiaries to, make any Capital Expenditures, except that
(i) during the period from the Fourth Restatement Effective Date through and
including December 31, 2006, the Borrower and its Subsidiaries may make Capital
Expenditures, so long as the aggregate amount of all such Capital Expenditures
during such period does not exceed $175,000,000, and (ii) during any fiscal year
of the Borrower ended after December 31, 2006 (taken as one accounting period),
the Borrower and its Subsidiaries may make Capital Expenditures, so long as the
aggregate amount of all such Capital Expenditures does not exceed $200,000,000
in such fiscal year.
          (b) In addition to the foregoing, in the event that the amount of
Capital Expenditures permitted to be made by the Borrower and its Subsidiaries
pursuant to Section 8.13(a) above in any period or fiscal year of the Borrower,
as the case may be (before giving effect to any increase in such permitted
Capital Expenditure amount pursuant to this clause (b))

-61-



--------------------------------------------------------------------------------



 



is greater than the amount of Capital Expenditures actually made by the Borrower
and its Subsidiaries during such period or fiscal year, as the case may be, the
lesser of (x) such excess and (y) 50% of the applicable permitted scheduled
Capital Expenditure amount as set forth in Section 8.13(a)(i) or (ii), as the
case may be, above, may be carried forward and utilized to make Capital
Expenditures in the immediately succeeding fiscal year, provided that no amounts
once carried forward pursuant to this Section 8.13(b) may be carried forward to
any fiscal year of the Borrower thereafter.
          (c) In addition to the foregoing, the Borrower and its Subsidiaries
may make additional Capital Expenditures (which Capital Expenditures will not be
included in any determination under Section 8.13(a) or (b)) constituting
Permitted Acquisitions effected in accordance with the requirements of
Section 8.09.
          SECTION 9. Events of Default . Upon the occurrence of any of the
following specified events (each, an “Event of Default”):
          9.01 Payments. The Borrower shall (i) default in the payment when due
of any principal of the Loans or (ii) default, and such default shall continue
for five or more days, in the payment when due of any interest on the Loans or
any Fees or any Unpaid Drawings or any other amounts owing hereunder or under
any other Credit Document; or
          9.02 Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made; or
          9.03 Covenants. The Borrower or any of its Subsidiaries shall
(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 7.09, 7.10, 7.12 or 8, or (b) default in the due
performance or observance by it of any term, covenant or agreement (other than
those referred to in Section 9.01, 9.02 or clause (a) of this Section 9.03)
contained in this Agreement and such default shall continue unremedied for a
period of at least 30 days after notice to the Borrower by any Lead Agent or the
Required Lenders; or
          9.04 Default Under Other Agreements. (a) The Borrower or any of its
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) in excess of $200,000,000, individually or in the
aggregate, for the Borrower and its Subsidiaries, beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice or lapse of time is required), any such
Indebtedness to become due prior to its stated maturity; or (b) any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment (unless such required prepayment or

-62-



--------------------------------------------------------------------------------



 



mandatory prepayment results from a default or an event of the type that
constitutes an Event of Default), prior to the stated maturity thereof; or
          9.05 Bankruptcy, etc. Any Credit Party or any of its Material
Subsidiaries shall commence a voluntary case concerning itself under Title 11 of
the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
any successor thereto (the “Bankruptcy Code”); or an involuntary case under the
Bankruptcy Code is commenced against any Credit Party or any of its Material
Subsidiaries and the petition therefor is not controverted within 10 days after
service of notice of such case on such Credit Party or such Material Subsidiary,
or is not dismissed within 60 days after commencement of the case; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of any Credit Party or any of its
Material Subsidiaries; or any Credit Party or any of its Material Subsidiaries
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to any
Credit Party or any of its Material Subsidiaries; or there is commenced against
any Credit Party or any of its Material Subsidiaries any such proceeding which
remains undismissed for a period of 60 days; or any Credit Party or any of its
Material Subsidiaries is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or any
Credit Party or any of its Material Subsidiaries suffers any appointment of any
custodian or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or any Credit Party or any of
its Material Subsidiaries makes a general assignment for the benefit of
creditors; or any corporate action is taken by any Credit Party or any of its
Material Subsidiaries for the purpose of effecting any of the foregoing; or
          9.06 ERISA. (a) A single-employer plan (as defined in Section 4001 of
ERISA) maintained or contributed to by any Credit Party or any of its
Subsidiaries or any ERISA Affiliate shall fail to maintain the minimum funding
standard required by Section 412 of the Code for any plan year or part thereof
or a waiver of such standard or extension of any amortization period is sought
or granted under Section 412 of the Code or shall provide security to induce the
issuance of such waiver or extension, (b) any Plan is or shall have been
terminated or the subject of termination proceedings under ERISA or an event has
occurred entitling the PBGC to terminate a Plan under Section 4042(a) of ERISA,
(c) any Plan shall have an Unfunded Current Liability, (d) the Borrower or any
Subsidiary or any ERISA Affiliate has incurred or is likely to incur a material
liability to or on account of a termination of or a withdrawal from a Plan under
Section 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA, (e) the Borrower or
any Subsidiary has incurred after the Fourth Restatement Effective Date
liabilities (after giving effect to any reserves applicable thereto and
maintained on the Fourth Restatement Effective Date) pursuant to one or more
employee welfare benefit plans (as defined in Section 3(1) of ERISA) which
provide benefits to retired employees (other than as required by Section 601 of
ERISA) or employee pension benefit plans (as defined in Section 3(2) of ERISA)
(except in each case solely as a result of a change in estimate or adjustment of
liabilities existing on the Fourth Restatement Effective Date upon the adoption
or implementation of Financial Accounting Statement 106), or (f) the Borrower or
any Subsidiary or any ERISA Affiliate has incurred a liability under
Section 409, 502(i) or 502(l) of ERISA or Section 4971 or 4975 of the Code; and
there shall result from any such event or events described in the preceding
clauses of this Section 9.06 the imposition of a Lien upon the assets of the
Borrower or any Subsidiary, the granting of a

-63-



--------------------------------------------------------------------------------



 



security interest, or a liability or a material risk of incurring a liability,
which Lien, security interest or liability would reasonably be expected to have
a Material Adverse Effect; or
          9.07 Guaranties. (i) Any Guaranty or any provision thereof shall cease
to be in full force or effect, (ii) any Guarantor or any Person acting by or on
behalf thereof shall deny or disaffirm such Guarantor’s obligations under its
Guaranty or (iii) any Guarantor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to its Guaranty and, in the case of a default in the
performance of the covenant therein not to violate the provisions of Section 7
hereof, such default shall continue unremedied for a period of at least 30 days
after written notice to the Borrower from the Administrative Agent; or
          9.08 Judgments. One or more judgments or decrees shall be entered
against any Credit Party or any of its Material Subsidiaries involving a
liability of $200,000,000 or more in the aggregate for all such judgments and
decrees for the Credit Parties and their Material Subsidiaries (to the extent
not paid or fully covered by insurance) and any such judgments or decrees shall
not have been vacated, discharged or stayed or bonded pending appeal within
60 days from the entry thereof; or
          9.09 Security Documents. At any time the Security Documents are in
effect (or required to be in effect pursuant to Section 7.10), (a) any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent the Liens or any of the material rights, powers and privileges
purported to be created thereby in favor of the Collateral Agent, or (b) any
Credit Party shall default in the due performance or observance of any material
term, covenant or agreement on its part to be performed or observed pursuant to
any such Security Document and such default (other than a default arising from
the failure to deliver Collateral) shall continue unremedied for a period of at
least 30 days after written notice to the Borrower by the Collateral Agent;
provided, however, that the failure to have a perfected Lien on Collateral in
favor of the Collateral Agent shall not give rise to an Event of Default under
this Section 9.09, unless the aggregate fair market value of all Collateral over
which the Collateral Agent fails to have a perfected Lien equals or exceeds
$1,000,000; or
          9.10 Change of Control. A Change of Control shall occur;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of any Lead Agent
or any Lender to enforce its claims against the Borrower, except as otherwise
specifically provided for in this Agreement (provided that, if an Event of
Default specified in Section 9.05 shall occur with respect to the Borrower, the
result which would occur upon the giving of written notice by the Administrative
Agent as specified in clauses (i) and (ii) below shall occur automatically
without the giving of any such notice): (i) declare the Total Commitment
terminated, whereupon all Commitments of each Lender shall forthwith terminate
immediately and any Commitment Fee theretofore accrued shall forthwith become
due and payable without any other notice of any kind; (ii) declare the principal
of and any accrued interest in respect of all Loans and all other Obligations
owing hereunder and thereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand,

-64-



--------------------------------------------------------------------------------



 



protest or other notice of any kind, all of which are hereby waived by the
Borrower; (iii) terminate any Letter of Credit which may be terminated in
accordance with its terms; (iv) direct the Borrower to pay (and the Borrower
agrees that upon receipt of such notice, or upon the occurrence of an Event of
Default specified in Section 9.05 with respect to the Borrower, it will pay) to
the Administrative Agent at the Administrative Agent’s Office such additional
amounts of cash, to be held as security for the Borrower’s reimbursement
obligations for Drawings that may subsequently occur thereunder, equal to the
aggregate Stated Amount of all Letters of Credit issued and then outstanding;
and/or (v) direct the Collateral Agent to enforce any or all of the Security
Documents then in effect.
Notwithstanding anything contained in the foregoing paragraph, if at any time
within 60 days after an acceleration of the Loans pursuant to the preceding
paragraph, the Borrower shall pay all arrears of interest and all payments on
account of principal which shall have become due otherwise than by acceleration
(with interest on principal and, to the extent permitted by law, on overdue
interest, at the rates specified in this Agreement) and all Events of Default
and Defaults (other than non-payment of the principal of and accrued interest on
the Loans, in each case which is due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant to Section 12.12, then
Non-Defaulting Lenders holding at least 66-2/3% of the Aggregate Exposure at
such time (which Lenders shall include in any event each Lead Agent) by written
notice to the Borrower, may at their option rescind and annul the acceleration
and its consequences; but such action shall not affect any subsequent Event of
Default or Default or impair any right consequent thereon. The provisions of
this paragraph are intended merely to bind the Lenders to a decision which may
be made at the election of the aforesaid percentage of the Lenders and are not
intended to benefit the Borrower and do not grant the Borrower the right to
require the Lenders to rescind or annul any acceleration hereunder, even if the
conditions set forth herein are met.
          SECTION 10. Definitions. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires.
Defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular:
          “Acquired Business” shall mean NA Holdings, the Conwood Subsidiaries
and their respective Subsidiaries.
          “Acquired Entity or Business” shall mean either (x) the assets
constituting a business, division or product line of any Person not already a
Subsidiary of the Borrower or (y) 100% of the Equity Interests of any such
Person, which Person shall, as a result of the acquisition of such Equity
Interests, become a Wholly-Owned Domestic Subsidiary of the Borrower (or shall
be merged with and into the Borrower or another Wholly-Owned Domestic Subsidiary
of the Borrower, with the Borrower or such Wholly-Owned Domestic Subsidiary
being the surviving or continuing Person).
          “Acquisition” shall mean the acquisition by the Borrower of the
Acquired Business in accordance with the terms of the Acquisition Agreement.
          “Acquisition Agreement” shall mean the Purchase Agreement, dated as of
April 24, 2006, by and among Karl J. Breyer, Marshall E. Eisenberg and Thomas J.
Pritzker, as

-65-



--------------------------------------------------------------------------------



 



trustees, GP Investors, L.L.C. and the Borrower, as the same may be amended,
modified and/or supplemented from time to time in accordance with the terms
hereof and thereof.
          “Acquisition Corp.” shall mean RJR Acquisition Corp., a Delaware
corporation.
          “Acquisition Documents” shall mean the Acquisition Agreement and all
other agreements and documents relating to the Acquisition, as the same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.
          “Additional Acquisition Senior Notes” shall mean Additional Senior
Notes issued to finance a Permitted Acquisition and designated as “Additional
Acquisition Senior Notes” by the Borrower in writing to the Administrative Agent
at the time of the issuance thereof.
          “Additional Non-Acquisition Senior Notes” shall mean Additional Senior
Notes other than Additional Acquisition Senior Notes.
          “Additional Security Documents” shall have the meaning provided in
Section 7.10(d).
          “Additional Senior Notes” shall mean one or more issuances of senior
notes issued by the Borrower, the Net Cash Proceeds of which are used to
(x) finance a Permitted Acquisition or (y) repay principal of Term Loans and
accrued but unpaid interest thereon, all of the terms and conditions of which
(and of the indenture governing the same) are substantially identical to (or,
from the perspective of the Lenders, more favorable than) those applicable to
the Initial New Senior Notes (and the New Senior Notes Indenture), without
giving effect to any repayment of such Initial New Senior Notes; provided that
(i) the final stated maturity of any such senior notes may differ from that of
the Initial New Senior Notes, so long as the final stated maturity of any such
senior notes shall be no shorter than that the date occurring one year after the
Term Loan Maturity Date, (ii) the interest rate and principal amount of any such
senior notes may differ from that of the Initial New Senior Notes and (iii) in
the case of any issuance of Additional Non-Acquisition Senior Notes, 100% of the
Net Cash Proceeds therefrom are applied to repay Term Loans in accordance with
the requirements of Section 4.02(c).
          “Adjusted Consolidated Net Income” shall mean, for any period,
Consolidated Net Income for such period plus the sum of the tax adjusted amount
of all net non-cash charges (including, without limitation, depreciation,
amortization, deferred tax expense and non-cash interest expense) and net
non-cash losses which were included in arriving at Consolidated Net Income for
such period, less the tax adjusted amount of all net non-cash gains and non-cash
credits which were included in arriving at Consolidated Net Income for such
period.
          “ Adjusted Consolidated Working Capital” shall mean, at any time,
Consolidated Current Assets (but excluding therefrom all cash and Marketable
Investments) less Consolidated Current Liabilities at such time.
          “Administrative Agent” shall mean JPMCB, in its capacity as
administrative agent for the Lenders hereunder, and shall include any successor
thereto appointed pursuant to Section 11.09.

-66-



--------------------------------------------------------------------------------



 



          “Administrative Agent’s Office” shall mean the office of the
Administrative Agent located at 270 Park Avenue, New York, New York 10017, or
such other office in New York City as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person. A Person shall be deemed to control a
corporation if such Person possesses, directly or indirectly, the power (i) to
vote 20% or more of the securities having ordinary voting power for the election
of directors of such corporation or (ii) to direct or cause the direction of the
management and policies of such corporation, whether through the ownership of
voting securities, by contract or otherwise.
          “Agent” shall mean the Administrative Agent, each Syndication Agent
and each Documentation Agent (other than Mizuho Corporate Bank. Ltd.).
          “Aggregate Consideration” shall mean, with respect to any Permitted
Acquisition, the sum (without duplication) of (i) the aggregate amount of all
cash paid (or to be paid) by the Borrower or any of its Subsidiaries in
connection with such Permitted Acquisition (including, without limitation,
payments of fees and costs and expenses in connection therewith) and all
contingent cash purchase price, earn-out and other similar obligations of the
Borrower and its Subsidiaries (including payments for non-compete agreements
benefiting the Borrower or its Subsidiaries) incurred and reasonably expected to
be incurred in connection therewith (as determined in good faith by the
Borrower), (ii) the aggregate principal amount of all Indebtedness assumed,
incurred, refinanced and/or issued in connection with such Permitted Acquisition
to the extent permitted by Section 8.04, and (iii) the Fair Market Value of all
other consideration payable in connection with such Permitted Acquisition;
provided that the Fair Market Value of shares of common stock of the Borrower
issued (or to be issued) as consideration in connection with such Permitted
Acquisition shall be excluded from any determination of “Aggregate
Consideration”.
          “Aggregate RL Outstandings” shall have the meaning provided in
Section 4.02(a).
          “Aggregate Exposure” shall mean, at any time, the sum of the Aggregate
RL Outstandings at such time plus the aggregate outstanding principal amount of
Term Loans at such time.
          “Agreement” shall mean the Original Credit Agreement as amended and
restated pursuant to the First Amended and Restated Credit Agreement, further
amended and restated pursuant to the Second Amended and Restated Credit
Agreement, further amended and restated pursuant to the Third Amended and
Restated Credit Agreement and further amended and restated pursuant to this
Fourth Amended and Restated Credit Agreement, as so amended and restated and as
the same may be further amended, restated, modified and/or supplemented from
time to time.

-67-



--------------------------------------------------------------------------------



 



          “Applicable Corporate Credit Rating” shall mean, at any time, the
corporate rating level (a rating level being, e.g., each of BBB-, BBB and BBB+,
in the case of S&P) assigned by a given Rating Agency to the Borrower.
          “Applicable Facilities Credit Rating” shall mean, at any time, the
rating level (a rating level being, e.g., each of BBB-, BBB and BBB+, in the
case of S&P) assigned by a given Rating Agency to the Facilities.
          “Applicable Margin” shall mean, at any time:
     (i) in the case of Term Loans, maintained (x) as Eurodollar Loans, 1.875%
per annum and (y) Reference Rate Loans, 0.875% per annum; provided that from and
after each day of delivery (each, a “Pricing Start Date”) of a Quarterly Pricing
Certificate after September 30, 2006 demonstrating a Consolidated Total Leverage
Ratio of less than 2.00:1.00 as at the last day of the Test Period ended
immediately prior to the relevant Pricing Start Date (but determined on a Pro
Forma Basis solely to give effect to all Permitted Acquisitions (if any) and all
Significant Asset Sales (if any) consummated on or prior to (but not after) the
date of delivery of such certificate and any Indebtedness incurred, assumed or
permanently repaid in connection therewith) to and including the applicable
Pricing End Date, the Applicable Margins for Term Loans shall instead be (x) in
the case of Term Loans maintained as Eurodollar Loans, 1.75% per annum and
(y) in the case of Term Loans maintained Reference Rate Loans, 0.75% per annum;
provided further, that, notwithstanding the foregoing, the Applicable Margins
shall be those set forth above (without regard to the immediately preceding
proviso) at all times during which there shall exist any Default or any Event of
Default; and
     (ii) in the case of Revolving Loans and the Commitment Fee, the respective
percentage per annum set forth below under the respective Type of Revolving Loan
or the Commitment Fee, as the case may be, and opposite the respective
Applicable Facilities Credit Ratings indicated to have been achieved at such
time:

                          Applicable           “Applicable Margin”        
Facilities Credit   “Applicable Margin”     for Reference Rate     “Applicable
Margin”   Ratings Levels   for Eurodollar Loans     Loans     for Commitment Fee
 
Greater than or equal to Baa2 and BBB
    1.50 %     0.50 %     0.75 %
Baa3 and BBB-
    1.75 %     0.75 %     0.875 %
Ba1 and BB+
    2.00 %     1.00 %     1.00 %
Ba2 and BB
    2.25 %     1.25 %     1.25 %
Equal to or less than Ba3 and BB- (or no Applicable Facilities Credit Rating is
available from either Rating Agency)
    2.50 %     1.50 %     1.50 %

-68-



--------------------------------------------------------------------------------



 



; provided that (i) for purposes of the preceding pricing grid, if at any time
the Applicable Facilities Credit Ratings assigned by the Rating Agencies are
“split” (i.e., are not at the same corresponding level on the pricing grid
above), then the Applicable Margins shall be determined by reference to the
lower Applicable Facilities Credit Rating assigned by the relevant Rating Agency
and (ii) at all times during which there shall exist any Default or any Event of
Default, the Applicable Margins shall be determined pursuant to the pricing grid
above on the same basis as if no Applicable Facilities Credit Rating were
available from either Rating Agency.
          “Applicable ECF Percentage” shall mean 50%; provided, however, that if
at any time the Applicable Corporate Credit Rating issued by each Rating Agency
shall each be the Minimum Investment Grade Rating or higher (with at least a
stable outlook), the Applicable ECF Percentage shall instead be 0%.
          “Approved Alternate Currency” shall mean Euros and Pounds Sterling.
          “Approved Fund” means (a) a CLO and (b) with respect to any Lender
that is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
          “Assignment Agreement” shall have the meaning provided in
Section 12.04(b)(A).
          “Authorized Officer” shall mean, with respect to (i) delivering
Notices of Borrowing, Notices of Conversion, Letter of Credit Requests and
similar administrative notices, any person or persons that has or have been
(x) authorized by the board of directors of the Borrower or (y) designated by a
person authorized by the board of directors of the Borrower, in each case, to
deliver such notices pursuant to this Agreement and that has or have appropriate
signature cards on file with the Administrative Agent and the respective Letter
of Credit Issuer; (ii) delivering financial information and officer’s
certificates pursuant to this Agreement, the chief financial officer, chief
accounting officer, controller or other senior financial officer of the Borrower
designated as such in writing to the Administrative Agent by the Borrower, in
each case to the extent acceptable to the Administrative Agent; and (iii) any
other matter in connection with this Agreement or any other Credit Document, any
officer (or a person or persons so designated by any two officers) of the
Borrower.

-69-



--------------------------------------------------------------------------------



 



          “B&W Parent” shall mean Brown & Williamson Holdings, Inc. (f/k/a Brown
& Williamson Tobacco Corporation), a Delaware corporation.
          “Bankruptcy Code” shall have the meaning provided in Section 9.05.
          “Base Rate” shall mean, for any day, the publicly announced prime rate
on such date of JPMCB.
          “Borrower” shall have the meaning provided in the first paragraph of
this Agreement.
          “Borrower Common Stock” shall mean the common stock, par value $0.0001
per share, of the Borrower.
          “Borrower Guaranty” shall mean, collectively, the guaranty of the
Borrower pursuant to Section 13 of this Agreement.
          “Borrower Preferred Stock” shall mean the Series B preferred stock,
par value $0.01 per share, of the Borrower, having the terms set forth in the
Articles of Incorporation of the Borrower.
          “Borrowing” shall mean and include the incurrence of one Type of Loan
of a single Tranche by the Borrower from all of the Lenders having Commitments
of the respective Tranche (or from the Swingline Lender in the case of Swingline
Loans) on a pro rata basis on a given date (or resulting from conversions on a
given date), having in the case of Eurodollar Loans the same Interest Period,
provided that Reference Rate Loans incurred pursuant to Section 1.10(b) shall be
considered part of any related Borrowing of Eurodollar Loans.
          “Business Day” shall mean (i) for all purposes other than as covered
by clause (ii) below, any day excluding Saturday, Sunday and any day which shall
be in the City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close and
(ii) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in U.S. dollar deposits in the interbank Eurodollar market.
          “Calculation Period” shall mean, with respect to any Permitted
Acquisition, any Significant Asset Sale or any other event expressly required to
be calculated on a Pro Forma Basis pursuant to the terms of this Agreement, the
Test Period most recently ended prior to the date of such Permitted Acquisition,
Significant Asset Sale or other event for which financial statements have been
delivered to the Administrative Agent pursuant to this Agreement.
          “Calyon” shall mean Calyon New York Branch and any successor
corporation thereto by merger, consolidation or otherwise.
          “Capital Expenditures” shall mean, with respect to any Person, all
expenditures by such Person which should be capitalized in accordance with GAAP
and, without duplication, the amount of Capitalized Lease Obligations incurred
by such Person; provided that the term

-70-



--------------------------------------------------------------------------------



 



“Capital Expenditures” shall in any event exclude (A) expenditures made by such
Person in connection with the replacement, substitution or restoration of assets
(i) to the extent financed from insurance proceeds paid on account of the loss
of or damage to the assets being replaced or restored, (ii) with awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced or (iii) with proceeds of asset sales made in accordance
with Section 8.02 and (B) the purchase price paid by such Person in connection
with any Investment Equities.
          “Capital Lease”, as applied to any Person, shall mean any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is, or is required to be, accounted for as a capital lease
on the balance sheet of that Person.
          “Capitalized Lease Obligations” shall mean all obligations under
Capital Leases of the Borrower or any of its Subsidiaries in each case taken at
the amount thereof accounted for as liabilities in accordance with GAAP.
          “Change of Control” shall mean and include (a) at any time Continuing
Directors shall not constitute a majority of the Board of Directors of the
Borrower; (b) any Person or “group” (within the meaning of Rule 13d-3 and 13d-5
of the of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
(other than B&W Parent), shall acquire, directly or indirectly, beneficial
ownership (within the meaning of Rule 13d-3 and 13d-5 of the Exchange Act) of
30% or more, on a fully diluted basis, of the economic or voting interest in the
Borrower’s capital stock, and (c) B&W Parent and/or any other Person or “group”
(within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act) shall have
obtained and exercised the power to elect or designate a majority of the Board
of Directors of the Borrower.
          “CLO” shall mean any entity (whether a corporation, partnership, trust
or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in loans and similar extensions of credit in the ordinary course of
its business and is administered or managed by a Lender or an Affiliate of such
Lender.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
          “Collateral” shall mean all property (whether real, personal or
otherwise) with respect to which any security interests have been granted (or
purported to be granted) pursuant to any Security Document (including, without
limitation, all Mortgaged Properties and all cash, Marketable Investments and
other cash equivalents delivered as collateral pursuant to Section 4.02(a) or
9).
          “Collateral Agent” shall mean the Administrative Agent acting as
Collateral Agent under the Security Documents.
          “Commitment” shall mean any of the commitments of any Lender to extend
credit to the Borrower pursuant to this Agreement, i.e., a Term Loan Commitment
or a Revolving Loan Commitment.

-71-



--------------------------------------------------------------------------------



 



          “Commitment Fee” shall have the meaning provided in Section 3.01(a).
          “Commodities Agreement” shall mean any forward contract, futures
contract, option contract or similar agreement or arrangement, in each case
intended to protect the Persons entering into same from fluctuations in the
price of, or shortage of supply of, commodities.
          “Company” shall mean any corporation, limited liability company,
partnership or other business entity (or the adjectival form thereof, where
appropriate).
          “Consolidated Cash Interest Expense” shall mean, for any period, the
sum of (x) the remainder of (i) consolidated interest expense of the Borrower
and its Subsidiaries (excluding, however, to the extent included in such
consolidated interest expense, (I) non-cash interest expense and
(II) amortization of debt issuance cost) minus (ii) consolidated cash interest
income of the Borrower and its Subsidiaries, plus (y) the product of (i) the
amount of all cash Dividend requirements to Persons other than Borrower or any
of its Subsidiaries (whether or not declared or paid) on Disqualified Preferred
Stock of the Borrower and any Preferred Equity Interests of any of its
Subsidiaries paid, accrued or scheduled to paid or accrued during such period
multiplied by (ii) a fraction, the numerator of which is one and the denominator
of which is one minus the then current effective consolidated Federal, state,
local and foreign income tax rate (expressed as a decimal number between one and
zero) of the Borrower as reflected in the audited consolidated financial
statements of the Borrower for its most recently completed fiscal year, which
amounts described in preceding clause (y) shall be treated as interest expense
of the Borrower and its Subsidiaries for purposes of this definition regardless
of the treatment of such amounts under GAAP, it being understood that the
determination of the amounts specified in clauses (x)(i)(I) and (x)(i)(II) shall
be made on a basis consistent with the methodology utilized by the Borrower to
determine such amounts on the Fourth Restatement Effective Date.
          “Consolidated Current Assets” shall mean, at any time, the
consolidated current assets of the Borrower and its Subsidiaries at such time.
          “Consolidated Current Liabilities” shall mean, at any time, the
consolidated current liabilities of the Borrower and its Subsidiaries at such
time, but excluding the current portion of any Indebtedness under this Agreement
and the current portion of any other long-term Indebtedness which would
otherwise be included therein.
          “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period (without giving effect to (x) any extraordinary gains or
extraordinary losses, (y) any non-cash income or charges (to the extent such
non-cash income or charges, as the case may be, do not give rise to any cash
receipt or payment, as the case may be, in a future period), and (z) any gains
or losses from sales of assets other than inventory sold in the ordinary course
of business) adjusted by (I) adding thereto (in each case to the extent deducted
in determining Consolidated Net Income for such period), without duplication,
the amount of (i) total interest expense (inclusive of amortization of deferred
financing fees and other original issue discount and banking fees, charges and
commissions (e.g., letter of credit fees and commitment fees)) of the Borrower
and its Subsidiaries determined on a consolidated basis for such period, (ii)
provision for taxes based on income and foreign withholding taxes for the
Borrower and its Subsidiaries determined on a consolidated basis for such
period, (iii) all depreciation and

-72-



--------------------------------------------------------------------------------



 



amortization expense of the Borrower and its Subsidiaries determined on a
consolidated basis for such period, (iv) in the case of any period which
includes any portion of any fiscal quarter ended after the Fourth Restatement
Effective Date and on or prior to December 31, 2007, an amount equal to the
Post-Closing Integration Charges actually recorded or accrued during such
period, and (v) in the case of any period including the fiscal quarters of the
Borrower ended June 30, 2006 and September 30, 2006, the amount of all fees and
expenses incurred in connection with the Transaction during such fiscal quarter
and (II) subtracting therefrom the amount of all cash payments made by the
Borrower and its Subsidiaries during such period pursuant to any settlement with
respect to tobacco liability which otherwise did not reduce Consolidated Net
Income for such period or a prior period. For the avoidance of doubt, it is
understood and agreed that, to the extent any amounts are excluded from
Consolidated Net Income by virtue of the proviso to the definition thereof
contained herein, any add backs to Consolidated Net Income in determining
Consolidated EBITDA as provided above shall be limited (or denied) in a fashion
consistent with the proviso to the definition of Consolidated Net Income
contained herein. Notwithstanding anything to the contrary contained above, for
purposes of determining Consolidated EBITDA for any Test Period which ends prior
to the first anniversary of the Fourth Restatement Effective Date, Consolidated
EBITDA for all portions of such period occurring prior to the Fourth Restatement
Effective Date shall be calculated in accordance with the definition of Test
Period contained herein.
          “Consolidated Fixed Charge Coverage Ratio” shall mean, for any period,
the ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Fixed
Charges for such period; provided that for purposes of any calculation of the
Consolidated Fixed Charge Coverage Ratio pursuant to Section 8.09(l) and the
definition of “Incremental Commitment Requirements” only, Consolidated EBITDA
and Consolidated Indebtedness shall be determined on a Pro Forma Basis in
accordance with the requirements of the definition of “Pro Forma Basis”
contained herein.
          “Consolidated Fixed Charges” shall mean, for any period, the sum,
without duplication, of (i) Consolidated Cash Interest Expense for such period,
(ii) the scheduled principal amount of all amortization payments on all
Indebtedness of the Borrower and its Subsidiaries for such period (including the
principal component of all Capitalized Lease Obligations) as determined on the
first day of such period (or, with respect to a given issue of Indebtedness
incurred thereafter, on the date of the incurrence thereof), (iii) the amount of
all cash payments made by the Borrower and its Subsidiaries in respect of income
taxes or income tax liabilities during such period (net of cash tax refunds
received by the Borrower and its Subsidiaries during such period and excluding
taxes related to asset sales not in the ordinary course of business), (iv) the
aggregate amount of all Capital Expenditures made by the Borrower and its
Subsidiaries during such period (other than Capital Expenditures, to the extent
financed with equity proceeds, asset sale proceeds, insurance proceeds or
Indebtedness), and (v) the aggregate amount of all cash Dividends (including
stock repurchases) made or paid by the Borrower pursuant to Sections 8.05(c),
(d) and (f) during such period. Notwithstanding anything to the contrary
contained above, to the extent Consolidated Fixed Charges are to be determined
for any period which includes any fiscal quarter of Borrower (or portion
thereof) occurring prior to the Fourth Restatement Effective Date, Consolidated
Fixed Charges for such fiscal quarter shall be calculated in accordance with the
definition of Test Period contained herein.

-73-



--------------------------------------------------------------------------------



 



          “Consolidated Indebtedness” shall mean, at any time, the sum of
(without duplication) (i) all indebtedness of Borrower and its Subsidiaries for
borrowed money (including obligations evidenced by bonds, notes or similar
instruments), (ii) the aggregate amount of all Capitalized Lease Obligations of
Borrower, (iii) all Indebtedness of the types described in clause (i), (ii),
(iii), (iv), or (v) of this definition secured by any Lien on any property owned
by Borrower or any of its Subsidiaries, whether or not such Indebtedness has
been assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such Indebtedness, such Indebtedness shall
be deemed to be in an amount equal to the lesser of (x) the amount of such
Indebtedness that is secured by such Lien or (y) the fair market value of the
property to which such Lien relates as determined in good faith by such Person),
(iv) all Contingent Obligations of Borrower and any of its Subsidiaries for
Indebtedness of another Person (regardless of any contrary treatment under
GAAP), and (v) all Indebtedness of Borrower and its Subsidiaries of the type
described in clauses (ii), (iii), (iv) and (viii) of the definition of
Indebtedness contained herein; provided that for purposes of this definition,
(x) the amount of Indebtedness in respect of Hedging Agreements shall be at any
time the unrealized net loss position, if any, of Borrower and/or its
Subsidiaries thereunder on a marked-to-market basis determined no more than one
month prior to such time, (y) Indebtedness (including Contingent Obligations) in
respect of surety bonds issued in the ordinary course of business and consistent
with the past practices of Borrower and its Subsidiaries as in effect on the
Fourth Restatement Effective Date (excluding, however, for avoidance of doubt,
any Litigation Bond) shall be excluded in any determination of “Consolidated
Indebtedness” and (z) to the extent issued to any Person other than Borrower or
any of its Subsidiaries, any Disqualified Preferred Stock of the Borrower and
any Preferred Equity Interests of any of its Subsidiaries shall be treated as
Indebtedness, with an amount equal to the greater of the liquidation preference
or the maximum mandatory fixed repurchase price of any such outstanding
Preferred Equity Interests deemed to be a component of Consolidated
Indebtedness.
          “Consolidated Net Income” shall mean, for any period, the net income
(or loss) of the Borrower and its Subsidiaries determined on a consolidated
basis for such period (taken as a single accounting period) in accordance with
GAAP, provided that the following items shall be excluded in computing
Consolidated Net Income (without duplication): (i) the net income (or loss) of
any Person in which a Person or Persons other than the Borrower and its
Wholly-Owned Subsidiaries has an Equity Interest or Equity Interests to the
extent of such Equity Interests held by Persons other than the Borrower and its
Wholly-Owned Subsidiaries in such Person, (ii) except for determinations
expressly required to be made on a Pro Forma Basis, the net income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary or all or
substantially all of the property or assets of such Person are acquired by a
Subsidiary and (iii) the net income of any Subsidiary to the extent that the
declaration or payment of cash dividends or similar cash distributions by such
Subsidiary of such net income is not at the time permitted by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary.
          “Consolidated Total Leverage Ratio” shall mean, at any time, the ratio
of (x) Consolidated Indebtedness at such time to (y) Consolidated EBITDA for the
Test Period then most recently ended; provided that (i) for purposes of any
calculation of the Consolidated Total Leverage Ratio pursuant to this Agreement,
Consolidated EBITDA shall be determined on a Pro Forma Basis in accordance with
clause (iii) of the definition of “Pro Forma Basis” contained

-74-



--------------------------------------------------------------------------------



 



herein and (ii) for purposes of any calculation of the Consolidated Total
Leverage Ratio pursuant to Section 8.09(l) and the definition of “Incremental
Commitment Requirements” only, Consolidated Indebtedness shall be determined on
a Pro Forma Basis in accordance with the requirements of the definition of “Pro
Forma Basis” contained herein.
          “Contingent Obligations” shall mean, as to any Person, any obligation
of such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other monetary obligations including reimbursement obligations in
respect of litigation bonds (the “primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the owner of
such primary obligation against loss in respect thereof; provided, however, that
the term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the lesser of (x)
the maximum stated or determinable amount of such Contingent Obligation and
(y) the stated or determinable amount of the primary obligation in respect of
which such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.
          “Continuing Director” shall mean, at any date, an individual (x) who
is a member of the Board of Directors of Borrower on the Fourth Restatement
Effective Date, (y) who, as at such date, has been a member of such Board of
Directors for at least the twelve preceding months, or (z) who has been
nominated, or designated by B&W Parent pursuant to a governance agreement, to be
a member of such Board of Directors by a majority of the other Continuing
Directors then in office.
          “Conwood Holdings” shall mean Conwood Holdings, Inc. (f/k/a Pinch
Acquisition Corp.), a Wholly-Owned Subsidiary of the Borrower formed to acquire
all of the capital stock of NA Holdings, Inc. pursuant to the Acquisition.
          “Conwood Subsidiaries” shall mean, collectively, (i) Conwood Company,
L.P., (ii) Conwood Sales Co., L.P., (iii) Rosswil LLC and (iv) Scott Tobacco
LLC.
          “Credit Card Issuer” shall mean JPMCB or any of its affiliates (even
if JPMCB ceases to be a Lender under the Credit Agreement for any reason) and
their respective successors or assigns.
          “Credit Documents” shall mean this Agreement, the Notes, the
Subsidiary Guaranty, the Intercompany Subordination Agreement and (if then in
effect) the Security Documents.

-75-



--------------------------------------------------------------------------------



 



          “Credit Event” shall mean and include the making of a Loan and/or the
issuance of a Letter of Credit.
          “Credit Party” shall mean each of the Borrower, each Subsidiary
Guarantor and, prior to its dissolution as contemplated by Section 7.14, NA
Holdings.
          “Cumulative Adjusted Net Income” shall mean, at any time for any
determination thereof, the sum of (i) Consolidated Net Income for the period
(taken as one accounting period) commencing on July 1, 2006 and ending on the
last day of the last fiscal quarter of the Borrower then ended plus (ii) all
losses from debt retirement deducted in determining Consolidated Net Income for
the period referred to in clause (i) above plus (iii) all trademark and goodwill
amortization and all non-cash impairments of goodwill and trademarks (if any) of
the Borrower and its Subsidiaries for the period referred to in clause
(i) above, in each case to the extent deducted in determining such Consolidated
Net Income for such period, less (iv) any tax benefit relating to the losses
described in preceding clause (ii) and included in determining Consolidated Net
Income for the period referred to in clause (i) above.
          “Currency Agreement” shall mean any foreign exchange contract,
currency swap agreement, futures contract, option contract, synthetic cap or
other similar agreement designed to protect the Persons entering into same
against fluctuations in currency values.
          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Disqualified Preferred Stock” shall mean any Preferred Equity
Interests of the Borrower other than Qualified Preferred Stock.
          “Dividends” shall have the meaning provided in Section 8.05.
          “Documentation Agent” shall mean each of General Electric Capital
Corporation and Mizuho Corporate Bank. Ltd. and any successor to any such
Person, by merger, consolidation or otherwise.
          “Documents” shall mean and include (i) the Credit Documents, (ii) the
Initial New Senior Notes Documents, (iii) the Acquisition Documents and (iv) all
other material documents, agreements and instruments executed in connection with
the Transaction.
          “Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of
such Person incorporated or organized in the United States or any State or
territory thereof.
          “Drawing” shall have the meaning provided in Section 2.04(b).
          “Eligible Transferee” shall mean and include a commercial bank,
financial institution or other “accredited investor” (as defined in SEC
Regulation D); provided that Eligible

-76-



--------------------------------------------------------------------------------



 



Transferee shall not include any Person (or any Affiliate thereof) who competes
with the Borrower and its Subsidiaries in the tobacco business.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability or damages, costs or environmental remediation, fines
or penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interest in (however designated) equity of such Person,
including any common stock, preferred stock, any limited or general partnership
interest and any limited liability company membership interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) which together with the Borrower, any Subsidiary or any Credit Party
would be deemed to be a “single employer” within the meaning of Section 414(b),
(c), (m) or (o) of the Code.
          “Eurodollar Loans” shall mean each Term Loan or Revolving Loan bearing
interest at the rates provided in Section 1.08(b).
          “Eurodollar Rate” shall mean, with respect to each Interest Period for
a Eurodollar Loan, (i) the rate per annum that appears on page 3750 of the Dow
Jones Telerate Screen (or any successor page) for Dollar deposits with
maturities comparable to such Interest Period as of 11:00 A.M. (London time) on
the date which is two (2) Business Days prior to the commencement of such
Interest Period or, if such a rate does not appear on page 3750 of the Dow Jones
Telerate Screen (or any successor page), the offered quotations to first-class
banks in the London interbank market by JPMCB for Dollar deposits of amounts in
same day funds comparable to the outstanding principal amount of such Dollar
denominated Loan with maturities comparable to such Interest Period determined
as of 11:00 A.M. (London time) on the date which is two Business Days prior to
the commencement of such Interest Period divided (and rounded upward to the next
whole multiple of 1/16 of 1%) by (ii) a percentage equal to 100% minus the then
stated maximum rate of all reserve requirements (including, without limitation,

-77-



--------------------------------------------------------------------------------



 



any marginal, emergency, supplemental, special or other reserves) applicable to
any member bank of the Federal Reserve System in respect of Eurocurrency
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D).
          “Event of Default” shall have the meaning provided in Section 9.
          “Excess Cash Flow” shall mean, for any period, the remainder of
(a) the sum of, without duplication, (i) Adjusted Consolidated Net Income for
such period and (ii) the decrease, if any, in Adjusted Consolidated Working
Capital from the first day to the last day of such period, minus (b) the sum of,
without duplication, (i) the aggregate amount of all Capital Expenditures made
by the Borrower and its Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, Equity Interests,
asset sale proceeds, insurance proceeds or Indebtedness), (ii) the aggregate
amount of permanent principal payments of Indebtedness for borrowed money of the
Borrower and its Subsidiaries and the permanent repayment of the principal
component of Capitalized Lease Obligations of the Borrower and its Subsidiaries
during such period (other than (1) repayments made with the proceeds of asset
sales, sales or issuances of Equity Interests, insurance or Indebtedness and
(2) payments of Loans and/or other Obligations, provided that repayments of
Loans shall be deducted in determining Excess Cash Flow to the extent such
repayments were (x) required as a result of a Scheduled Repayment pursuant to
Section 4.02(b) or (y) made as a voluntary prepayment pursuant to Section 4.01
with internally generated funds), (iii) the increase, if any, in Adjusted
Consolidated Working Capital from the first day to the last day of such period,
(iv) the aggregate amount of cash Dividends (including stock repurchases) made
or paid by the Borrower pursuant to Section 8.05(d) during such period and
(v) the aggregate amount of cash payments actually made by the Borrower and its
Subsidiaries during such period to fund pension liabilities of the Borrower and
its Subsidiaries (whether made on a voluntary basis or to comply with minimum
contribution requirements of the applicable provisions of the Code), to the
extent the amount of such cash payments are not otherwise deducted in
determining Adjusted Consolidated Net Income; provided that in no event shall
the aggregate amount deducted from the calculation of “Excess Cash Flow”
pursuant to this clause (v) as a result of a voluntary funding of pension
liabilities exceed $150,000,000.
          “Excess Cash Payment Date” shall mean the date occurring 110 days
after the last day of each fiscal year of the Borrower (commencing with the
fiscal year of the Borrower ended December 31, 2007).
          “Excess Cash Payment Period” shall mean, with respect to the repayment
required on each Excess Cash Payment Date, the immediately preceding fiscal year
of the Borrower.
          “Exchange Senior Notes” shall mean, collectively, the senior notes
issued by the Borrower pursuant to the New Senior Notes Indenture in exchange
for Existing Senior Notes pursuant to the “Note Exchange Offer” described in
that certain Offer to Exchange and Consent Solicitation Statement, dated May 19,
2006, having terms (other than interest rate and tenor) identical to the Initial
New Senior Notes, in each case as the same may be amended, modified, and/or
supplemented from time to time in accordance with the terms hereof and thereof.

-78-



--------------------------------------------------------------------------------



 



          “Excluded Collateral” shall mean (i) the Equity Interests of each
Subsidiary of RJRTH (other than Reynolds Tobacco) and the Excluded Joint
Ventures, (ii) the leasehold interest and rights of Reynolds Tobacco in and to
property located at the Zachary Smith Reynolds Airport, under a certain lease
agreement with the Airport Commission of Forsyth County, dated January 1, 1980,
recorded in Book 1298, Page 1365, Forsyth County Registry, and assigned and
transferred to Reynolds Tobacco by its former parent company pursuant to an
Assignment of Lease, dated April 27, 1989, to the extent the grant of a
leasehold mortgage in such leasehold is prohibited by the terms thereof,
(iii) any property or asset of Santa Fe or Lane other than (x) intellectual
property and (y) any property or asset a security interest in which can be
perfected by the filing of a UCC financing statement in any relevant
jurisdiction, and (iv) at any time prior to the exchange of at least 51% in
aggregate principal amount of each series of Existing Senior Notes for Exchange
Senior Notes (and the elimination of the lien covenant in the indentures
governing the same as consented to by the requisite holders of the Existing
Senior Notes), all indebtedness and other obligations owing by a Subsidiary of
RJRTH to RJRTH or any of its Subsidiaries.
          “Excluded Joint Ventures” shall mean and include Targacept, Inc.,
Large Scale Biology Corporation and Technology Concepts and Design, Inc.
          “Existing Debt” shall mean the Indebtedness of the Subsidiaries of the
Borrower outstanding on the Fourth Restatement Effective Date and set forth in
Annex VII (other than Indebtedness evidenced by Initial New Senior Notes and
Existing Senior Notes), provided that such Indebtedness (excluding intercompany
Indebtedness among the Borrower and its Subsidiaries) shall not exceed
$89,000,000 in aggregate outstanding principal amount.
          “Existing Interest Rate Swap Agreement” shall mean that certain
Interest Rate Swap, dated as of May 16, 2002, between the Borrower and Calyon
(Ref #32834), as in effect on the Fourth Restatement Effective Date.
          “Existing Letter of Credit” shall have the meaning provided in
Section 2.01(c).
          “Existing Liens” shall mean the Liens on the assets and properties of
the Subsidiaries of the Borrower outstanding on the Fourth Restatement Effective
Date and set forth in Annex VI, provided that the Indebtedness secured by all
such Liens shall not exceed $3,000,000 in aggregate outstanding principal
amount.
          “Existing Mortgage Policies” shall mean the Mortgage Policies for each
Existing Mortgaged Property pursuant to the Third Amended and Restated Credit
Agreement.
          “Existing Mortgaged Properties” shall mean all real property of the
Borrower and its Subsidiaries listed on Annex VIII and designated as “Existing
Mortgaged Properties” therein.
          “Existing Mortgages” shall mean all Mortgages granted by the Borrower
and its Subsidiaries pursuant to the Third Amended and Restated Credit Agreement
and which have not been released prior to the Fourth Restatement Effective Date.
          “Existing Senior Notes” shall mean, collectively, (i) RJRTH’s 6.50%
Notes due June 1, 2007 in an initial aggregate principal amount equal to
$300,000,000 (ii) RJRTH’s

-79-



--------------------------------------------------------------------------------



 



7.875% Notes due May 15, 2009 in an initial aggregate principal amount equal to
$200,000,000, (iii) RJRTH’s 6.50% Notes due July 15, 2010 in an initial
aggregate principal amount equal to $300,000,000, (iv) RJRTH’s 7.25% Notes due
June 1, 2012 in an initial aggregate principal amount equal to $450,000,000, and
(v) RJRTH’s 7.30% Notes due July 15, 2015 in an initial aggregate principal
amount equal to $200,000,000, in each case as the same may be amended, modified
and/or supplemented from time to time in accordance with the terms hereof and
thereof.
          “Facilities” shall mean the credit facilities evidenced by the
Agreement.
          “Facing Fee” shall have the meaning provided in Section 3.01(c).
          “Fair Market Value” shall mean, with respect to any asset (including
any Equity Interests of any Person), the price at which a willing buyer, not an
Affiliate of the seller, and a willing seller who does not have to sell, would
agree to purchase and sell such asset, as determined in good faith by senior
management of the Borrower or its respective Subsidiary making such sale.
          “Federal Funds Rate” shall mean for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
          “Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 3.01.
          “FHS” shall mean FHS, Inc., a Delaware corporation, and any successor
thereto by merger, consolidation, reincorporation or otherwise.
          “First Amended and Restated Credit Agreement” shall have the meaning
provided in the first recital of this Agreement.
          “First Restatement Effective Date” shall mean the Restatement
Effective Date under, and as defined in, the First Amended and Restated Credit
Agreement.
          “Fitch” shall mean Fitch Ratings.
          “Fourth Restatement Effective Date” shall have the meaning provided in
Section 5.01.
          “Fourth Restatement Execution Date” shall have the meaning provided in
Section 12.10.
          “GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time; it being understood and
agreed that determinations in

-80-



--------------------------------------------------------------------------------



 



accordance with GAAP for purposes of Section 8, including defined terms as used
therein, shall be made pursuant to Section 12.07(a).
          “GMB” shall mean GMB, Inc., a North Carolina corporation.
          “Government Acts” shall have the meaning provided in Section 2.06(a).
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Granting Lender” shall have the meaning provided in Section 12.04.
          “Guaranteed Creditors” shall mean and include the Administrative
Agent, the Collateral Agent, each Lead Agent, each Lender, the Swingline Lender,
each Letter of Credit Issuer, each Credit Card Issuer, each party (other than
any Credit Party) party to (or participating in) a Hedging Agreement to the
extent such party is a Lender or an affiliate thereof (even if such Lender
subsequently ceases to be a Lender under this Agreement for any reason) and
their subsequent assigns and Calyon, as counterparty to the Existing Interest
Rate Swap Agreement.
          “Guaranteed Obligations” shall mean (x) all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities of each Guaranteed Party
owing under any Secured Credit Card Agreement entered into by such Guaranteed
Party with any Credit Card Issuer, whether now in existence or hereafter
arising, and the due performance and compliance by each Guaranteed Party with
all terms, conditions and agreements contained therein and (y) all obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due) and liabilities of each Guaranteed Party
owing under any Hedging Agreement entered into by such Guaranteed Party with any
Guaranteed Creditor, whether now in existence or hereafter arising, and the due
performance and compliance by each Guaranteed Party with all terms, conditions
and agreements contained therein.
          “Guaranteed Party” shall mean the Borrower and each other Subsidiary
of the Borrower (other than any Non-Guarantor Subsidiary) party to a Secured
Credit Card Agreement with any Credit Card Issuer or a Hedging Agreement with
any Guaranteed Creditor.
          “Guarantor” shall mean the Borrower and each Subsidiary Guarantor.
          “Guaranty” shall mean and include the Subsidiary Guaranty and the
Borrower Guaranty.
          “Guaranty Event” shall mean that the Applicable Corporate Credit
Rating issued by at least one Rating Agency is at least one level below the
Minimum Investment Grade Rating.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or

-81-



--------------------------------------------------------------------------------



 



petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
          “Hedging Agreements” shall mean and include Commodities Agreements,
Currency Agreements, Interest Rate Agreements and all other similar hedging
arrangements.
          “Incremental Commitment Requirements” shall mean, with respect to any
provision of an Incremental RL Commitment on a given Incremental RL Commitment
Date, the satisfaction of each of the following conditions on or prior to the
effective date of the respective Incremental RL Commitment Agreement: (1) no
Default or Event of Default then exists or would result therefrom, (2) all of
the representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects at such time (unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date); (3) calculations are made by the Borrower demonstrating
compliance with the covenants contained in Sections 8.07 and 8.08 for the Test
Period most recently ended prior to such date of effectiveness, on a Pro Forma
Basis, as if the Revolving Loans to be made pursuant to such Incremental RL
Commitments (assuming the full utilization thereof) had been incurred on the
first day of such Test Period; (4) the delivery by the Borrower to the
Administrative Agent of an officer’s certificate executed by an Authorized
Officer of the Borrower and certifying as to compliance with preceding clauses
(1), (2) and (3) and containing the calculations (in reasonable detail) required
by preceding clause (3); (5) the delivery by the Borrower to the Administrative
Agent of an acknowledgement in form and substance reasonably satisfactory to the
Administrative Agent and executed by each Subsidiary Guarantor, acknowledging
that such Incremental RL Commitment and all credit extensions subsequently made
pursuant to such Incremental RL Commitment shall constitute (and be included in
the definition of) “Guaranteed Obligations” under the Subsidiary Guaranty;
(6) the delivery by the Borrower to the Administrative Agent of an opinion or
opinions, in form and substance reasonably satisfactory to the Administrative
Agent, from counsel to the Credit Parties reasonably satisfactory to the
Administrative Agent and dated such date, covering such of the matters set forth
in the opinions of counsel delivered to the Administrative Agent on the Fourth
Restatement Effective Date pursuant to Section 5.01 as may be reasonably
requested by the Administrative Agent, and such other matters incident to the
transactions contemplated thereby as the Administrative Agent may reasonably
request, (7) the delivery by the Borrower and the other Credit Parties to the
Administrative Agent of such other officers’ certificates, board of director
resolutions and evidence of good standing as the Administrative Agent shall
reasonably request and (8) the completion by the Borrower and the other Credit
Parties of such other actions as the Administrative Agent may reasonably request
in connection with the provision of such Incremental RL Commitment.
          “Incremental RL Commitment” shall mean, for any Lender, any commitment
by such Lender to make Revolving Loans pursuant to Section 1.16(b) as agreed to
by such Lender in the respective Incremental RL Commitment Agreement delivered
pursuant to Section 1.16; it being understood, however, that on each date upon
which an Incremental RL Commitment of any Lender becomes effective, such
Incremental RL Commitment of such Lender shall be added to (and thereafter
become a part of) the Revolving Loan Commitment of such Lender for all purposes
of this Agreement as contemplated by Section 1.16.

-82-



--------------------------------------------------------------------------------



 



          “Incremental RL Commitment Agreement” shall mean each Incremental RL
Commitment Agreement in the form of Exhibit K (appropriately completed) executed
in accordance with Section 1.16.
          “Incremental RL Commitment Date” shall mean each date upon which an
Incremental RL Commitment under an Incremental RL Commitment Agreement becomes
effective as provided in Section 1.16(b).
          “Incremental RL Lender” shall have the meaning specified in
Section 1.16(b).
          “Indebtedness” of any Person shall mean (i) all indebtedness of such
Person for borrowed money, (ii) the deferred purchase price of assets or
services which in accordance with GAAP would be shown on the liability side of
the balance sheet of such Person, (iii) the maximum amount available to be drawn
or paid under all letters of credit, bankers’ acceptances, bank guaranties
issued for the account of such Person and all unpaid drawings and unreimbursed
payments in respect of such letters of credit, bankers’ acceptances and bank
guaranties, (iv) the maximum amount available to be drawn or paid under all
surety, appeal and litigation bonds and similar obligations issued for the
account of such Person and all unreimbursed payments in respect of such surety,
appeal and litigation bonds and similar obligations, (v) all Indebtedness of a
second Person secured by any Lien on any property owned by such first Person,
whether or not such Indebtedness has been assumed, (vi) all Capitalized Lease
Obligations of such Person, (vii) all obligations of such Person to pay a
specified purchase price for goods or services whether or not delivered or
accepted, i.e., take-or-pay and similar obligations, (viii) all obligations of
such Person under Hedging Agreements and (ix) all Contingent Obligations of such
Person, provided that Indebtedness shall not include (x) trade payables and
accrued expenses, in each case arising in the ordinary course of business and
(y) any obligation of the Borrower or any Subsidiary thereof to purchase tobacco
and/or other products, services and produce utilized in its business pursuant to
agreements entered into in the ordinary course of business on a basis consistent
with the Borrower’s or such Subsidiary’s past practices or then current industry
practices; and provided, further, that (a) for the purposes of Section 9.04, the
amount of Indebtedness represented by any Hedging Agreement shall be at any time
the unrealized net loss position, if any, of the Borrower and/or its
Subsidiaries thereunder on a marked-to-market basis determined no more than one
month prior to such time and (b) for the purposes of determining the
Indebtedness permitted to be secured pursuant to Section 8.03(j) or outstanding
under Section 8.04(o), the amount of Indebtedness included in such determination
that is attributable to all Hedging Agreements secured or permitted thereunder,
as the case may be, shall be an amount equal to the Net Termination Value, if
any, of all such Hedging Agreements (less, in the case of any determination of
Indebtedness permitted to be outstanding under Section 8.04(o) only, the
aggregate amount of cash and cash equivalents pledged to secure obligations
under all such Hedging Agreements pursuant to customary cash collateral
arrangements).
          “Indemnitee” shall have the meaning provided in Section 12.01.
          “Information” shall have the meaning provided in Section 12.15.
          “Initial New Senior Notes” shall mean, collectively, (i) the
Borrower’s 7.25% Senior Secured Notes due 2013 in an initial aggregate principal
amount equal to $625,000,000,

-83-



--------------------------------------------------------------------------------



 



(ii) the Borrower’s 7.625% Senior Secured Notes due 2016 in an initial aggregate
principal amount equal to $775,000,000 and (iii) the Borrower’s 7.75% Senior
Secured Notes due 2018 in an initial aggregate principal amount equal to
$250,000,000, in each case issued pursuant to the New Senior Notes Indenture, as
in effect on the Fourth Restatement Effective Date and as the same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.
          “Initial New Senior Notes Documents” shall mean (i) the Initial New
Senior Notes, (ii) the New Senior Notes Indenture and (iii) all other documents
executed and delivered in connection with the issuance of the Initial New Senior
Notes, as in effect on the Fourth Restatement Effective Date and as the same may
be amended, modified and/or supplemented from time to time in accordance with
the terms hereof and thereof.
          “Insignificant Subsidiary” shall mean, at any time, any Subsidiary of
the Borrower (other than any Subsidiary Guarantor) the gross book value of the
assets of which does not exceed $10,000,000.
          “Intercompany Loans” shall have the meaning provided in
Section 8.09(i).
          “Intercompany Subordination Agreement” shall have the meaning provided
in Section 5.01K.
          “Interest Period” shall mean, with respect to any Loan, the interest
period applicable thereto, as determined pursuant to Section 1.09.
          “Interest Rate Agreement” shall mean any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
futures contract, interest rate option contract or other similar agreement or
arrangement.
          “Investment Equities” shall mean and include (x) equity securities
(i) of any entity in which the Borrower and its Subsidiaries do not collectively
own more than 5% of the outstanding equity securities of such entity, (ii) which
are listed and regularly traded on a nationally recognized U.S. stock exchange
or market and (iii) which are not restricted as to resale by the Borrower or its
Subsidiaries (whether by contract, law or otherwise), (y) preferred stock and/or
“income notes” of any investment vehicle owned by the Borrower or any of its
Subsidiaries, so long as (i) such investment vehicle invests solely in debt
securities and (ii) the aggregate amount of cash used to acquire such preferred
stock after the Fourth Restatement Effective Date does not exceed $35,000,000
and (z) the Equity Interests of the Excluded Joint Ventures owned by the
Borrower or any of its Subsidiaries.
          “Investments” shall have the meaning provided in Section 8.09.
          “JPMCB” shall mean JPMorgan Chase Bank, N.A. and any successor
corporation thereto by merger, consolidation or otherwise.
          “Lane” shall mean Lane Limited, a New York corporation.

-84-



--------------------------------------------------------------------------------



 



          “LCPI” shall mean Lehman Commercial Paper Inc. and any successor
corporation thereto by merger, consolidation or otherwise.
          “L/C Termination Date” shall mean the fifth Business Day preceding the
Revolving Loan Maturity Date.
          “Lead Agent” shall mean and include JPMCB and LCPI and any successor
to either thereof appointed pursuant to Section 11.09, it being understood that
such term, when used herein, shall include JPMCB or LCPI, as the case may be,
acting in its capacity as Administrative Agent, Collateral Agent or Syndication
Agent, as applicable.
          “Lender” shall have the meaning provided in the first paragraph of
this Agreement.
          “Lender Default” shall mean (i) the refusal (which has not been
retracted) of a Lender to make available its portion of any Borrowing or to fund
its portion of any unreimbursed payment under Section 2.03(c) or (ii) a Lender
having notified any Lead Agent and/or the Borrower that it does not intend to
comply with its obligations under Section 1.01(a) or 1.01(c) or under Section
2.03(c), in the case of either (i) or (ii) as a result of the appointment of a
receiver or conservator with respect to such Lender at the direction or request
of any regulatory agency or authority.
          “Letter of Credit” shall mean each standby letter of credit issued
pursuant to Section 2.01.
          “Letter of Credit Fee” shall have the meaning provided in
Section 3.01(b).
          “Letter of Credit Issuer” shall mean and include (i) JPMCB, (ii) each
other Lender requested by the Borrower to issue Letters of Credit to the extent
consented to by such Lender and (iii) with respect to the Existing Letters of
Credit, the Lender designated as the issuer thereof on Annex III.
          “Letter of Credit Outstandings” shall mean, at any time, the sum of,
without duplication, (i) the aggregate Stated Amount of all outstanding Letters
of Credit and (ii) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit (in the case of Letters of Credit denominated in a currency
other than U.S. Dollars, calculating the Stated Amount and Unpaid Drawings with
respect thereto in accordance with the requirements of Section 12.07(c)).
          “Letter of Credit Request” shall have the meaning provided in
Section 2.02.
          “Lien” shall mean any mortgage, pledge, security interest,
encumbrance, lien or charge of any kind (including any agreement (other than
customary negative pledge clauses) to give any of the foregoing, any conditional
sale or other title retention agreement or any lease in the nature thereof).
          “Litigation Bond” shall mean any surety bond, supersedeas bond,
judgment bond or other bond or insurance policy issued for bonding litigation
judgments for appeal.

-85-



--------------------------------------------------------------------------------



 



          “Loan” shall mean any Term Loan, Revolving Loan or Swingline Loan.
          “Mandatory Borrowing” shall have the meaning provided in
Section 1.01(c).
          “Margin Stock” shall have the meaning provided in Regulation U.
          “Marketable Investments” shall mean, as to any Person, (i) securities
issued or directly and fully guaranteed or insured by the United States or any
agency or instrumentality thereof having maturities of not more than two years
from the date of acquisition, (ii) marketable direct obligations issued by any
state of the United States or any political subdivision of any such state or any
public instrumentality thereof maturing within two years from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from S&P, Moody’s or Fitch, (iii) Dollar denominated
domestic and Eurodollar time deposits, domestic and Yankee certificates of
deposit and bank obligations and bankers acceptances of any Lender or any
commercial bank having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or Fitch or “A2” or the equivalent thereof from
Moody’s with maturities of not more than two years from the date of acquisition
by such Person, (iv) repurchase obligations with a term of not more than one
year and collateralized with US Treasury, US Government Agency or other
permitted investments consistent with the Borrower’s corporate guidelines and
which have a collateral margin of at least 102%, marked to market daily,
(v) commercial paper, extendable commercial notes and master notes issued by any
Person incorporated in the United States and euro-commercial paper of domestic
and foreign companies rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s or at least F-1 by Fitch and in
each case maturing not more than 397 days after the date of acquisition by such
Person, (vi) U.S. dollar denominated commercial paper or Canadian dollar
commercial paper and government obligations of Canada, fully hedged, of Canadian
companies whose commercial paper is rated R-1 by Dominion Bond Rating Service,
(vii) investments in 2a-7 money market funds, (viii) corporate bonds and medium
term notes rated at least “A” by S&P and/or Fitch and/or “A2” by Moody’s with
maturities of not more than two years from the date of acquisition by such
Person, (ix) asset-backed securities and mortgage-backed securities rated “A” or
better by any of S&P, Moody’s or Fitch with maturities or rate reset dates of
not more than two years from the date of acquisition by such Person, (x) taxable
money market preferred (including but not limited to taxable auction debt)
instruments rated at least “A” by S&P and/or Moody’s and/or Fitch and redeemable
at par with a rollover period no longer than six months, (xi) tax exempt debt
and par value preferred instruments rate at least “A” or the equivalent by S&P
and/or Moody’s and/or Fitch and redeemable at par with a rollover period no
longer than six months, (xii) domestic and international equity and bond funds
(including indexed funds) with a “market capitalization” or “assets under
management” of not less than $500,000,000, (xiii) separate account portfolios
managed by registered investment advisors with guidelines adhering substantially
to the securities above (it being understood, however, that, for purposes of
clause (viii) above, a bond portfolio that holds corporate bonds and medium term
notes rated at least “BBB” by S&P and/or Fitch and/or “Baa2” by Moody’s (and
with maturities of not more than two years from the date of acquisition) shall
be considered to adhere “substantially to the guidelines” in clause
(viii) above, so long as such bond portfolio holds securities that (on a blended
basis) satisfy the rating requirements for securities of the type described in
clause (viii) above), and (xiv) separate account portfolios which (x) constitute
“current assets” within the

-86-



--------------------------------------------------------------------------------



 



meaning of the definition of “Consolidated Current Assets”, (y) are managed by a
registered investment advisor and (z) invest in securities of the type described
in clauses (i) and (ii) above, except that the underlying securities may have
maturities in excess of two years, so long as the underlying securities held in
such account portfolio have an average duration of not more than five years;
provided that the fair market value of all funds of the type described in this
clause (xiv) owned or held by the Borrower and its Subsidiaries shall not exceed
$500,000,000.
          “Material Adverse Effect” shall mean (A) as such term is used in any
representation or warranty to be made, any covenant to be undertaken, any
condition to be satisfied or any Default or Event of Default to be determined,
in any such case on the Fourth Restatement Effective Date, a material adverse
condition or material adverse change in or affecting the business, financial
condition, results of operations, assets or liabilities of the Borrower and its
Subsidiaries, taken as a whole, after giving effect to the Acquisition;
provided, however, that any adverse event, development or circumstance
attributable to the following shall, in each case, be excluded from such
determination to the extent any such event, development or circumstance does not
have a disproportionate adverse effect on the Borrower and its Subsidiaries,
taken as a whole, after giving effect to the Acquisition, as compared to other
entities engaged in the industry in which the Borrower and its Subsidiaries,
taken as a whole, after giving effect to the Acquisition operates in general:
(1) any adoption, implementation, promulgation, repeal, modification,
reinterpretation or proposal of any rule, regulation, ordinance, order,
guidance, protocol or any other law of or by any governmental authority; and
(2) any change or development in financial or securities markets or the economy
in general or relating to the industry in which the Borrower and its
Subsidiaries, taken as a whole, after giving effect to the Acquisition, operates
in general (including any legal action against any entities (other than the
Borrower and its Affiliates) engaged in the industry in which the Borrower and
its Subsidiaries, taken as a whole, after giving effect to the Acquisition
operates in general) and (B) as such term is used in any representation or
warranty to be made, any covenant to be undertaken, any condition to be
satisfied or any Default or Event of Default to be determined, in any such case
at any time after the Fourth Restatement Effective Date, a material adverse
effect on (i) the operations, business, property, assets or financial condition
of the Borrower and its Subsidiaries taken as a whole, (ii) the rights or
remedies of the Agents and the Lenders or the ability of any Credit Party to
perform its obligations to the Agents or the Lenders hereunder or under any
other Credit Document to which it is party, and/or (iii) in the case of
Section 5.01G and Section 6.04, on the prospects of the Borrower and its
Subsidiaries taken as a whole, provided that (x) the existence of, or the
rendering of any verdict or entry of any order, injunction or judgment in, any
action, suit, proceeding or inquiry listed on Annex IV will not have a “Material
Adverse Effect” for purposes of Section 6.04 and (y) (I) the existence of, or
the rendering of, any verdict or entry of any order, injunction or judgment that
in each case can be stayed pending appeal (but only for so long as such stay can
still be obtained) or that is stayed pending appeal and (II) the posting of a
supersedeas or other appeal bond in respect of any verdict, order or judgment
shall not, in each case, in and of itself have a “Material Adverse Effect” for
purposes of Section 5.01G or Section 6.09(d), even if such verdict, order or
judgment could be viewed as having a material adverse effect on future
litigation prospects, unless such verdict, order or judgment results in an
actual material adverse effect on the operations, business, property, assets or
financial condition of the Borrower and its Subsidiaries taken as a whole. It is
understood and agreed that for purposes of any condition to be satisfied, or
representation or

-87-



--------------------------------------------------------------------------------



 



warranty to be made, on the Fourth Restatement Effective Date references in this
definition to “Borrower and its Subsidiaries” shall include the Acquired
Business.
          “Material Subsidiary” shall mean and include RJRTH, each of the
Conwood Subsidiaries referred to in clauses (i), (ii) and (iii) of the
definition of “Conwood Subsidiary”, Santa Fe, Lane, Reynolds Tobacco,
Acquisition Corp., each of the Specified Subsidiaries and each other Subsidiary
of the Borrower (including any Person first becoming a Subsidiary upon
consummation of a Permitted Acquisition) to the extent that (x) the aggregate
book value of the assets of such other Subsidiary, determined on a consolidating
basis, is equal to or more than $100,000,000 or (y) the net sales of such other
Subsidiary during its then most recently ended fiscal year, determined on a
consolidating basis, were equal to or more than $100,000,000, provided that such
net sales shall be determined on a pro forma basis for the 12 months last ended
when determining whether any Person that is the survivor of any merger or
consolidation or that is the transferee of any property or assets from other
Subsidiaries of the Borrower is a Material Subsidiary.
          “Material Subsidiary Threshold Event” shall mean the occurrence of
either of the following events: (i) the aggregate book value of the assets of
all Subsidiaries of the Borrower which (x) do not constitute Material
Subsidiaries in accordance with the definition thereof or (y) are not then party
to the Subsidiary Guaranty (and, if a Trigger Event is then in existence, the
relevant Security Documents), exceeds $250,000,000 or (ii) the net sales of all
Subsidiaries of the Borrower which (x) do not constitute Material Subsidiaries
in accordance with the definition thereof or (y) are not then party to the
Subsidiary Guaranty (and, if a Trigger Event is then in existence, the relevant
Security Documents), exceeds $200,000,000.
          “Maturity Date” shall mean, with respect to the relevant Tranche of
Loans, the Term Loan Maturity Date, the Revolving Loan Maturity Date or the
Swingline Maturity Date, as the case may be.
          “Minimum Borrowing Amount” shall mean (i) with respect to a Borrowing
of Term Loans, $10,000,000, (ii) with respect to a Borrowing of Revolving Loans,
$10,000,000 and (iii) with respect to a Borrowing of Swingline Loans,
$5,000,000.
          “Minimum Investment Grade Rating” shall mean the lowest rating level
established as investment grade by each Rating Agency; it being understood that,
as of the Fourth Restatement Effective Date, the “Minimum Investment Grade
Rating” of S&P is BBB- and the “Minimum Investment Grade Rating” of Moody’s is
Baa3.
          “Moody’s” shall mean Moody’s Investors Service, Inc., or any successor
corporation thereto.
          “Mortgage” shall mean each mortgage, deed of trust or deed to secure
debt required to be delivered with respect to any real property pursuant to the
terms of this Agreement (including, after the execution and delivery thereof,
each Mortgage required pursuant to Section 7.10), together with any assignment
of leases and rents to be executed in connection therewith (as amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof).

-88-



--------------------------------------------------------------------------------



 



          “Mortgage Amendment” shall have the meaning provided in Section 5.01N.
          “Mortgage Policy” shall mean each mortgage title insurance policy (and
all endorsements thereto) for each Mortgaged Property required to be delivered
pursuant to this Agreement.
          “Mortgaged Properties” shall mean the Existing Mortgaged Properties
and the New Mortgaged Properties and shall include any real property mortgaged
pursuant to Section 7.10.
          “NA Holdings” shall mean NA Holdings, Inc., a Delaware corporation
formed to hold all of the Equity Interests of the Conwood Subsidiaries to be
acquired in connection with the Acquisition.
          “Net Cash Proceeds” shall mean for any event requiring a repayment of
Term Loans pursuant to Section 4.02, the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such event, net of
reasonable transaction costs (including, as applicable, any underwriting,
brokerage or other customary commissions and reasonable legal, advisory and
other fees and expenses associated therewith) paid or incurred in connection
with any such event.
          “Net Termination Value” shall mean at any time, with respect to all
Hedging Agreements for which a Net Termination Value is being determined, the
excess, if positive, of (i) the aggregate of the unrealized net loss position of
the Borrower and/or its Subsidiaries under each of such Hedging Agreements on a
marked-to-market basis determined no more than one month prior to such time less
(ii) the aggregate of the unrealized net gain position of the Borrower and/or
its Subsidiaries under each of such Hedging Agreements on a marked-to-market
basis determined no more than one month prior to such time.
          “New Senior Notes” shall mean (i) the Initial New Senior Notes,
(ii) the Exchange Senior Notes and (iii) the Additional Senior Notes, in each
case as the same may be amended, modified and/or supplemented from time to time
in accordance with the terms hereof and thereof.
          “New Senior Notes Documents” shall mean (i) the New Senior Notes,
(ii) the New Senior Notes Indenture and (iii) all other documents executed and
delivered in connection with any issuance of the New Senior Notes, in each case
as the same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.
          “New Senior Notes Indenture” shall mean the Indenture, dated as of
May 31, 2006, among the Borrower, the Subsidiary Guarantors and The Bank of New
York, as trustee, as in effect on the Fourth Restatement Effective Date and as
the same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.
          “New Mortgaged Properties” shall mean each Mortgaged Property
designated as such on Annex VIII hereto.

-89-



--------------------------------------------------------------------------------



 



          “Non-Declared Dividend” shall mean and include, as to any Person,
(i) the redemption, retirement, purchase, or other acquisition, directly or
indirectly, for a consideration, of any shares of any class of its capital stock
or of any other Equity Interests of such Person outstanding on the Fourth
Restatement Effective Date or thereafter (or any warrants for or options or
stock or similar appreciation rights in respect of any such shares or Equity
Interests but not including any convertible debt) or the setting aside of any
funds for any of the foregoing purposes and (ii) the making or payment of any
other Dividend on or after the Fourth Restatement Effective Date by such Person
which does not require or involve a declaration or authorization by such Person.
          “Non-Defaulting Lender” shall mean and include each Lender other than
a Defaulting Lender.
          “Non-Defaulting RL Lender” shall mean each RL Lender which is not a
Defaulting Lender.
          “Non-Guarantor Subsidiary” shall mean (i) on the Fourth Restatement
Effective Date, each Subsidiary of the Borrower listed on Part B of Annex V and
(ii) after the Fourth Restatement Effective Date, any Subsidiary of the Borrower
that is not at such time a Subsidiary Guarantor.
          “Non-Wholly Owned Subsidiary” shall mean, as to any Person, each
Subsidiary of such Person which is not a Wholly-Owned Subsidiary of such Person.
          “Note” shall have the meaning provided in Section 1.05(a).
          “Notice of Borrowing” shall have the meaning provided in
Section 1.03(a).
          “Notice of Conversion” shall have the meaning provided in
Section 1.06.
          “Obligations” shall mean all amounts, direct or indirect, contingent
or absolute, of every type or description, and at any time existing, owing to
any Lead Agent, the Administrative Agent, the Collateral Agent, any Letter of
Credit Issuer, the Swingline Lender or any Lender pursuant to the terms of this
Agreement or any other Credit Document.
          “Original Credit Agreement” shall mean the Credit Agreement, dated as
of May 7, 1999, among the Borrower and certain financial institutions, as in
effect on the First Restatement Effective Date (immediately prior to giving
effect thereto).
          “Original Effective Date” shall mean the “Closing Date” under, and as
defined in, the Original Credit Agreement.
          “Original Execution Date” shall mean the “Execution Date” under, and
as defined in, the Original Credit Agreement.
          “Participant” shall have the meaning provided in Section 2.03(a).

-90-



--------------------------------------------------------------------------------



 



          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          “Permanent Surplus Cash” shall mean cash on hand and Marketable
Investments at the Borrower and its Domestic Subsidiaries that has not been
designated to be used to pay income, excise or other taxes or to make settlement
payments in respect of tobacco liability, provided that the lesser of (i)
$100,000,000 and (ii) the total amount of cash on hand in the cash management
systems of the Borrower and its Domestic Subsidiaries, shall be excluded from
Permanent Surplus Cash.
          “Permitted Acquisition” shall mean the acquisition by the Borrower or
a Wholly-Owned Domestic Subsidiary of the Borrower of an Acquired Entity or
Business (including by way of merger of such Acquired Entity or Business with
and into the Borrower (so long as the Borrower is the surviving corporation) or
a Wholly-Owned Domestic Subsidiary of the Borrower (so long as if such
Wholly-Owned Domestic Subsidiary is a Subsidiary Guarantor, such Subsidiary
Guarantor is the surviving corporation)), provided that (in each case) (A) the
consideration paid or to be paid by the Borrower or such Wholly-Owned Domestic
Subsidiary consists solely of cash (including proceeds of Revolving Loans or
Swingline Loans), Borrower Common Stock, contingent earn-outs to be paid in cash
or Borrower Common Stock, the issuance or incurrence of Indebtedness (including
earn-outs) otherwise permitted by Section 8.04 and the assumption/acquisition of
any Indebtedness (calculated at face value) which is permitted to remain
outstanding in accordance with the requirements of Section 8.04, (B) in the case
of the acquisition of 100% of the Equity Interests of any Acquired Entity or
Business (including by way of merger), such Acquired Entity or Business shall
own no Equity Interests of any other Person unless either (x) such Acquired
Entity or Business owns 100% of the Equity Interests of such other Person or
(y) if such Acquired Entity or Business owns Equity Interests in any other
Person which is a Non-Wholly Owned Subsidiary of such Acquired Entity or
Business, (1) such Acquired Entity or Business shall not have been created or
established in contemplation of, or for purposes of, the respective Permitted
Acquisition, (2) any such Non-Wholly Owned Subsidiary of the Acquired Entity or
Business shall have been a Non-Wholly Owned Subsidiary of such Acquired Entity
or Business prior to the date of the respective Permitted Acquisition and shall
not have been created or established in contemplation thereof and (3) such
Acquired Entity or Business and/or its Wholly-Owned Subsidiaries own at least
90% of the total value of all the assets owned by such Acquired Entity or
Business and its subsidiaries (for purposes of such determination, excluding the
value of the Equity Interests of Non-Wholly Owned Subsidiaries held by such
Acquired Entity or Business and its Wholly-Owned Subsidiaries), (C) all of the
business, division or product line acquired pursuant to the respective Permitted
Acquisition, or the business of the Person acquired pursuant to the respective
Permitted Acquisition and its Subsidiaries taken as a whole, is in the United
States, provided, however, the respective proposed Permitted Acquisition shall
not be required to meet the requirements set forth above in this clause (C) if
the Aggregate Consideration payable in connection with the portion of the
Acquired Business or Entity acquired pursuant to such Permitted Acquisition that
does not meet the requirements of clause (C) (as determined in good faith by the
Borrower), when aggregated with the Aggregate Consideration payable in
connection with the portions of all other Acquired Businesses or Entities
acquired pursuant to Permitted Acquisitions consummated after the Fourth
Restatement Effective Date that do not meet the foregoing requirements of this
clause (C) (as determined in good faith by the Borrower), does not exceed
$100,000,000, (D) after giving effect

-91-



--------------------------------------------------------------------------------



 



to the respective Permitted Acquisition, the Borrower and its Subsidiaries are
in compliance with Section 8.01, (E) in the case of the acquisition of 100% of
the Equity Interests of any Acquired Entity or Business, if the respective
Acquired Entity or Business so acquired would be a Material Subsidiary after
giving effect to such Permitted Acquisition, such Acquired Entity or Business
shall become a Subsidiary Guarantor upon the consummation of such Permitted
Acquisition and takes all of the actions specified in Section 8.02(h)(y)(II),
(F) in the case of a Permitted Acquisition by a Wholly-Owned Domestic Subsidiary
that is not a Material Subsidiary but that, after giving effect to such
Permitted Acquisition, will become a Material Subsidiary, such Wholly-Owned
Domestic Subsidiary shall become a Subsidiary Guarantor upon the consummation of
such Permitted Acquisition and take all of the actions specified in
Section 8.02(h)(y)(II), and (G) in the case of a Permitted Acquisition by any
Credit Party while a Trigger Event is in effect, take all other actions
specified in Section 7.10(b) as may be requested by the Administrative Agent.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.
          “Permitted Currency Agreement” shall mean any Currency Agreement
entered into in the ordinary course of business by the Borrower and/or any
Subsidiary of the Borrower with any Lender or Lenders (and/or their affiliates)
to the extent consistent with the practices of the Borrower and its Subsidiaries
prior to the Fourth Restatement Effective Date or with then current practices in
the industry and so long as the entering into of any such Currency Agreement is
a bona fide hedging activity and not for speculative purposes.
          “Permitted Encumbrance” shall mean, with respect to any Mortgaged
Property, such exceptions to title as are set forth in the Mortgage Policy
delivered with respect thereto, all of which exceptions must be acceptable to
the Administrative Agent in its reasonable discretion.
          “Permitted Interest Rate Agreements” shall mean, collectively,
(i) Interest Rate Agreements entered into in the ordinary course of business by
the Borrower and/or any Subsidiary Guarantor with any financial institution that
is a Lender (and/or an affiliate of any Lender) at the time of the entering into
of any such Interest Rate Agreement, so long as the entering into of any such
Interest Rate Agreement is a bona fide hedging activity and not for speculative
purposes and (ii) the Existing Interest Rate Swap Agreement.
          “Permitted Liens” shall have the meaning provided in Section 8.03.
          “Permitted Litigation Bonding” shall mean the making of deposits with
the proceeds of Loans and/or the issuance of Letters of Credit, in each case for
the purposes of bonding litigation judgments entered against any Credit Party
after the Fourth Restatement Effective Date, provided that, at the time of the
making of any such Loan or issuance of any such Letter of Credit, and after
deducting any usage by the Credit Parties of Permanent Surplus Cash in
accordance with Section 8.03(f) to effect such bonding of litigation judgments,
the amount of Permanent Surplus Cash shall be zero, provided, further, however,
that, in the event a bonding company requires its bond to be supported by a
letter of credit instead of cash, Letters of Credit will be available for
bonding litigation judgments before all such Permanent Surplus Cash has

-92-



--------------------------------------------------------------------------------



 



been utilized for such purpose, if and only if the Letters of Credit so issued
are cash collateralized with the Permanent Surplus Cash otherwise required to be
used for such purpose pursuant to cash collateral arrangements in form and
substance satisfactory to the Lead Agents.
          “Permitted Obligations” shall mean and include obligations (i) to pay
taxes, (ii) to pay import duties, to post customs bonds and otherwise in
connection with customs and trade laws, (iii) to purchase equipment or fixtures
and otherwise in connection with capital expenditures, (iv) in connection with
the importation or purchase of tobacco or other products or goods for use in the
day-to-day operations of the Borrower and any Subsidiary of the Borrower
consistent with the practices of the Borrower and its Subsidiaries in effect
prior to the Fourth Restatement Effective Date or with then current practices in
the industry, (v) to make utility payments, (vi) in connection with worker’s
compensation obligations or other employee disability obligations, (vii) to
provide credit support for any of the foregoing, (viii) in respect of employee
loans made in connection with transfers, (ix) to provide credit support for
suppliers and distributors in the ordinary course of business, and (x) to
support Indebtedness supported by Existing Letters of Credit on the Fourth
Restatement Effective Date.
          “Person” shall mean any individual, partnership, limited liability
company, joint venture, firm, corporation, association, trust or other
enterprise or any government or political subdivision or any agency, department
or instrumentality thereof.
          “Plan” shall mean any multiemployer or single-employer plan as defined
in Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribution of), or at any time during the five
calendar years preceding the date of this Agreement was maintained or
contributed to by (or to which there is an obligation to contribution of), the
Borrower, any Subsidiary of the Borrower or an ERISA Affiliate.
          “Pledge Agreement” shall have the meaning provided in Section 5.01L.
          “Post-Closing Integration Charges” shall mean integration charges
actually accrued or recorded by the Borrower and its Subsidiaries during the
period commencing on the Fourth Restatement Effective Date and ending on
December 31, 2007 in connection with the severance of employees, the relocation
of offices, equipment and employees, the payment of professional fees, other
Acquisition related integration costs and the amortization of related
intangibles following the consummation of the Acquisition; provided that the
aggregate amount of such charges (to the extent provided for as an add-back
pursuant to the definitions of “Consolidated EBITDA”) shall not exceed
$45,000,000 in the aggregate (determined on a pre-tax basis).
          “Pounds Sterling” shall mean freely transferable lawful money of the
United Kingdom (expressed in Pounds Sterling).
          “Preferred Equity Interests” as applied to the Equity Interests of any
Person, means capital stock of such Person (other than common Equity Interests
of such Person) of any class or classes (however designated) that ranks prior,
as to the payment of dividends or as to the distribution of assets upon any
voluntary or involuntary liquidation, dissolution or winding up of

-93-



--------------------------------------------------------------------------------



 



such Person, to Equity Interests of any other class of Equity Interests of such
Person, and shall include any Qualified Preferred Stock and any Disqualified
Preferred Stock.
          “Pricing End Date” shall mean, with respect to any Pricing Start Date
for a given Quarterly Pricing Certificate, the earlier to occur of (x) the date
on which the next Quarterly Pricing Certificate is delivered to the
Administrative Agent or (y) the date which is 45 days following the last day of
the Test Period in which such Pricing Start Date occurred.
          “Pricing Start Date” shall have the meaning provided in the definition
of “Applicable Margin”.
          “Pro Forma Basis” shall mean, in connection with any calculation of
compliance with any financial covenant or financial term, the calculation
thereof after giving effect on a pro forma basis to (x) the incurrence of any
Indebtedness (other than revolving Indebtedness, except to the extent same is
incurred to refinance other outstanding Indebtedness or to finance a Permitted
Acquisition) after the first day of the relevant Calculation Period or Test
Period, as the case may be, as if such Indebtedness had been incurred (and the
proceeds thereof applied) on the first day of such Test Period or Calculation
Period, as the case may be, (y) the permanent repayment of any Indebtedness
(other than revolving Indebtedness, except to the extent accompanied by a
corresponding permanent commitment reduction) after the first day of the
relevant Test Period or Calculation Period, as the case may be, as if such
Indebtedness had been retired or repaid on the first day of such Test Period or
Calculation Period, as the case may be, and (z) any Permitted Acquisition or any
Significant Asset Sale then being consummated as well as any other Permitted
Acquisition or any other Significant Asset Sale if consummated after the first
day of the relevant Test Period or Calculation Period, as the case may be, and
on or prior to the date of the respective Permitted Acquisition or Significant
Asset Sale, as the case may be, then being effected, with the following rules to
apply in connection therewith:
     (i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance Permitted Acquisitions) incurred or issued after the first day of the
relevant Test Period or Calculation Period (whether incurred to finance a
Permitted Acquisition, to refinance Indebtedness or otherwise) shall be deemed
to have been incurred or issued (and the proceeds thereof applied) on the first
day of such Test Period or Calculation Period, as the case may be, and remain
outstanding through the date of determination and (y) (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) permanently retired or redeemed after the first day of the
relevant Test Period or Calculation Period, as the case may be, shall be deemed
to have been retired or redeemed on the first day of such Test Period or
Calculation Period, as the case may be, and remain retired through the date of
determination;
     (ii) all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness, or (y) the rates which would
have been applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated

-94-



--------------------------------------------------------------------------------



 



using the actual rates applicable thereto while same was actually outstanding);
provided that all Indebtedness (whether actually outstanding or deemed
outstanding) bearing interest at a floating rate of interest shall be tested on
the basis of the rates applicable at the time the determination is made pursuant
to said provisions; and
     (iii) in making any determination of Consolidated EBITDA on a Pro Forma
Basis, pro forma effect shall be given to any Permitted Acquisition or any
Significant Asset Sale if effected during the respective Calculation Period or
Test Period (or thereafter, for purposes of determinations pursuant to
Sections 8.09(l) and the definition of “Incremental Commitment Requirements”
only) as if same had occurred on the first day of the respective Calculation
Period or Test Period, as the case may be, taking into account, in the case of
any Permitted Acquisition, factually supportable and identifiable cost savings
and expenses which would otherwise be accounted for as an adjustment pursuant to
Article 11 of Regulation S-X under the Securities Act, as if such cost savings
or expenses were realized on the first day of the respective period.
          “Pro Forma Financial Statements” shall have the meaning provided in
Section 5.01I.
          “Qualified Preferred Stock” shall mean any Preferred Equity Interests
of the Borrower, so long as the terms of any such Preferred Equity Interests
(v) do not contain any mandatory put, redemption, repayment, sinking fund or
other similar provision prior to the second anniversary of the Term Loan
Maturity Date, (w) do not require the cash payment of dividends or
distributions, (x) do not contain any covenants (other than periodic reporting
requirements), (y) do not grant the holders thereof any voting rights except for
(I) voting rights required to be granted to such holders under applicable law
and (II) limited customary voting rights on fundamental matters such as mergers,
consolidations, sales of all or substantially all of the assets of the Borrower,
or liquidations involving the Borrower, and (z) are otherwise reasonably
satisfactory to the Lead Agents.
          “Quarterly Payment Date” shall mean the third Business Day following
the last day occurring in each of March, June, September and December.
          “Quarterly Pricing Certificate” shall mean a certificate of the
Borrower given by an Authorized Officer of the Borrower to the Administrative
Agent within 45 days of the last day of any fiscal quarter of the Borrower.
          “RAI Assumption Agreement” shall have the meaning provided in
Section 5.01T.
          “RAI Existing Senior Notes Assumption and Indemnification Agreement”
shall have the meaning provided in Section 5.01U.
          “Rating Agency” shall mean each of S&P and Moody’s.
          “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
leaseholds.

-95-



--------------------------------------------------------------------------------



 



          “Reference Rate” shall mean, at any time, the higher of (x) the rate
which is 1/2 of 1% in excess of the Federal Funds Rate and (y) the Base Rate as
in effect from time to time.
          “Reference Rate Loan” shall mean each Term Loan, Revolving Loan or
Swingline Loan bearing interest at the rates provided in Section 1.08(a).
          “Refinance” shall mean, as used in relation to any refinancing of
outstanding New Senior Notes, Existing Senior Notes or Refinancing Senior Notes,
that (i) principal of New Senior Notes, Existing Senior Notes or Refinancing
Senior Notes, as the case may be, shall have been refinanced, in whole or in
part, with the proceeds of Refinancing Senior Notes or (ii) the Borrower has at
all times cash and/or Marketable Investments on its balance sheet (representing
cash proceeds from an issuance of Refinancing Senior Notes) (x) which are
specifically set aside for purposes of repaying, and are sufficient in amount to
repay, the principal of such outstanding New Senior Notes, Existing Senior Notes
or Refinancing Senior Notes, as the case may be, deemed “refinanced” with the
proceeds of such Refinancing Senior Notes (as indicated by way of a footnote in
its financial statements included in the then most recent public filing with the
SEC) and (y) if a Trigger Event is in effect, in which the Collateral Agent (on
behalf of the Secured Creditors) has a first-priority perfected security
interest, subject to Permitted Liens.
          “Refinancing Senior Notes” shall mean one or more issuances of senior
notes issued by the Borrower to Refinance New Senior Notes, Existing Senior
Notes or any other senior notes theretofore issued as “Refinancing Senior Notes”
in reliance on this definition, all of the terms and conditions of which (and of
the indenture governing the same) are substantially identical to (or, from the
perspective of the Lenders, more favorable than) those applicable to the Initial
New Senior Notes (and the New Senior Notes Indenture), without giving effect to
any repayment of such Initial New Senior Notes; provided that (i) the final
stated maturity of any such senior notes may differ from that of the Initial New
Senior Notes, so long as the final stated maturity of any such senior notes
shall be no shorter than the date occurring one year after the Term Loan
Maturity Date, (ii) the interest rate and principal amount of any such senior
notes may differ from that of the Initial New Senior Notes and (iii) the
aggregate principal amount of any such senior notes issued at any time to
refinance New Senior Notes, Existing Senior Notes or any other senior notes
theretofore issued as “Refinancing Senior Notes” in reliance on this definition
shall not exceed the aggregate principal amount of the Indebtedness so
refinanced; provided, however, that in the case of any such senior notes issued
to Refinance (within the meaning of clause (ii) of the definition of
“Refinance”) New Senior Notes, Existing Senior Notes or any other senior notes
theretofore issued as “Refinancing Senior Notes” in reliance on this definition,
the aggregate principal amount of such senior notes may exceed the aggregate
principal amount of the Indebtedness so Refinanced, so long as the aggregate
principal amount of all senior notes issued in reliance on this proviso to
Refinance (within the meaning of clause (ii) of the definition of “Refinance”)
New Senior Notes or any other senior notes theretofore issued as “Refinancing
Senior Notes” in reliance on this definition (but excluding Existing Senior
Notes) does not exceed $500,000,000 at any time outstanding.
          “Register” shall have the meaning provided in Section 12.04(f).

-96-



--------------------------------------------------------------------------------



 



          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing margin requirements.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Replaced Lender” shall have the meaning provided in Section 1.14.
          “Replacement Lender” shall have the meaning provided in Section 1.14.
          “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan as to which the 30-day notice requirement has not
been waived by the PBGC.
          “Required Lenders” shall mean, at any time, Non-Defaulting Lenders the
sum of whose outstanding Term Loans and Revolving Loan Commitments at such time
(or, after the termination thereof, outstanding Revolving Loans and RL
Percentages of (x) outstanding Swingline Loans at such time and (y) Letter of
Credit Outstandings at such time) represents an amount greater than 50% of the
sum of (i) all outstanding Term Loans of Non-Defaulting Lenders and (ii) the
Total Revolving Loan Commitment in effect at such time less the Revolving Loan
Commitments of all Defaulting Lenders at such time (or, after the termination
thereof, the sum of then total outstanding Revolving Loans of Non-Defaulting
Lenders and the aggregate RL Percentages of all Non-Defaulting Lenders of the
total outstanding Swingline Loans and Letter of Credit Outstandings at such
time).
          “Returns” shall have the meaning provided in Section 6.10.
          “Revolving Loan” shall have the meaning provided in Section 1.01(a).
          “Revolving Loan Commitment” shall mean, with respect to each Lender,
the amount set forth opposite such Lender’s name in Annex I hereto, as the same
may be reduced and/or adjusted from time to time pursuant to Section 1.14, 3.02,
3.03, 9 and/or 12.04(b)(A).
          “Revolving Loan Maturity Date” shall mean May 31, 2011.
          “Revolving Note” shall have the meaning provided in Section 1.05(a).
          “Reynolds Tobacco” shall mean R.J. Reynolds Tobacco Company, a North
Carolina corporation.
          “RJR Packaging” shall mean RJR Packaging, LLC.

-97-



--------------------------------------------------------------------------------



 



          “RJRTH” shall have the meaning provided in the recitals of this
Agreement.
          “RJRTH Intercompany Note” shall have the meaning provided in
Section 5.01F.
          “RL Lender” shall mean each Lender with a Revolving Loan Commitment or
with outstanding Revolving Loans.
          “RL Percentage” shall mean, at any time, for each Lender, the
percentage obtained by dividing such Lender’s Revolving Loan Commitment at such
time by the Total Revolving Loan Commitment at such time, provided that at any
time when the Total Revolving Loan Commitment shall have been terminated, each
Lender’s RL Percentage shall be the percentage obtained by dividing such
Lender’s outstanding Revolving Loans at such time by the aggregate outstanding
Revolving Loans of all Lenders at such time.
          “S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw-Hill, Inc., or any successor thereto.
          “Santa Fe” shall mean Santa Fe Natural Tobacco Company, Inc., a New
Mexico corporation.
          “Scheduled Repayment” shall have the meaning provided in
Section 4.02(b).
          “Scheduled Repayment Date” shall have the meaning provided in
Section 4.02(b).
          “SEC” shall have the meaning provided in Section 7.01(f).
          “SEC Regulation D” shall mean Regulation D as promulgated under the
Securities Act of 1933, as amended, as the same may be in effect from time to
time.
          “Secured Credit Card Agreement” shall have the meaning provided in the
Security Agreement.
          “Secured Creditors” shall mean and include, with respect to any
Collateral, (i) all Lenders (including in their capacity as Letter of Credit
Issuers, the Swingline Lender, Credit Card Issuers or parties to Hedging
Agreements) and their affiliates and other Hedging Agreement parties as provided
in the Security Documents and (ii) all holders of New Senior Notes, Existing
Senior Notes and Refinancing Senior Notes, in each case, to the extent the Lien
sharing provisions of the indenture(s) governing the New Senior Notes, the
Existing Senior Notes or the Refinancing Senior Notes, as the case may be,
require them to be secured by such Collateral.
          “Security Agreement” shall have the meaning provided in Section 5.01M.
          “Security Document” shall mean and include (i) each of the Security
Agreement and the Pledge Agreement entered into on the Fourth Restatement
Effective Date (or, thereafter, pursuant to Section 12.19) until the same are
terminated in accordance with their terms, (ii) each Mortgage, until the same is
terminated in accordance with its terms, (iii) after the execution and delivery
thereof, each Additional Security Document, until the same is terminated in
accordance

-98-



--------------------------------------------------------------------------------



 



with its terms and (iii) upon the occurrence of a new Trigger Event after the
Fourth Restatement Effective Date, the pledge agreements, security agreements
and mortgages entered into (or required to be entered into) pursuant to
Section 7.10(b).
          “Significant Asset Sale” shall mean each Asset Sale which generates
Net Sale Proceeds of at least $50,000,000.
          “Significant Letter of Credit Issuer” shall mean JPMCB and any other
Letter of Credit Issuer which has issued Letters of Credit in an aggregate
Stated Amount for all such Letters of Credit equal to at least $5,000,000.
          “SPC” shall have the meaning provided in Section 12.04.
          “Specified Subsidiaries” shall mean GMB and FHS.
          “Specified Agents” shall mean the Administrative Agent and the
Syndication Agents.
          “Stated Amount” of any Letter of Credit shall mean the maximum amount
available to be drawn thereunder, determined without regard to whether any
conditions to drawing could then be met. The Stated Amount of any Letter of
Credit denominated in a currency other than U.S. Dollars shall be calculated in
accordance with the requirements of Section 12.07(c).
          “Stub Notes” shall mean, collectively, (i) RJRTH’s 8.50% Notes due
July 1, 2007 in an initial aggregate principal amount equal to $7,093,000,
(ii) RJRTH’s 8.75% Notes due July 15, 2007 in an initial aggregate principal
amount equal to $21,814,000 and (iii) RJRTH’s 9.25% Notes due August 15, 2013 in
an initial aggregate principal amount equal to $60,077,000, in each case as the
same may be amended, modified and/or supplemented from time to time.
          “Subsidiary” of any Person shall mean and include (i) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% Equity Interest at the time. Unless otherwise
expressly provided, all references herein to “Subsidiary” shall mean a
Subsidiary of the Borrower.
          “Subsidiary Guarantor” shall mean (i) each Material Subsidiary of the
Borrower as of the Fourth Restatement Effective Date (other than NA Holdings)
and (ii) each other Subsidiary of the Borrower created, established or acquired
after the Fourth Restatement Effective Date which executes and delivers the
Subsidiary Guaranty, unless and until such time as the respective Subsidiary
ceases to constitute a Subsidiary or is released from all of its obligations
under the Subsidiary Guaranty in accordance with the terms and provisions
thereof.
          “Subsidiary Guaranty” shall have the meaning provided in
Section 5.01J.

-99-



--------------------------------------------------------------------------------



 



          “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make Swingline Loans in aggregate principal amount not to exceed
$75,000,000 (as the same may be reduced as provided in Section 3.03(b)).
          “Swingline Lender” shall mean JPMCB, in its capacity as a swingline
lender hereunder.
          “Swingline Loans” shall have the meaning provided in Section 1.01(b).
          “Swingline Maturity Date” shall mean the date which is five Business
Days prior to the Revolving Loan Maturity Date.
          “Swingline Note” shall have the meaning provided in Section 1.05(a).
          “Syndication Agents” shall mean each of LCPI and Citicorp USA, Inc.
acting in its capacity as syndication agent hereunder.
          “Tax Benefit” shall have the meaning provided in Section 4.04(c).
          “Tax Sharing Agreement” shall mean that certain Tax Sharing Agreement,
dated as of July 30, 2004, among the Borrower and various of its Subsidiaries,
as the same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.
          “Taxes” shall have the meaning provided in Section 4.04(a).
          “Term Loan” shall have the meaning provided in Section 1.01(d).
          “Term Loan Commitment” shall mean, for each Lender, the amount set
forth opposite such Lender’s name in Annex I directly below the column entitled
“Term Loan Commitment,” as the same may be terminated pursuant to Sections 3.03
and/or 9.
          “Term Loan Maturity Date” shall mean May 31, 2012.
          “Term Note” shall have the meaning provided in Section 1.05(a).
          “Test Period” shall mean each period of four consecutive fiscal
quarters then last ended, in each case taken as one accounting period.
Notwithstanding anything to the contrary contained above or in Section 13.07 or
otherwise required by GAAP, in the case of any Test Period ending prior to the
first anniversary of the Fourth Restatement Effective Date, such period shall be
a one-year period ending on the last day of the fiscal quarter last ended, with
any calculations of Consolidated Fixed Charges and Consolidated EBITDA required
in determining compliance with Section 8.07 or 8.08 to be made on a pro forma
basis in accordance with, and to the extent provided in, the immediately
succeeding sentences. To the extent the respective Test Period (i) includes the
fiscal quarter of the Borrower ended June 30, 2005, Consolidated EBITDA for such
fiscal quarter shall be deemed to be $661,000,000, (ii) includes the fiscal
quarter of the Borrower ended September 30, 2005, Consolidated EBITDA for such
fiscal quarter shall be deemed to be $583,000,000, (iii) includes the fiscal
quarter of the Borrower

-100-



--------------------------------------------------------------------------------



 



ended December 31, 2005, Consolidated Fixed Charges and Consolidated EBITDA for
such fiscal quarter shall be deemed to be $446,000,000 and $670,000,000,
respectively, (iv) includes the fiscal quarter of the Borrower ended March 31,
2006, Consolidated Fixed Charges and Consolidated EBITDA for such fiscal quarter
shall be deemed to be $494,000,000 and $665,000,000, respectively and (v)
includes the fiscal quarter ended June 30, 2006, Consolidated Fixed Charges and
Consolidated EBITDA shall be determined by taking actual Consolidated Fixed
Charges or Consolidated EBITDA, as the case may be, determined in accordance
with the respective definition therefor for such fiscal quarter (determined on a
pro forma basis (in a manner satisfactory to the Lead Agents), as if the
Transaction had been consummated prior to the first day of such fiscal quarter);
provided that any additional adjustments required by the definition of Pro Forma
Basis for occurrences after the Fourth Restatement Effective Date shall also be
made.
          “Third Amended and Restated Credit Agreement” shall have the meaning
provided in the first recital of this Agreement.
          “Total Commitment” shall mean, at any time, the sum of the Commitments
of each Lender at such time.
          “Total Revolving Loan Commitment” shall mean, at any time, the sum of
the Revolving Loan Commitments of each of the Lenders at such time.
          “Total Term Loan Commitment” shall mean, at any time, the sum of the
Term Loan Commitments of each of the Lenders at such time.
          “Total Unutilized Revolving Loan Commitment” shall mean, at any time,
the portion of the Total Revolving Loan Commitment equal to the excess of
(x) the Total Revolving Loan Commitment at such time over (y) the sum of (i) the
aggregate outstanding principal amount of all Revolving Loans and Swingline
Loans at such time and (ii) the Letter of Credit Outstandings at such time.
          “Tranche” shall mean the respective facility and commitments utilized
in making Loans hereunder, with there being three separate Tranches, i.e., Term
Loans, Revolving Loans and Swingline Loans; provided that for purposes of
Sections 1.14, 12.04(b) and 12.12(a) and (b), Revolving Loans and Swingline
Loans shall be deemed to constitute part of a single “Tranche.”
          “Transaction” shall mean, collectively, (i) the consummation of the
Acquisition and the other transactions contemplated by the Acquisition
Documents, (ii) the execution, delivery and performance by each Credit Party of
the Initial New Senior Notes Documents to which it is a party, the issuance of
the Initial New Senior Notes and the use of proceeds thereof, (iii) the
execution, delivery and performance by each Credit Party of the Credit Documents
to which it is a party, (iv) the occurrence of the Fourth Restatement Effective
Date and the incurrence of Term Loans and other extensions of credit hereunder
on such date, (v) the execution and delivery of the RAI Assumption Agreement and
the RAI Existing Senior Notes Assumption and Indemnification Agreement, (vi) the
issuance of, and the making of any intercompany loans evidenced by, the RJRTH
Intercompany Note, and (vii) the payment of all fees and expenses in connection
with the foregoing.

-101-



--------------------------------------------------------------------------------



 



          “Trigger Event” shall mean that the Applicable Corporate Credit Rating
issued by each Rating Agency is at least one level below the Minimum Investment
Grade Rating or that the Applicable Corporate Credit Rating issued by either
Rating Agency is at least two levels below the Minimum Investment Grade Rating.
          “Type” shall mean any type of Loan determined with respect to the
interest option applicable thereto, i.e., a Reference Rate Loan or Eurodollar
Loan.
          “UCC” shall mean the Uniform Commercial Code.
          “Unfunded Current Liability” of any Plan shall mean the amount, if
any, by which the present value of the accrued benefits under such Plan as of
the close of its most recent plan year, determined in accordance with Statement
of Financial Accounting Standards No. 35, based upon the actuarial assumptions
used by such Plan’s actuary in the most recent annual valuation of such Plan,
exceeds the fair market value of the assets allocable thereto, determined in
accordance with Section 412 of the Code.
          “Unpaid Drawing” shall have the meaning provided in Section 2.04(a).
          “Unutilized Revolving Loan Commitment” shall mean, with respect to any
Lender at any time, such Lender’s Revolving Loan Commitment at such time less
the sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such Lender at such time and (ii) such Lender’s RL Percentage of the
Letter of Credit Outstandings at such time.
          “U.S. Dollars” shall mean freely transferable lawful money of the
United States of America.
          “Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is a Domestic Subsidiary of such
Person.
          “Wholly-Owned Subsidiary” of any Person shall mean any Subsidiary of
such Person to the extent all of the capital stock or other ownership interests
in such Subsidiary, other than directors’ or nominees’ qualifying shares, is
owned directly or indirectly by such Person.
          “Written” or “in writing” shall mean any form of written communication
or a communication by means of telex, telecopier device, telegraph or cable.
          SECTION 11. The Lead Agents.
          11.01 Appointment. Each Lender hereby irrevocably designates and
appoints JPMCB and LCPI, as Lead Agents (such term as used in this Section 11 to
include each Lead Agent acting as Administrative Agent or Syndication Agent, as
applicable, and the Administrative Agent acting as Collateral Agent) for such
Lender to act as specified herein and in the other Credit Documents, and each
such Lender hereby irrevocably authorizes JPMCB and LCPI, as the Lead Agents for
such Lender, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the respective Lead Agents by the
terms of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental

-102-



--------------------------------------------------------------------------------



 



thereto. Each Lead Agent agrees to act as such upon the express conditions
contained in this Section 11. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Lead Agent shall have any duties or
responsibilities, except those expressly set forth herein or in the other Credit
Documents, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against any Lead Agent. The provisions of this Section 11 are solely for the
benefit of the Lead Agents and the Lenders, and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions hereof, provided
that the Borrower shall have the rights granted to it pursuant to Section 11.09.
In performing its functions and duties under this Agreement and each other
Credit Document, each Lead Agent shall act solely as agent of the Lenders and
does not assume and shall not be deemed to have assumed any obligation or
relationship of agency or trust with or for either Credit Party. No Lender which
is a Syndication Agent (other than LCPI), Documentation Agent, Managing Agent,
Co-Agent, Participant, Joint Lead Arranger or Joint Bookrunner (as such Lender
may be designated in such capacity pursuant to the signature pages hereto or
otherwise) shall have any duties or obligations in its capacity as such under
this Agreement.
          11.02 Delegation of Duties. Each Lead Agent may execute any of its
duties under this Agreement or any other Credit Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Lead Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care except to the extent otherwise required by Section 11.03.
          11.03 Exculpatory Provisions. No Lead Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Credit Document
(except for its or such Person’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
decision) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower, any
Subsidiary or any of their respective officers contained in this Agreement, any
other Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by any Lead Agent under or in
connection with, this Agreement or any other Credit Document or for any failure
of the Borrower or any Subsidiary or any of their respective officers to perform
its obligations hereunder or thereunder. No Lead Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Borrower or any
Subsidiary. No Lead Agent shall be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any Credit Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by any Lead Agent to the Lenders or by or on behalf of the
Borrower or any Subsidiary to any Lead Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or Letters of Credit or of the
existence or possible existence of any Default or Event of Default.

-103-



--------------------------------------------------------------------------------



 



          11.04 Reliance by Lead Agents. Each Lead Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile transmission, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Credit Parties), independent accountants and other experts selected by such Lead
Agent. Each Lead Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Credit Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Lead Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Credit Documents in accordance with a request of the
Required Lenders (or to the extent specifically provided in Section 12.12(a),
all the Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.
          11.05 Notice of Default. No Lead Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Lead Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
any Lead Agent receives such a notice, such Lead Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
          11.06 Non-Reliance on Lead Agents and Other Lenders. Each Lender
expressly acknowledges that no Lead Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Lead Agent hereafter taken, including
any review of the affairs of the Borrower or any Subsidiary, shall be deemed to
constitute any representation or warranty by any Lead Agent to any Lender. Each
Lender represents to each Lead Agent that it has, independently and without
reliance upon any Lead Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower and its
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Lead Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, assets, operations, property,
financial and other condition, prospects and creditworthiness of the Borrower
and its Subsidiaries. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
no Lead Agent shall have any duty or responsibility to provide

-104-



--------------------------------------------------------------------------------



 



any Lender with any credit or other information concerning the business,
operations, assets, property, financial and other conditions, prospects or
creditworthiness of the Borrower or any of its Subsidiaries which may come into
the possession of such Lead Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates.
          11.07 Indemnification. The Lenders agree to indemnify each Lead Agent
in its capacity as such ratably according to the sum of their outstanding Term
Loans and their aggregate Revolving Loan Commitments (or, if the Total Revolving
Loan Commitment has been terminated, their aggregate Revolving Loan Commitments
as in effect immediately prior to such termination), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, reasonable expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the Obligations) be imposed on, incurred by or asserted against such
Lead Agent in its capacity as such in any way relating to or arising out of this
Agreement or any other Credit Document, or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted to be taken by any Lead Agent under or in
connection with any of the foregoing, but only to the extent that any of the
foregoing is not paid by the Borrower or any of its Subsidiaries; provided that
no Lender shall be liable to any Lead Agent for the payment of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting solely from such Lead Agent’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). If any indemnity furnished
to any Lead Agent for any purpose shall, in the opinion of such Lead Agent, be
insufficient or become impaired, such Lead Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished. The agreements in this Section 11.07
shall survive the payment of all Obligations.
          11.08 Lead Agents in Their Individual Capacities. Each Lead Agent and
its affiliates may make loans to, accept deposits from and generally engage in
any kind of business with the Borrower and/or any of its Subsidiaries as though
such Lead Agent were not a Lead Agent hereunder. With respect to the Loans made
by it, Letters of Credit issued by it and all Obligations owing to it, each Lead
Agent shall have the same rights and powers under this Agreement and each other
Credit Document as any Lender and may exercise the same as though it were not a
Lead Agent, and the terms “Lender” and “Lenders” shall include each Lead Agent
in its individual capacity.
          11.09 Successor Lead Agents, etc. (a) Each Lead Agent may resign from
the performance of all its functions and duties hereunder and/or under the other
Credit Documents (including, without limitation, its functions and duties as
Collateral Agent) at any time by giving 30 Business Days’ prior written notice
to the Lenders and, unless a Default or an Event of Default under Section 9.05
then exists, the Borrower. Any such resignation by a Lead Agent hereunder shall
also constitute its resignation (if applicable) as a Letter of Credit Issuer and
the Swingline Lender, in which case the resigning Lead Agent (x) shall not be
required to issue any further Letters of Credit or make any additional Swingline
Loans hereunder and (y) shall maintain all of its rights as Letter of Credit
Issuer or Swingline Lender, as the case may be, with respect to any Letter of
Credit issued by it, or Swingline Loans made by it, prior to the date of such
resignation. Such resignation shall take effect upon (i) in the case of the Lead
Agent serving

-105-



--------------------------------------------------------------------------------



 



as Administrative Agent and/or Collateral Agent, the appointment of a successor
Administrative Agent and/or Collateral Agent pursuant to clauses (b) and
(c) below or as otherwise provided below and (ii) in the case of any other Lead
Agent, on such 30th Business Day following delivery of the notice described
above.
          (b) Upon any such notice of resignation by a Lead Agent then serving
as Administrative Agent and Collateral Agent, the Required Lenders shall appoint
a successor Lead Agent hereunder and/or under the other Credit Documents to act
in such capacities which shall be a commercial bank or trust company acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).
          (c) If a successor Lead Agent shall not have been so appointed within
such 30 Business Day period as contemplated by preceding clause (b), the
Administrative Agent, with the consent of the Borrower (which consent shall not
be unreasonably withheld or delayed, provided that the Borrower’s consent shall
not be required if an Event of Default then exists), shall then appoint a
successor Lead Agent who shall serve as Administrative Agent and Collateral
Agent hereunder and/or under the other Credit Documents until such time, if any,
as the Required Lenders appoint a successor Lead Agent to act in such capacities
as provided above.
          (d) If no successor Lead Agent has been appointed pursuant to clause
(b) or (c) above by the 30th Business Day after the date such notice of
resignation was given by such Lead Agent, such Lead Agent’s resignation shall
become effective and the Required Lenders shall thereafter perform all the
duties of such Lead Agent hereunder and/or under any other Credit Document until
such time, if any, as the Lenders appoint a successor Lead Agent as provided
above.
          (e) Upon a resignation of any Lead Agent pursuant to this
Section 11.09, such Lead Agent shall remain indemnified to the extent provided
in this Agreement and the other Credit Documents and the provisions of this
Section 11 shall continue in effect for the benefit of such Lead Agent for all
of its actions and inactions while serving as such Lead Agent.
          SECTION 12. Miscellaneous.
          12.01 Payment of Expenses, etc. (a) The Borrower agrees to: (i) pay
all reasonable out-of-pocket costs and expenses of (x) the Agents, whether or
not the transactions herein contemplated are consummated, in connection with the
negotiation, preparation, execution and delivery of the Credit Documents and the
documents and instruments referred to therein and any amendment, waiver or
consent relating thereto (including, without limitation, the reasonable fees and
disbursements of White & Case LLP), (y) each Letter of Credit Issuer incurred in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (z) each Lead Agent, each Letter
of Credit Issuer, the Swingline Lender and each of the Lenders in connection
with the enforcement of or protection of its rights under the Credit Documents
and the documents and instruments referred to therein (including, without
limitation, the reasonable fees and disbursements of counsel for each Lead Agent
and for each of the Lenders incurred during any workout, restructuring or

-106-



--------------------------------------------------------------------------------



 



negotiations in respect of any Credit Event); (ii) pay and hold each of the
Lenders harmless from and against any and all present and future stamp and other
similar taxes with respect to the foregoing matters and save each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to such
Lender) to pay such taxes; and (iii) indemnify each Agent, the Collateral Agent,
each Letter of Credit Issuer, the Swingline Lender and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Credit Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the Transaction or any other
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by any Letter of
Credit Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned, leased or operated
by the Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claims, litigation, investigation or proceeding relating
to any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee. To
the extent that the undertaking to indemnify, pay or hold harmless any Agent,
the Collateral Agent, any Letter of Credit Issuer, the Swingline Lender or any
Lender set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Borrower shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.
          (b) To the extent that the Borrower fails to pay any amount required
to be paid by it to any Agent, the Collateral Agent, any Letter of Credit Issuer
or the Swingline Lender under paragraph (a) of this Section, each Lender
severally agrees to pay to such Agent, the Collateral Agent, such Letter of
Credit Issuer or the Swingline Lender, as the case may be, such Lender’s
proportional share (determined (x) using such Lender’s respective “percentage”
as used in determining the Required Lenders as if there were no Defaulting
Lenders and (y) as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claims, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent, the
Collateral Agent, such Letter of Credit Issuer or the Swingline Lender in its
capacity as such.
          (c) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Credit Document or any agreement or instrument

-107-



--------------------------------------------------------------------------------



 



contemplated thereby, the Transaction, any Loan or Letter of Credit or the use
of the proceeds thereof.
          (d) All amounts due under this Section shall be payable promptly after
written demand therefor.
          12.02 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence of an Event of Default, each Lender and each of
its Affiliates is hereby authorized at any time or from time to time, to the
fullest extent permitted by law, without presentment, demand, protest or other
notice of any kind to any Credit Party or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and apply any and
all deposits (general or special, time or demand, provisional or final) and any
other obligations at any time held or owing by such Lender of Affiliate
(including, without limitation, by branches and agencies of such Lender wherever
located) to or for the credit or the account of any Credit Party against and on
account of the Obligations and liabilities of such Credit Party to such Lender
under this Agreement or under any of the other Credit Documents, including,
without limitation, all interests in Obligations of such Credit Party purchased
by such Lender pursuant to Section 12.06(b), and all other claims of any nature
or description arising out of or connected with this Agreement or any other
Credit Document, irrespective of whether or not such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
          12.03 Notices. (a) Except as otherwise expressly provided herein
(including Section 12.03(b) below), all notices and other communications
provided for hereunder shall be in writing (including telegraphic, telex,
facsimile transmission or cable communication) and mailed, telegraphed, telexed,
telecopied, cabled or delivered, if to a Credit Party, at the address specified
opposite its signature below or in the other relevant Credit Documents, as the
case may be; if to any Lender, at its address specified for such Lender on Annex
II hereto or its Administrative Questionnaire; or, at such other address as
shall be designated by any party in a written notice to the other parties
hereto. All such notices and communications shall be telegraphed, telexed,
telecopied, or cabled or sent by overnight courier, and shall be effective when
received.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Sections 1, 2, 3 or 4 unless otherwise agreed by
the Administrative Agent and the applicable Lender. The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          12.04 Benefit of Agreement. (a) This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto, provided that (i) the Borrower may not assign or
transfer any of its interests hereunder,

-108-



--------------------------------------------------------------------------------



 



except to the extent any such assignment results from the consummation of a
transaction permitted under Section 8.02, without the prior written consent of
each of the Lenders (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) the rights of each Lender
to transfer, assign or grant participations in its rights and/or obligations
hereunder shall be limited as set forth below in this Section 12.04.
Notwithstanding the foregoing or anything else in this Section 12.04, any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
including further, in the case of any Lender that is a fund, all or any portion
of its Notes of Loans to its trustee or to a collateral agent or to another
creditor providing credit or credit support to such Lender in support of its
obligations to such trustee, such collateral agent or a holder of, or any other
representative of a holder of, such obligations, or such other creditor, as the
case may be, and this Section shall not apply to any such pledge or assignment
of a security interest; provided however that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
          (b) Each Lender shall have the right to transfer, assign or grant
participations in all or any part of its remaining rights and obligations
hereunder on the basis set forth below in this clause (b).
          (A) Assignments. At any time, each Lender may assign pursuant to an
Assignment Agreement substantially in the form of Exhibit E hereto (each, an
“Assignment Agreement”) all or a portion of its rights and obligations hereunder
(including all or a portion of any of its Commitments and the Loans at the time
owing to it) pursuant to this clause (b)(A) to one or more Lenders and/or their
affiliates and/or one or more Eligible Transferees, in any such case with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of the Borrower, the Administrative Agent and each Significant Letter of Credit
Issuer, provided that (x) the consent of the Borrower shall not be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee and (y) no
consent of the Administrative Agent, any Significant Letter of Credit Issuer or
the Borrower shall be required for any assignment of Term Loans. Each assignment
shall be subject to the following additional conditions:
     (I) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund of a Lender, or an assignment of the entire remaining
amount of the assigning Lender’s Revolving Loan Commitment or Loans of any
Tranche, the amount of the Revolving Loan Commitment or Loans of each Tranche of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than (x) $1,000,000 in the case of
Term Loans and (y) $5,000,000 in the case of Revolving Loan Commitments (and
related Obligations), unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
     (II) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided

-109-



--------------------------------------------------------------------------------



 



that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Tranche of Commitments or Loans; and
     (III) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          Any assignment to another Lender pursuant to this clause (b)(A) will
become effective upon the payment to the Administrative Agent by (I) either the
assigning or the assignee Lender or (II) in the case of an assignment pursuant
to Section 1.14, the Replacement Lender, of a nonrefundable assignment fee of
$3,500, the satisfaction of clause (III) of the preceding sentence (if
applicable), the receipt of any written consents to such assignment required
above and the recording by the Administrative Agent of such assignment, and the
resultant effects thereof on the Commitments and outstanding Loans of the
assigning Lender and the assignee Lender, in the Register, the Administrative
Agent hereby agreeing to effect such recordation no later than five Business
Days after its receipt of a written notification by the assigning Lender and the
assignee Lender of the proposed assignment, provided that the Administrative
Agent shall not be required to (but may if it so elects) so record any
assignment in the Register on or after the date on which any proposed amendment,
modification or supplement in respect of this Agreement has been circulated to
the Lenders for approval until the earlier of (x) the effectiveness of such
amendment, modification or supplement in accordance with Section 12.12(a) or
(y) 30 days following the date on which such proposed amendment, modification or
supplement was circulated to the Lenders. Upon the effectiveness of any
assignment pursuant to this clause (b)(A), (x) the assignee will become a
“Lender” for all purposes of this Agreement and the other Credit Documents with
a Commitment and/or outstanding Loans as so recorded by the Administrative Agent
in the Register, and to the extent of such assignment, the assigning Lender
shall be relieved of its obligations hereunder with respect to the portion of
its Commitment and/or Loans being assigned, (y) Annex I shall be deemed to be
amended to reflect the Commitment and outstanding Loans of the respective
assignee and of the other Lenders and (z) the Borrower shall issue new Notes (in
exchange for the Note of the assigning Lender) to the assigning Lender (to the
extent such Lender’s Commitment or outstanding Loans, as the case may be, are
not reduced to zero as a result of such assignment) and to the assignee Lender,
in each case to the extent requested by the assigning Lender or assignee Lender,
as the case may be, in conformity with the requirements of Section 1.05 to the
extent needed to reflect the revised Commitments and/or outstanding Loans of
such Lenders. The Administrative Agent will (x) notify each Letter of Credit
Issuer within 5 Business Days of the effectiveness of any assignment hereunder
and (y) prepare on the last Business Day of each calendar quarter during which
an assignment has become effective pursuant to this clause (b)(A) a new Annex I
giving effect to all such assignments effected during such quarter and will
promptly provide same to the Borrower and each of the Lenders. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (B) Participations. Each Lender may transfer, grant or assign
participations in all or any part of such Lender’s interests and obligations
hereunder pursuant to this clause (b)(B) to any Eligible Transferee, provided
that (i) such Lender shall remain a “Lender” for all purposes of this Agreement
and the transferee of such participation shall not constitute a Lender hereunder

-110-



--------------------------------------------------------------------------------



 



and (ii) no participant under any such participation shall have rights to
approve any amendment to or waiver of this Agreement or any other Credit
Document except to the extent such amendment or waiver would (u) extend the
scheduled final maturity of any Loan, Commitment or Note, or any portion
thereof, in which such participant is participating, (v) reduce the interest
rate or extend the time of payment of interest (other than as a result of
waiving the applicability of any post-default increase in interest rates) or
Fees applicable to any of the Loans, Commitments or Letters of Credit or reduce
the principal amount thereof, (w) release Reynolds Tobacco from its Guaranty,
(x) at any time Collateral is pledged pursuant to the Security Documents release
(other than pursuant to the automatic release provided for in Section 7.10 or as
otherwise expressly permitted by the Security Documents) all or substantially
all of the Collateral, (y) amend, modify or waive any provision of this clause
(B) (other than technical amendments which do not adversely affect the rights of
any Lender) or (z) consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement. In the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other Credit Documents (the participant’s rights against the granting
Lender in respect of such participation to be those set forth in the agreement
with such Lender creating such participation) and all amounts payable by the
Borrower hereunder shall be determined as if such Lender had not sold such
participation, provided that such participant shall be entitled to receive
additional amounts under Sections 1.10, 1.11, 2.05 and 4.04 on the same basis as
if it were a Lender. In addition, each agreement creating any participation must
include an agreement by the participant to be bound by the provisions of
Section 12.15.
          (c) Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender hereunder
or any grant of participations therein shall be permitted if such transfer,
assignment or grant would require the Borrower or any Guarantor to file a
registration statement with the SEC or to qualify the Loans under the “Blue Sky”
laws of any State.
          (b) Each Lender initially party to this Agreement hereby represents,
and each Person that becomes a Lender pursuant to an assignment permitted by the
preceding clause (b)(A) will upon its becoming party to this Agreement
represent, that it is an Eligible Transferee which makes loans in the ordinary
course of its business and that it will make or acquire Loans for its own
account in the ordinary course of such business, provided that, subject to the
preceding clauses (a) through (c), the disposition of any promissory notes or
other evidences of or interests in Indebtedness held by such Lender shall at all
times be within its exclusive control.
          (e) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(each, an “SPC”) of such Granting Lender, identified as such in writing from
time to time by the respective Granting Lender to the Administrative Agent and
the Borrower, the option to provide to the Borrower all or any part of any
Revolving Loan that such Granting Lender would otherwise be obligated to make to
the Borrower pursuant to Section 1.01(a), provided that (i) nothing herein shall
constitute a commitment to make any Revolving Loan by any SPC and (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the respective Granting Lender shall be obligated to make such
Revolving Loan pursuant to the terms hereof. The making of a Revolving Loan by
an SPC hereunder shall utilize the Revolving Loan Commitment of the respective
Granting Lender to the same extent, and as if, such Revolving

-111-



--------------------------------------------------------------------------------



 



Loan were made by such Granting Lender. Each party hereto hereby agrees that
(x) no SPC shall be liable for any payment under this Agreement for which a
Lender would otherwise be liable and (y) the Granting Lender for any SPC shall
be (and hereby agrees that it is) liable for any payment under this Agreement
for which the SPC would be liable in the absence of preceding clause (x). In
furtherance of the foregoing, each party hereto hereby agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or similar proceedings under
the laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 12.04, any SPC may (i) with
notice to, but without the prior written consent of, the Borrower or the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions (if consented to by the Borrower and the Administrative
Agent) providing liquidity and/or credit facilities to or for the account of
such SPC to fund the Revolving Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Revolving Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.
          (f) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one its offices a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and Unpaid Drawings owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, each Letter of Credit
Issuer and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Letter of Credit Issuer and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
          12.05 No Waiver; Remedies Cumulative. No failure or delay on the part
of any Lead Agent, the Administrative Agent, any Letter of Credit Issuer or any
Lender in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between any Credit Party and any Lead
Agent, the Collateral Agent, the Swingline Lender, any Letter of Credit Issuer
or any Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights and remedies
herein expressly provided are cumulative and not exclusive of any rights or
remedies which any Lead Agent, the Collateral Agent, the Swingline Lender, any
Letter of Credit Issuer or any Lender would otherwise have. No notice to or
demand on any Credit Party in any case shall entitle such Credit Party to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Lead Agents, the Collateral Agent, the
Swingline Lender, the Letter of Credit Issuers or the Lenders to any other or
further action in any circumstances without notice or demand. No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section

-112-



--------------------------------------------------------------------------------



 



12.12(a), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality for the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or any Letter of
Credit Issuer may have had notice or knowledge of such Default or Event of
Default at the time.
          12.06 Payments Pro Rata. (a) The Administrative Agent agrees that
promptly after its receipt of each payment from or on behalf of any Credit Party
in respect of any Obligations of such Credit Party, it shall, except as
otherwise provided in this Agreement or any other Credit Document, distribute
such payment to the Lenders pro rata based upon their respective shares, if any,
of the Obligations with respect to which such payment was received.
          (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or Lender’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Loans or Fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligations then owed and due to such Lender bears to the total of such
Obligations then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
(without recourse or warranty) from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount; provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
          12.07 Calculations; Computations. (a) The financial statements to be
furnished to the Administrative Agent (for the benefit of the Lenders) pursuant
hereto shall be made and prepared in accordance with GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the Borrower to the Administrative Agent);
provided that, except as otherwise specifically provided herein, all
computations determining compliance with Section 8, including definitions used
therein, shall utilize accounting principles and policies in effect at the time
of the preparation of, and in conformity with those used to prepare, the
financial statements for the fiscal year of the Borrower ended December 31, 2005
delivered to the Administrative Agent pursuant to Section 7.01(b), provided that
in the event GAAP shall be modified from that in effect at the time of the
preparation of such financial statements, the Borrower shall be entitled to
utilize GAAP, as so modified, for purposes of such computations to the extent
that (x) the Borrower gives the Administrative Agent 30 days’ prior written
notice of such proposed modification and (y) prior thereto the Borrower and the
Lead Agents shall have agreed upon adjustments, if any, to Sections 8.05, 8.07,
8.08 and 8.13 (and the definitions used therein), the sole purpose of which
shall be to give effect to such proposed change (it being understood and agreed
that to the extent that the Borrower and the Lead Agents cannot agree on
appropriate adjustments to such Sections (or that no adjustments are necessary),
the proposed change may not be effected); and provided, further, that if at any
time the computations determining compliance with Section 8 (and the definitions
used therein) utilize accounting principles different from those utilized in the
financial statements furnished to the Administrative Agent pursuant to this
Agreement, such

-113-



--------------------------------------------------------------------------------



 



financial statements shall be accompanied by reconciliation work-sheets.
Notwithstanding the foregoing, for purposes of the computations determining
compliance with Section 8, all expenses and other charges arising from any
settlement of tobacco liability which are required by GAAP to be retroactively
applied to a previous fiscal quarter of the Borrower shall instead be accrued in
the fiscal quarter in which such expenses and charges occur.
          (b) All computations of interest and Fees hereunder shall be made on
the actual number of days elapsed over a year of 360 days (or in the case of
Reference Rate Loans determined by reference to the Base Rate, 365/366 days).
          (c) All determinations of the Stated Amount of Letters of Credit and
of the principal amount of Unpaid Drawings, in each case to the extent
denominated in a currency other than U.S. Dollars, shall be made by converting
same into U.S. Dollars at (x) if a Currency Agreement has been entered into by
the Borrower and/or any of its Subsidiaries in connection with such
Indebtedness, and is in effect at the time of such determination, the rate
provided in such Currency Agreement, provided that this clause (x) shall not be
applicable (I) unless the Administrative Agent has received sufficient
information from the Borrower to determine the exchange rate established by such
Currency Agreement and the duration thereof, or (II) to any determination of the
Borrower’s obligation to reimburse in U.S. Dollars a Drawing under a Letter of
Credit denominated in a currency other than U.S. Dollars, (y) in the case of a
determination of the Borrower’s obligation to reimburse in U.S. Dollars a
Drawing under a Letter of Credit denominated in a currency other than U.S.
Dollars, the spot exchange rate for the currency in question of the Letter of
Credit Issuer on the date of such Drawing or (z) if the provisions of the
foregoing clauses (x) and (y) are not applicable, the “official” exchange rate,
if applicable, or the spot exchange rate for the currency in question calculated
by the Administrative Agent on the last Business Day of the month then last
ended preceding the date on which any such determination is being made and at
such other times as the Administrative Agent elects to make such determination,
it being understood that the Administrative Agent shall have no obligation to
make any such other determinations. The Administrative Agent will promptly
notify the Borrower and each Letter of Credit Issuer of its determinations
hereunder.
          12.08 Governing Law; Submission to Jurisdiction; Venue. (a) THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER THAN CERTAIN SECURITY DOCUMENTS
EXPRESSLY PROVIDING OTHERWISE) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Credit Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Lead Agent, the Collateral Agent, any

-114-



--------------------------------------------------------------------------------



 



Letter of Credit Issuer, the Swingline Lender or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.
          (b) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 12.03. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          12.09 Counterparts; Severability. (a) This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement. A set of counterparts executed
by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
          (b) Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any jurisdiction.
          12.10 Execution. The Fourth Amended and Restated Credit Agreement
shall be fully executed on the date (the “Fourth Restatement Execution Date”) on
which the Borrower, each Lender (as defined in the Third Amended and Restated
Credit Agreement) and each Lender shall have signed a copy thereof (whether the
same or different copies) and shall have delivered the same to the
Administrative Agent at the Administrative Agent’s Office or, in the case of the
Lenders, shall have given to the Administrative Agent telephonic (confirmed in
writing), written, telex or facsimile notice (actually received) at such office
that the same has been signed and mailed to it. The Administrative Agent will
give the Borrower and each Lender prompt written notice of the occurrence of the
Fourth Restatement Execution Date.
          12.11 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

-115-



--------------------------------------------------------------------------------



 



          12.12 Amendment or Waiver. (a) Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the Required Lenders; provided that (x) no such change,
waiver, discharge or termination shall, without the consent of each Lender
(other than a Defaulting Lender) with Obligations being directly affected
thereby, (i) extend any Scheduled Repayment or the scheduled final maturity of
any Loan or Note, or any portion thereof, or reduce the rate or extend the time
of payment of interest (other than as a result of waiving the applicability of
any post-default increase in interest rates) thereon or Fees (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 12.07(a) shall not constitute a reduction in the
rate of interest or Fees for the purposes of this clause (i)) or reduce the
principal amount thereof, or increase the Commitment of any Lender over the
amount thereof then in effect (it being understood that waivers or modifications
of conditions precedent, covenants, Defaults or Events of Default, mandatory
repayments or a mandatory reduction in the Total Commitment shall not constitute
an increase of the Commitment of any Lender, and that an increase in the
available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (ii) release any Subsidiary from the
Subsidiary Guaranty, except in connection with a sale or other disposition of
such Subsidiary permitted by this Agreement, (iii) at any time Collateral is
pledged pursuant to the Security Documents release (other than pursuant to the
automatic release provided for in Section 7.10 or as otherwise expressly
permitted by the Security Documents) all or substantially all of the Collateral,
(iv) amend, modify or waive any provision of this Section (other than technical
amendments which do not adversely affect the rights of any Lender), or
Section 12.06 in a manner that would alter the pro rata sharing of payments
required thereby, (v) reduce the percentage specified in the definition of
Required Lenders or (vi) consent to the assignment or transfer by the Borrower
of any of its rights and obligations under this Agreement; and (y) the financial
covenants set forth in Sections 8.05, 8.07, 8.08 and 8.13 (and the defined terms
used therein) may be adjusted with the consent of the Borrower and the Lead
Agents to the extent provided in Sections 7.09 and 12.07(a). No provision of
Section 11 may be amended or modified without the consent of any Lead Agent
adversely affected thereby. The obligations of the Swingline Lender to make
Swingline Loans, the terms of any such Swingline Loans and the obligations of
the other Lenders to fund Mandatory Borrowings shall not be amended or modified
without the consent of the Swingline Lender. The terms of Section 2 shall not be
amended or modified without the consent of any Letter of Credit Issuer adversely
affected thereby.
          (b) If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clause (x) of the proviso appearing in the first sentence of Section 12.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right to replace each such non-consenting Lender or
Lenders with one or more Replacement Lenders pursuant to Section 1.14, so long
as (i) at the time of such replacement, each such Replacement Lender consents to
the proposed change, waiver, discharge or termination, and (ii) all
non-consenting Lenders whose individual consent is required are treated the
same.
          12.13 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with

-116-



--------------------------------------------------------------------------------



 



or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation by any such other party or in its behalf and
notwithstanding that any Lead Agent, the Administrative Agent, the Collateral
Agent, any Letter of Credit Issuer, the Swingline Lender or any Lender may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Revolving Loan Commitments have not expired or terminated. All indemnities
set forth herein including, without limitation, in Section 1.10, 1.11, 2.05,
4.04, 11.07 or 12.01 shall survive the execution and delivery of this Agreement
and the making of the Loans, the issuances of Letters of Credit, the repayment
of the Obligations and the termination of the Total Commitment.
          12.14 Domicile of Loans. Subject to Section 12.04, each Lender may
transfer and carry its Loans at, to or for the account of any branch office,
subsidiary or affiliate of such Lender; provided that the Borrower shall not be
responsible for costs arising under Section 1.10, 1.11, 2.05 or 4.04 resulting
from any such transfer (other than a transfer pursuant to Section 1.12) to the
extent not otherwise applicable to such Lender prior to such transfer.
          12.15 Confidentiality. (a) Each of the Administrative Agent, the
Letter of Credit Issuer and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in (which shall be an Eligible
Transferee), any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 12.15 or
(ii) becomes available to the Administrative Agent, the Letter of Credit Issuer
or any Lender on a non-confidential basis from a source other than the Borrower.
For the purposes of this Section, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower, its
Subsidiaries or their businesses, other than any such information that is
available to the Administrative Agent, the Letter of Credit Issuer or any Lender
on a non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the

-117-



--------------------------------------------------------------------------------



 



same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
          (b) EACH LENDER ACKNOWLEDGES THAT THE INFORMATION AS DEFINED IN
SECTION 12.15(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
          (c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
AFFILIATES, THE OTHER CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES) AND ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS
TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
          12.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          12.17 USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.
          12.18 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in

-118-



--------------------------------------------------------------------------------



 



accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender.
          12.19 Post-Closing Actions. Notwithstanding anything to the contrary
contained in this Agreement or the other Credit Documents, the parties hereto
acknowledge and agree that the actions relating to the Mortgages and Real
Property of the Borrower and its Subsidiaries and such other matters described
on Annex X shall be completed in accordance with Annex X. The provisions of
Annex X shall be deemed incorporated herein by reference as fully as if set
forth herein in its entirety.
          All provisions of this Credit Agreement and the other Credit Documents
(including, without limitation, all conditions precedent, representations,
warranties, covenants, events of default and other agreements herein and
therein) shall be deemed modified to the extent necessary to effect the
foregoing (and to permit the taking of the actions described above within the
time periods required above, rather than as otherwise provided in the Credit
Documents). The parties hereto acknowledge and agree that the failure to take
any of the actions required above, within the relevant time periods required
above, shall give rise to an immediate Event of Default pursuant to this
Agreement.
          12.20 Special Provisions Relating to Amendment and Restatement.
(a) The Required Lenders under, and as defined in, the Third Amended and
Restated Credit Agreement hereby consent to the “refinancing indebtedness” under
this Agreement being treated as “indebtedness pursuant to the Credit Agreement”
for purposes of the Pledge Agreement, the Security Agreement, the Intercompany
Subordination Agreement and the Mortgages. The Borrower, for its part, hereby
gives notice that the refinancing indebtedness under this Agreement shall be
treated as “issued under the Credit Agreement” for purposes of the Pledge
Agreement, Security Agreement, the Intercompany Subordination Agreement and the
Mortgages.
          (b) The parties hereto acknowledge and agree that:
     (i) the Borrower and its Subsidiaries (as defined in the Third Amended and
Restated Credit Agreement) executed and delivered the Security Documents (as
defined in the Third Amended and Restated Credit Agreement) in favor of the
Collateral Agent on behalf of the Secured Creditors (as defined in the Third
Amended and Restated Credit Agreement) to secure the payment and performance of,
inter alia, the Obligations (as defined in the Third Amended and Restated Credit
Agreement);
     (ii) the security interests granted to the Collateral Agent on behalf of
the Secured Creditors pursuant to the Security Documents (as defined in the
Third Amended and Restated Credit Agreement) shall remain outstanding and in
full force and effect,

-119-



--------------------------------------------------------------------------------



 



without interruption or impairment of any kind, in accordance with the terms of
such Security Documents and shall continue to secure the Obligations (as defined
in such Security Documents);
     (iii) the Obligations represent, among other things, the amendment,
restatement, renewal, extension, consolidation and modification of the
Obligations (as defined in the Third Amended and Restated Credit Agreement)
arising in connection with the Third Amended and Restated Credit Agreement and
other Credit Documents (as defined in the Third Amended and Restated Credit
Agreement) executed in connection therewith;
     (iv) (a) the Third Amended and Restated Credit Agreement and the other
Credit Documents (as defined in the Third Amended and Restated Credit Agreement)
executed in connection therewith and the collateral pledged thereunder shall
secure, without interruption or impairment of any kind, all existing
Indebtedness (as defined in the Third Amended and Restated Credit Agreement)
under the Third Amended and Restated Credit Agreement and the other Credit
Documents (as defined in the Third Amended and Restated Credit Agreement)
executed in connection therewith, as they may be amended, restated, renewed,
extended, consolidated and modified hereunder, together with all other
Obligations hereunder; (b) all Liens evidenced by the Credit Documents (as
defined in the Third Amended and Restated Credit Agreement) executed in
connection therewith are hereby ratified, confirmed and continued; and (c) the
Credit Documents are intended to restate, renew, extend, consolidate, amend and
modify the Third Amended and Restated Credit Agreement and the other Credit
Documents (as defined in the Third Amended and Restated Credit Agreement)
executed in connection therewith; and
     (v) (a) the provisions of the Third Amended and Restated Credit Agreement
and the other Credit Documents (as defined in the Third Amended and Restated
Credit Agreement) executed in connection therewith, to the extent restated,
renewed, extended, consolidated, amended and modified hereby or the other
corresponding Credit Documents, are hereby superseded and replaced by the
provisions hereof and of the corresponding other Credit Documents; (b) the Notes
restate, renew, extend, consolidate, amend, modify, replace, are substituted for
and supersede, but do not extinguish, the Indebtedness (as defined in the Third
Amended and Restated Credit Agreement) arising under the Notes (as defined in
the Third Amended and Restated Credit Agreement) issued pursuant to the Third
Amended and Restated Credit Agreement; and (c) the execution and delivery of the
Credit Documents, and the performance by Credit Parties of their respective
obligations thereunder shall not constitute a novation.
          (c) By its execution and delivery of this Agreement, each of the
Lenders hereby (i) consents to the execution and delivery of the RAI Assumption
Agreement by the Borrower and RJRTH and the assignment by RJRTH to the Borrower,
and the Borrower’s assumption, of all of RJRTH’s rights and obligations under
the Third Amended and Restated Credit Agreement and the other Credit Documents
(as defined in the Third Amended and Restated Credit Agreement) to which RJRTH
is a party, effected thereby, (ii) authorizes the Administrative Agent (on
behalf of such Lender) to execute and acknowledge the RAI Assumption Agreement
on its behalf, (iii) consents to the release of the pledge of the capital

-120-



--------------------------------------------------------------------------------



 



stock of RJRTH held by the Borrower pursuant to the Pledge Agreement (as defined
in the Third Amended and Restated Credit Agreement and as in effect immediately
prior to the Fourth Restatement Effective Date) (it being understood that the
capital stock of RJRTH held by the Borrower shall be re-pledged in favor of the
Collateral Agent pursuant to the Pledge Agreement on the Fourth Restatement
Effective Date in accordance with the terms of the Pledge Agreement) and
(iv) consents to the release of the pledge of the capital stock of Reynolds
Tobacco held by RJRTH pursuant to the Pledge Agreement (as defined in the Third
Amended and Restated Credit Agreement and as in effect immediately prior to the
Fourth Restatement Effective Date) (it being understood that the capital stock
of Reynolds Tobacco held by RJRTH shall be re-pledged in favor of the Collateral
Agent to secure the RJRTH Intecompany Note Obligations (as defined in the Pledge
Agreement) on the Fourth Restatement Effective Date, all as more particularly
set forth in the Pledge Agreement).
          SECTION 13. Borrower Guaranty.
          13.01 The Guaranty. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder, to induce the Credit Card Issuers to
enter into and/or maintain Secured Credit Card Agreements, to induce the Lenders
or any of their respective affiliates to enter into Hedging Agreements and to
induce Calyon to maintain the Existing Interest Rate Swap Agreement and, in
recognition of the direct benefits to be received by the Borrower from the
proceeds of the Loans, the issuance of the Letters of Credit and the entering
into and/or maintenance of Secured Credit Card Agreements and Hedging
Agreements, the Borrower hereby agrees as follows: the Borrower hereby
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, acceleration
or otherwise, of any and all of the Guaranteed Obligations to the Guaranteed
Creditors. If any or all of the Guaranteed Obligations to the Guaranteed
Creditors becomes due and payable hereunder, the Borrower unconditionally
promises to pay such indebtedness to the Guaranteed Creditors, or order, on
demand, together with any and all expenses which may be incurred by the
Guaranteed Creditors in collecting any of the Guaranteed Obligations. This
Borrower Guaranty is a guaranty of payment and not of collection. This Borrower
Guaranty is a continuing one and all liabilities to which it applies or may
apply under the terms hereof shall be conclusively presumed to have been created
in reliance hereon. If claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including any Guaranteed Party), then and in such
event the Borrower agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon the Borrower, notwithstanding any revocation of
this Borrower Guaranty or any other instrument evidencing any liability of any
other Guaranteed Party, and the Borrower shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.
          13.02 Bankruptcy. Additionally, the Borrower unconditionally and
irrevocably guarantees the payment of any and all of the Guaranteed Obligations
to the Guaranteed Creditors whether or not due or payable by any Guaranteed
Party upon the occurrence of any of the events

-121-



--------------------------------------------------------------------------------



 



specified in Section 9.05, and unconditionally promises to pay such indebtedness
to the Guaranteed Creditors, or order, on demand.
          13.03 Nature of Liability. The liability of the Borrower hereunder is
exclusive and independent of any guaranty of the Guaranteed Obligations whether
executed by the Borrower, any other guarantor or by any other party, and the
liability of the Borrower hereunder is not affected or impaired by (a) any
direction as to application of payment by any Guaranteed Party or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Guaranteed Obligations,
or (c) any payment on or in reduction of any such other guaranty or undertaking,
or (d) any dissolution, termination or increase, decrease or change in personnel
by any Guaranteed Party, or (e) any payment made to the Guaranteed Creditors on
the Guaranteed Obligations which any such Guaranteed Creditor repays to any
Guaranteed Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and the Borrower
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, or (f) any action or inaction of the type
described in Section 13.05, or (g) the lack of validity or enforceability of any
Credit Document or any other instrument relating thereto.
          13.04 Independent Obligation. No invalidity, irregularity or
unenforceability of all or any part of the Guaranteed Obligations shall affect,
impair or be a defense to this Borrower Guaranty, and this Borrower Guaranty
shall be primary, absolute and unconditional notwithstanding the occurrence of
any event or the existence of any other circumstances which might constitute a
legal or equitable discharge of a surety or guarantor except payment in full of
the Guaranteed Obligations of the Borrower. The obligations of the Borrower
hereunder are independent of the obligations of any Guaranteed Party, any other
guarantor or any other Person and a separate action or actions may be brought
and prosecuted against the Borrower whether or not action is brought against any
Guaranteed Party, any other guarantor or any other Person and whether or not any
Guaranteed Party, any other guarantor or any other Person be joined in any such
action or actions. The Borrower waives, to the full extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by any Guaranteed Party with respect to any
Guaranteed Obligations or other circumstance which operates to toll any statute
of limitations as to such Guaranteed Party shall operate to toll the statute of
limitations as to the Borrower.
          13.05 Authorization. The Borrower authorizes the Guaranteed Creditors
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to:
     (i) change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon) or any liability incurred directly or indirectly in respect
thereof, and this Borrower Guaranty made shall apply to the Guaranteed
Obligations as so changed, extended, renewed, increased or altered;

-122-



--------------------------------------------------------------------------------



 



     (ii) take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, impair, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
     (iii) exercise or refrain from exercising any rights against any Guaranteed
Party or others or otherwise act or refrain from acting;
     (iv) release or substitute any one or more endorsers, guarantors, any
Guaranteed Party or other obligors;
     (v) settle or compromise any of the Guaranteed Obligations or any liability
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and may subordinate the payment of all or any part thereof to
the payment of any liability (whether due or not) of any Guaranteed Party to
their respective creditors other than the Guaranteed Creditors;
     (vi) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of any Guaranteed Party to the Guaranteed Creditors
regardless of what liability or liabilities of such Guaranteed Party remain
unpaid;
     (vii) consent to or waive any breach of, or any act, omission or default
under, this Agreement, any other Credit Document, any Secured Credit Card
Agreement, any Hedging Agreement or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify or supplement this
Agreement, any other Credit Document, any Secured Credit Card Agreement, any
Hedging Agreement or any of such other instruments or agreements; and/or
     (viii) take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of the
Borrower from its liabilities under this Borrower Guaranty.
          13.06 Reliance. It is not necessary for the Guaranteed Creditors to
inquire into the capacity or powers of any Party or the officers, directors,
partners or agents acting or purporting to act on their behalf, and any
Guaranteed Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder by the Borrower.
          13.07 Subordination. Any of the indebtedness of any Guaranteed Party
now or hereafter owing to the Borrower is hereby subordinated to the Guaranteed
Obligations of such Guaranteed Party owing to the Guaranteed Creditors; and if
the Administrative Agent so requests at a time when an Event of Default exists,
all such indebtedness of such Guaranteed Party to the Borrower shall be
collected, enforced and received by the Borrower for the benefit of the
Guaranteed Creditors and be paid over to the Administrative Agent on behalf of
the Guaranteed Creditors on account of the Guaranteed Obligations of such
Guaranteed Party to the Guaranteed Creditors, but without affecting or impairing
in any manner the liability of the Borrower under the other provisions of this
Borrower Guaranty. Prior to the transfer by the Borrower to any

-123-



--------------------------------------------------------------------------------



 



Person (other than a Subsidiary Guarantor) of any note or negotiable instrument
evidencing any of the indebtedness of any Guaranteed Party to the Borrower, the
Borrower shall mark such note or negotiable instrument with a legend that the
same is subject to this subordination. Without limiting the generality of the
foregoing, the Borrower hereby agrees with the Guaranteed Creditors that it will
not exercise any right of subrogation which it may at any time otherwise have as
a result of this Borrower Guaranty (whether contractual, under Section 509 of
the Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash.
          13.08 Waiver. (a) Each Borrower waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against any Guaranteed Party, any other guarantor or any
other party, (ii) proceed against or exhaust any security held from any Party,
any other guarantor or any other party or (iii) pursue any other remedy in any
Guaranteed Creditor’s power whatsoever. The Borrower waives any defense based on
or arising out of any defense of any Guaranteed Party, any other guarantor or
any other party, other than payment in full in cash of the Guaranteed
Obligations, based on or arising out of the disability of any Guaranteed Party,
any other guarantor or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Guaranteed Party other than payment in full in
cash of the Guaranteed Obligations. The Guaranteed Creditors may, at their
election, foreclose on any security held by the Administrative Agent or any
other Guaranteed Creditor by one or more judicial or nonjudicial sales, whether
or not every aspect of any such sale is commercially reasonable (to the extent
such sale is permitted by applicable law), or exercise any other right or remedy
the Guaranteed Creditors may have against any Guaranteed Party or any other
party, or any security, without affecting or impairing in any way the liability
of the Borrower hereunder except to the extent the Guaranteed Obligations of the
Borrower have been paid in full in cash. The Borrower waives any defense arising
out of any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of the Borrower against any Guaranteed Party or any other
party or any security.
          (b) The Borrower waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Borrower
Guaranty, and notices of the existence, creation, modification or incurring of
new or additional Guaranteed Obligations. The Borrower assumes all
responsibility for being and keeping itself informed of each Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which the Borrower assumes and incurs hereunder, and agrees
that the Guaranteed Creditors shall have no duty to advise the Borrower of
information known to it regarding such circumstances or risks.
          (c) Until such time as the Guaranteed Obligations have been paid in
full in cash, the Borrower hereby waives all rights of subrogation which it may
at any time otherwise have as a result of this Borrower Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code, or otherwise) to the
claims of the Guaranteed Creditors against any other guarantor of the Guaranteed
Obligations and all contractual, statutory or common law rights of

-124-



--------------------------------------------------------------------------------



 



reimbursement, contribution or indemnity from any Guaranteed Party or any other
guarantor which it may at any time otherwise have as a result of this Borrower
Guaranty.
          13.09 Payments. All payments made by the Borrower pursuant to this
Section 13 shall be made in U.S. Dollars. All payments made by the Borrower
pursuant to this Section 13 will be made without setoff, counterclaim or other
defense, and shall be subject to the payment provisions applicable to the
Borrower in Sections 4.03 and 4.04.
* * *

-125-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has caused a
counterpart of this Agreement to be duly executed and delivered as of the date
first above written.

            REYNOLDS AMERICAN INC.
      By:   /s/ Daniel A. Fawley       Name:   Daniel A. Fawley       Title:  
Senior Vice President & Treasurer    

Credit Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
Individually and as Administrative Agent,
Lead Agent, Joint Lead Arranger and Joint
Bookrunner
      By:   /s/ Robert T. Sacks       Name  Robert T. Sacks       Title:  
Managing Director    

Credit Agreement

 



--------------------------------------------------------------------------------



 



            LEHMAN BROTHERS INC., as a Joint Lead
Arranger and Joint Bookrunner
      By:   /s/ Jeffrey Abt       Name  Jeffrey Abt       Title:   Managing
Director       LEHMAN COMMERCIAL PAPER INC.,
Individually and as Syndication Agent
      By:   /s/ Jeffrey Abt       Name  Jeffrey Abt       Title:   Authorized
Signatory    

Credit Agreement

 



--------------------------------------------------------------------------------



 



         
 
  SIGNATURE PAGE TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF MAY 31, 2006, AMONG REYNOLDS AMERICAN INC., THE VARIOUS LENDING INSTITUTIONS
FROM TIME TO TIME PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, LEHMAN COMMERCIAL PAPER INC. AND CITICORP USA, INC., AS SYNDICATION
AGENTS, GENERAL ELECTRIC CAPITAL CORPORATION, AS DOCUMENTATION AGENT, LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC. AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS JOINT LEAD ARRANGERS AND LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC., AS
JOINT BOOKRUNNERS
 
       
 
  Name of Institution:
 
       
 
  BAYERISCHE HYPO- UND VEREINSBANK AG,
New York Branch
 
       
 
  By:   /s/Marianne Weinzinger
 
       
 
      Name: Marianne Weinzinger
Title: Director
 
       
 
  By:   /s/Richard Cordover
 
       
 
      Name: Richard Cordover
Title: Director





--------------------------------------------------------------------------------



 



         
 
  SIGNATURE PAGE TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF MAY 31, 2006, AMONG REYNOLDS AMERICAN INC., THE VARIOUS LENDING INSTITUTIONS
FROM TIME TO TIME PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, LEHMAN COMMERCIAL PAPER INC. AND CITICORP USA, INC., AS SYNDICATION
AGENTS, GENERAL ELECTRIC CAPITAL CORPORATION, AS DOCUMENTATION AGENT, LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC. AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS JOINT LEAD ARRANGERS AND LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC., AS
JOINT BOOKRUNNERS
 
       
 
  Name of Institution:
 
       
 
  CITICORP USA, INC.
As Syndication Agent and as Lender
 
       
 
  By:   /s/Carolyn A. Kee
 
       
 
      Name: Carolyn A. Kee
Title: Vice President
 
       
 
  CITIBANK, N.A.,
as Letter of Credit Issuer
 
       
 
  By:   /s/Carolyn A. Kee
 
       
 
      Name: Carolyn A. Kee
Title: Vice President





--------------------------------------------------------------------------------



 



         
 
  SIGNATURE PAGE TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF MAY 31, 2006, AMONG REYNOLDS AMERICAN INC., THE VARIOUS LENDING INSTITUTIONS
FROM TIME TO TIME PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, LEHMAN COMMERCIAL PAPER INC. AND CITICORP USA, INC., AS SYNDICATION
AGENTS, GENERAL ELECTRIC CAPITAL CORPORATION, AS DOCUMENTATION AGENT, LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC. AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS JOINT LEAD ARRANGERS AND LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC., AS
JOINT BOOKRUNNERS
 
       
 
  Name of Institution:
 
       
 
  City National Bank of New Jersey
 
       
 
  By:   /s/Louis E. Prezeau
 
       
 
      Name: Louis E. Prezeau
Title: President & CEO





--------------------------------------------------------------------------------



 



         
 
  SIGNATURE PAGE TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF MAY 31, 2006, AMONG REYNOLDS AMERICAN INC., THE VARIOUS LENDING INSTITUTIONS
FROM TIME TO TIME PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, LEHMAN COMMERCIAL PAPER INC. AND CITICORP USA, INC., AS SYNDICATION
AGENTS, GENERAL ELECTRIC CAPITAL CORPORATION, AS DOCUMENTATION AGENT, LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC. AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS JOINT LEAD ARRANGERS AND LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC., AS
JOINT BOOKRUNNERS
 
       
 
  Name of Institution:
 
       
 
  Farm Credit Bank of Texas
 
       
 
  By:   /s/Isaac E. Bennett
 
       
 
      Name: Isaac E. Bennett
Title: Vice President





--------------------------------------------------------------------------------



 



         
 
  SIGNATURE PAGE TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF MAY 31, 2006, AMONG REYNOLDS AMERICAN INC., THE VARIOUS LENDING INSTITUTIONS
FROM TIME TO TIME PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, LEHMAN COMMERCIAL PAPER INC. AND CITICORP USA, INC., AS SYNDICATION
AGENTS, GENERAL ELECTRIC CAPITAL CORPORATION, AS DOCUMENTATION AGENT, LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC. AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS JOINT LEAD ARRANGERS AND LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC., AS
JOINT BOOKRUNNERS
 
       
 
  Name of Institution:
 
       
 
  Farm Credit Services of Minnesota Valley, PCA
dba
 
       
 
  FCS Commercial Finance Group
 
       
 
  By:   /s/Daniel J. Best
 
       
 
      Name: Daniel J. Best
Title: Commercial Loan Officer





--------------------------------------------------------------------------------



 



         
 
  SIGNATURE PAGE TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF MAY 31, 2006, AMONG REYNOLDS AMERICAN INC., THE VARIOUS LENDING INSTITUTIONS
FROM TIME TO TIME PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, LEHMAN COMMERCIAL PAPER INC. AND CITICORP USA, INC., AS SYNDICATION
AGENTS, GENERAL ELECTRIC CAPITAL CORPORATION, AS DOCUMENTATION AGENT, LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC. AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS JOINT LEAD ARRANGERS AND LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC., AS
JOINT BOOKRUNNERS
 
       
 
  Name of Institution:
 
       
 
  GENERAL ELECTRIC CAPITAL CORPORATION
 
       
 
  By:   /s/Peter DiBiasi
 
       
 
      Name: Peter DiBiasi
Title: Duly Authorized Signatory





--------------------------------------------------------------------------------



 



         
 
  SIGNATURE PAGE TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF MAY 31, 2006, AMONG REYNOLDS AMERICAN INC., THE VARIOUS LENDING INSTITUTIONS
FROM TIME TO TIME PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, LEHMAN COMMERCIAL PAPER INC. AND CITICORP USA, INC., AS SYNDICATION
AGENTS, GENERAL ELECTRIC CAPITAL CORPORATION, AS DOCUMENTATION AGENT, LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC. AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS JOINT LEAD ARRANGERS AND LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC., AS
JOINT BOOKRUNNERS
 
       
 
  Name of Institution:
 
       
 
  Goldman Sachs Credit Partners
 
       
 
       
 
   
 
       
 
  By:   /s/William Archer
 
       
 
      Name: William Archer
Title: Authorized Signatory





--------------------------------------------------------------------------------



 



         
 
  SIGNATURE PAGE TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF MAY 31, 2006, AMONG REYNOLDS AMERICAN INC., THE VARIOUS LENDING INSTITUTIONS
FROM TIME TO TIME PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, LEHMAN COMMERCIAL PAPER INC. AND CITICORP USA, INC., AS SYNDICATION
AGENTS, GENERAL ELECTRIC CAPITAL CORPORATION, AS DOCUMENTATION AGENT, LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC. AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS JOINT LEAD ARRANGERS AND LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC., AS
JOINT BOOKRUNNERS
 
       
 
  Name of Institution:
 
       
 
  LEHMAN COMMERCIAL PAPER INC.
 
       
 
  By:   /s/Janine M. Shugan
 
       
 
      Name: Janine M. Shugan
Title: Authorized Signatory





--------------------------------------------------------------------------------



 



         
 
  SIGNATURE PAGE TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF MAY 31, 2006, AMONG REYNOLDS AMERICAN INC., THE VARIOUS LENDING INSTITUTIONS
FROM TIME TO TIME PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, LEHMAN COMMERCIAL PAPER INC. AND CITICORP USA, INC., AS SYNDICATION
AGENTS, GENERAL ELECTRIC CAPITAL CORPORATION, AS DOCUMENTATION AGENT, LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC. AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS JOINT LEAD ARRANGERS AND LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC., AS
JOINT BOOKRUNNERS
 
       
 
  MIZUHO CORPORATE BANK, LTD.
 
       
 
  By:   /s/James Fayen
 
       
 
      Name: James Fayen
Title: Deputy General Manager





--------------------------------------------------------------------------------



 



         
 
  SIGNATURE PAGE TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF MAY 31, 2006, AMONG REYNOLDS AMERICAN INC., THE VARIOUS LENDING INSTITUTIONS
FROM TIME TO TIME PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, LEHMAN COMMERCIAL PAPER INC. AND CITICORP USA, INC., AS SYNDICATION
AGENTS, GENERAL ELECTRIC CAPITAL CORPORATION, AS DOCUMENTATION AGENT, LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC. AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS JOINT LEAD ARRANGERS AND LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC., AS
JOINT BOOKRUNNERS
 
       
 
  Name of Institution:
 
       
 
  MORGAN STANLEY BANK
 
       
 
  By:   /s/Daniel Twenge
 
       
 
      Name: Daniel Twenge
Title: Vice President





--------------------------------------------------------------------------------



 



         
 
  SIGNATURE PAGE TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF MAY 31, 2006, AMONG REYNOLDS AMERICAN INC., THE VARIOUS LENDING INSTITUTIONS
FROM TIME TO TIME PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, LEHMAN COMMERCIAL PAPER INC. AND CITICORP USA, INC., AS SYNDICATION
AGENTS, GENERAL ELECTRIC CAPITAL CORPORATION, AS DOCUMENTATION AGENT, LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC. AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS JOINT LEAD ARRANGERS AND LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC., AS
JOINT BOOKRUNNERS
 
       
 
  Name of Institution:
 
       
 
  NATIONAL CITY BANK
 
       
 
  By:   /s/Nina Myers
 
       
 
      Name: NINA MYERS
Title: ACCOUNT OFFICER





--------------------------------------------------------------------------------



 



         
 
  SIGNATURE PAGE TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF MAY 31, 2006, AMONG REYNOLDS AMERICAN INC., THE VARIOUS LENDING INSTITUTIONS
FROM TIME TO TIME PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, LEHMAN COMMERCIAL PAPER INC. AND CITICORP USA, INC., AS SYNDICATION
AGENTS, GENERAL ELECTRIC CAPITAL CORPORATION, AS DOCUMENTATION AGENT, LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC. AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS JOINT LEAD ARRANGERS AND LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC., AS
JOINT BOOKRUNNERS
 
       
 
  Name of Institution:
 
       
 
  Raymond James Bank, FSB
 
       
 
  By:   /s/Thomas F. Macina
 
       
 
      Name: Thomas F. Macina
Title: Senior Vice President





--------------------------------------------------------------------------------



 



         
 
  SIGNATURE PAGE TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF MAY 31, 2006, AMONG REYNOLDS AMERICAN INC., THE VARIOUS LENDING INSTITUTIONS
FROM TIME TO TIME PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, LEHMAN COMMERCIAL PAPER INC. AND CITICORP USA, INC., AS SYNDICATION
AGENTS, GENERAL ELECTRIC CAPITAL CORPORATION, AS DOCUMENTATION AGENT, LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC. AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS JOINT LEAD ARRANGERS AND LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC., AS
JOINT BOOKRUNNERS
 
       
 
  Scotiabanc Inc.
 
       
 
       
 
   
 
       
 
  By:   /s/William Zarrett
 
       
 
      Name: William Zarrett
Title: Managing Director





--------------------------------------------------------------------------------



 



         
 
  SIGNATURE PAGE TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF MAY 31, 2006, AMONG REYNOLDS AMERICAN INC., THE VARIOUS LENDING INSTITUTIONS
FROM TIME TO TIME PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, LEHMAN COMMERCIAL PAPER INC. AND CITICORP USA, INC., AS SYNDICATION
AGENTS, GENERAL ELECTRIC CAPITAL CORPORATION, AS DOCUMENTATION AGENT, LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC. AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS JOINT LEAD ARRANGERS AND LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC., AS
JOINT BOOKRUNNERS
 
       
 
  The Bank of Nova Scotia:
 
       
 
       
 
   
 
       
 
  By:   /s/Dana Maloney
 
       
 
      Name: Dana Maloney
Title: Managing Director





--------------------------------------------------------------------------------



 



         
 
  SIGNATURE PAGE TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF MAY 31, 2006, AMONG REYNOLDS AMERICAN INC., THE VARIOUS LENDING INSTITUTIONS
FROM TIME TO TIME PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, LEHMAN COMMERCIAL PAPER INC. AND CITICORP USA, INC., AS SYNDICATION
AGENTS, GENERAL ELECTRIC CAPITAL CORPORATION, AS DOCUMENTATION AGENT, LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC. AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS JOINT LEAD ARRANGERS AND LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC., AS
JOINT BOOKRUNNERS
 
       
 
  Name of Institution:
 
       
 
  The Bank of New York
 
       
 
  By:   /s/David C. Siegel
 
       
 
      Name: David C. Siegel
Title: Vice President





--------------------------------------------------------------------------------



 



         
 
  SIGNATURE PAGE TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS
OF MAY 31, 2006, AMONG REYNOLDS AMERICAN INC., THE VARIOUS LENDING INSTITUTIONS
FROM TIME TO TIME PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, LEHMAN COMMERCIAL PAPER INC. AND CITICORP USA, INC., AS SYNDICATION
AGENTS, GENERAL ELECTRIC CAPITAL CORPORATION, AS DOCUMENTATION AGENT, LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC. AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS JOINT LEAD ARRANGERS AND LEHMAN
BROTHERS INC., J.P. MORGAN SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC., AS
JOINT BOOKRUNNERS
 
       
 
  Name of Institution:
 
       
 
  Wachovia Bank, National Association
 
       
 
  By:   /s/Denis Waltrich
 
       
 
      Name: Denis Waltrich
Title: Associate





--------------------------------------------------------------------------------



 



ANNEX I
LENDERS AND COMMITMENTS

                      Revolving Loan     Term   Lender   Commitment     Loan
Commitment  
JPMorgan Chase Bank, N.A.
  $ 50,000,000     $ 516,666,666.67  
Lehman Commercial Paper Inc.
  $ 50,000,000     $ 516,666,666.67  
Citicorp USA, Inc.
  $ 50,000,000     $ 516,666,666.66  
General Electric Capital Corporation
  $ 50,000,000          
Mizuho Corporate Bank, Ltd.
  $ 50,000,000          
AG First Farm Credit
  $ 45,000,000          
Farm Credit Bank of Texas
  $ 45,000,000          
Morgan Stanley
  $ 30,000,000          
The Bank of Nova Scotia
  $ 30,000,000          
Wachovia Bank, National Association
  $ 30,000,000          
Bank of New York
  $ 30,000,000          
HVB
  $ 20,000,000          
National City Bank
  $ 15,000,000          
Goldman Sachs
  $ 15,000,000          
Raymond James Bank, FSB
  $ 15,000,000          
City National Bank of New Jersey
  $ 15,000,000          
Farm Credit Services of Minnesota Vally, PCA dba FCS Commercial Finace Group
  $ 10,000,000          
Total:
  $ 550,000,000     $ 1,550,000,000  

 



--------------------------------------------------------------------------------



 



ANNEX II
LENDER ADDRESSES

      Lender   Address
JPMorgan Chase Bank, N.A.
  270 Park Avenue, Floor 4
 
  New York, NY 10017
 
  Attn: Robert T. Sacks
 
  Tel: 212-270-42118
 
  Fax: 212-270-6637
 
  e-mail: robert.sacks@jpmorgan.com
 
   
 
  with a copy to:
 
   
 
  270 Park Avenue, Floor 15
 
  New York, NY 10017
 
  Attn: Raju Nanoo  
 
  with a copy to:  
 
  1111 Fannin Street, Floor 10
 
  Houston, TX 77002-6925
 
  Attn: Jennifer A. Anyingbo
 
  Tel: 713-750-2110
 
  Fax: 713-750-2782
 
  e-mail: Jennifer.anyigbo@jpmorgan.com
 
   
Lehman Commercial Paper Inc.
  745 Seventh Avenue
 
  New York, NY 10019
 
  Attention: Joylynn A. Jarvis/Janine Shugan
 
  Telephone: 212-526-6560/212-526-8625
 
  Facsimile: 212-520-0450/917-522-0139
 
  E-mail: JJarvis@lehman.com
 
  jshugan@lehman.com
 
   
Citicorp USA, Inc.
  400 Perimeter Center Terrace, NE
 
  Suite 600
 
  Atlanta, GA 30346
 
  Attention: Kirk Lakeman
 
  Telephone: 770-668-8120
 
  Facsimile: 404-935-9831
 
  E-mail: kirk.p.lakeman@citigroup.com

 